Exhibit 10.15
 
EXECUTION VERSION
 

--------------------------------------------------------------------------------

INDENTURE
 
Dated as of April 28, 2009
 
among
 
WOLVERINE TUBE, INC.,
 
THE SUBSIDIARIES NAMED HEREIN,
 
and
 
U.S. BANK NATIONAL ASSOCIATION
 
as Trustee and Collateral Agent
 
15% SENIOR SECURED NOTES DUE 2012
 

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 

 
Page
ARTICLE 1
   
Definitions and Incorporation by Reference
   
SECTION 1.01.
Definitions.
1
SECTION 1.02.
Other Definitions.
23
SECTION 1.03.
Incorporation by Reference of Trust Indenture Act
24
SECTION 1.04.
Rules of Construction
24
     
ARTICLE 2
 
The Notes
 
SECTION 2.01.
Form and Dating
25
SECTION 2.02.
Execution and Authentication
25
SECTION 2.03.
Registrar and Paying Agent
26
SECTION 2.04.
Paying Agent To Hold Money in Trust
26
SECTION 2.05.
Holder Lists
26
SECTION 2.06.
Transfer and Exchange.
27
SECTION 2.07.
Replacement Notes
30
SECTION 2.08.
Outstanding Notes
30
SECTION 2.09.
Temporary Notes
30
SECTION 2.10.
Cancellation
30
SECTION 2.11.
Defaulted Interest
31
SECTION 2.12.
CUSIP Numbers
31
SECTION 2.13.
Issuance of PIK Notes.
31
 
ARTICLE 3
     
Redemption
 
SECTION 3.01.
Notices to Trustee
31
SECTION 3.02.
Selection of Notes To Be Redeemed
32
SECTION 3.03.
Notice of Redemption
32
SECTION 3.04.
Effect of Notice of Redemption
32
SECTION 3.05.
Deposit of Redemption Price
33
SECTION 3.06.
Notes Redeemed in Part
33
SECTION 3.07.
Mandatory Redemption
33


 
i

--------------------------------------------------------------------------------

 


ARTICLE 4
 
Covenants
     
SECTION 4.01.
Payment of Notes
33
SECTION 4.02.
SEC Reports
33
SECTION 4.03.
Limitation on Indebtedness
34
SECTION 4.04.
Limitation on Restricted Payments
36
SECTION 4.05.
Limitation on Restrictions on Distributions from Restricted Subsidiaries
39
SECTION 4.06.
Limitation on Sales of Assets and Subsidiary Stock
40
SECTION 4.07.
Limitation on Affiliate Transactions
43
SECTION 4.08.
Limitation on Line of Business
44
SECTION 4.09.
Limitation on the Sale or Issuance of Capital Stock of Restricted Subsidiaries
44
SECTION 4.10.
Change of Control
45
SECTION 4.11.
Limitation on Liens
46
SECTION 4.12.
Limitation on Sale/Leaseback Transactions
47
SECTION 4.13.
Future Guarantors
48
SECTION 4.14.
Compliance Certificate
48
SECTION 4.15.
Impairment of Security Interests.
48
SECTION 4.16.
Further Instruments and Acts
49
SECTION 4.17.
Real Estate Mortgages and Filings.
49
 
ARTICLE 5
 
Successors
 
SECTION 5.01.
When Company May Merge or Transfer Assets
49
SECTION 5.02.
When Subsidiary Guarantor May Merge or Transfer Assets
50
     
ARTICLE 6
 
Defaults and Remedies
     
SECTION 6.01.
Events of Default
51
SECTION 6.02.
Acceleration
53
SECTION 6.03.
Other Remedies
53
SECTION 6.04.
Waiver of Past Defaults
54
SECTION 6.05.
Control by Majority
54
SECTION 6.06.
Limitation on Suits
54
SECTION 6.07.
Rights of Holders to Receive Payment
55
SECTION 6.08.
Collection Suit by Trustee
55
SECTION 6.09.
Trustee May File Proofs of Claim
55
SECTION 6.10.
Priorities
55
SECTION 6.11.
Undertaking for Costs
55
SECTION 6.12.
Waiver of Stay or Extension Laws
56


 
ii

--------------------------------------------------------------------------------

 


ARTICLE 7
 
Trustee
     
SECTION 7.01.
Duties of Trustee
56
SECTION 7.02.
Rights of Trustee.
57
SECTION 7.03.
Individual Rights of Trustee
58
SECTION 7.04.
Trustee’s Disclaimer
58
SECTION 7.05.
Notice of Defaults
58
SECTION 7.06.
Reports by Trustee to Holders
59
SECTION 7.07.
Compensation and Indemnity
59
SECTION 7.08.
Replacement of Trustee
59
SECTION 7.09.
Successor Trustee by Merger
60
SECTION 7.10.
Eligibility; Disqualification
60
SECTION 7.11.
Preferential Collection of Claims Against Company
61
 
ARTICLE 8
     
Discharge of Indenture; Defeasance
 
SECTION 8.01.
Discharge of Liability on Notes; Defeasance.
61
SECTION 8.02.
Conditions to Defeasance
62
SECTION 8.03.
Application of Trust Money
63
SECTION 8.04.
Repayment to Company
63
SECTION 8.05.
Indemnity for Government Obligations
63
SECTION 8.06.
Reinstatement
63
     
ARTICLE 9
 
Amendments
     
SECTION 9.01.
Without Consent of Holders
64
SECTION 9.02.
With Consent of Holders
64
SECTION 9.03.
Compliance with Trust Indenture Act
65
SECTION 9.04.
Revocation and Effect of Consents and Waivers
65
SECTION 9.05.
Notation on or Exchange of Notes
66
SECTION 9.06.
Trustee To Sign Amendments
66
SECTION 9.07.
Payment for Consent
66
     
ARTICLE 10
 
Subsidiary Guaranties
     
SECTION 10.01.
Guaranties
66
SECTION 10.02.
Limitation on Liability
68
SECTION 10.03.
Successors and Assigns
68
SECTION 10.04.
No Waiver
68


 
iii

--------------------------------------------------------------------------------

 


SECTION 10.05.
Modification
68
SECTION 10.06.
Release of Subsidiary Guarantor
69
     
ARTICLE 11
 
Collateral
     
SECTION 11.01.
Grant of Security Interest.
69
SECTION 11.02.
Recording and Opinions.
70
SECTION 11.03.
Release of Collateral.
70
SECTION 11.04.
Certificates of the Company.
72
SECTION 11.05.
Certificates of the Trustee.
72
SECTION 11.06.
Authorization of Actions to Be Taken by the Collateral Agent Under the
Collateral Agreements.
72
SECTION 11.07.
Authorization of Receipt of Funds by the Trustee Under the Collateral
Agreements.
73
SECTION 11.08.
Termination of Security Interest.
73
     
ARTICLE 12
 
Miscellaneous
     
SECTION 12.01.
Trust Indenture Act Controls
73
SECTION 12.02.
Notices
73
SECTION 12.03.
Communication by Holders with Other Holders
74
SECTION 12.04.
Certificate and Opinion as to Conditions Precedent
74
SECTION 12.05.
Statements Required in Certificate or Opinion
74
SECTION 12.06.
When Notes Disregarded
75
SECTION 12.07.
Rules by Trustee, Paying Agent and Registrar
75
SECTION 12.08.
Legal Holidays
75
SECTION 12.09.
Governing Law
75
SECTION 12.10.
No Recourse Against Others
75
SECTION 12.11.
Successors
75
SECTION 12.12.
Multiple Originals
75
SECTION 12.13.
Table of Contents; Headings
75


 
iv

--------------------------------------------------------------------------------

 

INDENTURE dated as of April 28, 2009, among Wolverine Tube, Inc., a Delaware
corporation (the “Company”), TF Investor, Inc., Tube Forming, L.P., Wolverine
Finance, LLC, Wolverine PA, LLC, Wolverine Joining Technologies, LLC and Tube
Forming Holdings, Inc., and U.S. Bank National Association, a national banking
association, as trustee (in such capacity, the “Trustee”) and collateral agent
(in such capacity, the “Collateral Agent”).
 
Each party agrees as follows for the benefit of the other parties and for the
equal and ratable benefit of the Holders of the Company’s 15% Senior Secured
Notes Due 2012:
 
ARTICLE 1

 
Definitions and Incorporation by Reference
 
SECTION 1.01.           Definitions.
 
“Additional Assets” means:
 
(1)           any property, plant or equipment used in a Related Business;
 
(2)           the Capital Stock of a Person that becomes a Restricted Subsidiary
as a result of the acquisition of such Capital Stock by the Company or another
Restricted Subsidiary; or
 
(3)           Capital Stock constituting a minority interest in any Person that
at such time is a Restricted Subsidiary;
 
provided, however, that any such Restricted Subsidiary described in clauses (2)
or (3) above is primarily engaged in a Related Business.
 
“Affiliate” of any specified Person means any other Person, directly or
indirectly, controlling or controlled by or under direct or indirect common
control with such specified Person.  For the purposes of this definition,
“control” when used with respect to any Person means the power to direct the
management and policies of such Person, directly or indirectly, whether through
the ownership of voting securities, by contract or otherwise; and the terms
“controlling” and “controlled” have meanings correlative to the foregoing.  For
purposes of the Sections 4.04, 4.06 and 4.07 only, “Affiliate” shall also mean
any beneficial owner (other than a Person that would then be eligible pursuant
to Rule 13d-1(g) under the Exchange Act to file a Schedule 13G under the
Exchange Act with respect to its ownership interest in the Company) of Capital
Stock representing 5% or more of the total voting power of the Voting Stock (on
a fully diluted basis) of the Company or of rights or warrants to purchase such
Capital Stock (whether or not currently exercisable) and any Person who would be
an Affiliate of any such beneficial owner pursuant to the first sentence hereof.
 
“Applicable Procedures” means, with respect to any transfer or exchange of or
for beneficial interests in any Global Note, the rules and procedures of the
Depositary that apply to such transfer or exchange.

 

--------------------------------------------------------------------------------

 
 
“Asset Disposition” means any sale, lease, transfer or other disposition (or
series of related sales, leases, transfers or dispositions) by the Company or
any Restricted Subsidiary, including any disposition by means of a merger,
consolidation or similar transaction (each referred to for the purposes of this
definition as a “disposition”), of:
 
(1)           any shares of Capital Stock of a Restricted Subsidiary (other than
directors’ qualifying shares or shares required by applicable law to be held by
a Person other than the Company or a Restricted Subsidiary);
 
(2)           all or substantially all the assets of any division or line of
business of the Company or any Restricted Subsidiary; or
 
(3)           any other assets of the Company or any Restricted Subsidiary
outside of the ordinary course of business of the Company or such Restricted
Subsidiary;
 
other than, in the case of clauses (1), (2) and (3) above,
 
(A)           a disposition between or among the Company and its Restricted
Subsidiaries;
 
(B)           for purposes of Section 4.06 only, (x) a disposition that
constitutes a Restricted Payment permitted by Section 4.04 or a Permitted
Investment, (y) a transaction that is permitted by Section 5.01 and (z) a
transaction that constitutes a Sale/Leaseback Transaction permitted by the
Section 4.12;
 
(C)           a disposition of assets with a fair market value of less than
$500,000;
 
(D)           the disposition by the Company or any Restricted Subsidiary of
(i) inventory and other assets acquired or produced and held for sale or resale
in the ordinary course of business (including inventory that is no longer useful
in the conduct of the Company’s or its Subsidiaries’ businesses), (ii) obsolete,
damaged or worn out personal property that is no longer useful in the ordinary
course of business or (iii) rights granted to others pursuant to leases,
subleases or licenses in the ordinary course of business;
 
(E)           any disposition of Capital Stock or assets of an Unrestricted
Subsidiary; and
 
(F)           any disposition of the Capital Stock or assets of Wolverine
Ratcliffs, Inc. in existence on the Issue Date.
 
For the avoidance of doubt, the licensing by the Company or any Restricted
Subsidiary of intellectual property shall be deemed not to be an Asset
Disposition.

 
2

--------------------------------------------------------------------------------

 

“Attributable Debt” in respect of a Sale/Leaseback Transaction means, as at the
time of determination, the present value (discounted at the interest rate set
forth or implicit in the terms of the lease included in such transaction) of the
total obligations of the lessee for rental payments during the remaining term of
the lease included in such Sale/Leaseback Transaction (including any period for
which such lease has been extended); provided, however, that if such
Sale/Leaseback Transaction results in a Capital Lease Obligation, the amount of
Indebtedness represented thereby will be determined in accordance with the
definition of “Capital Lease Obligation”.
 
“Average Life” means, as of the date of determination, with respect to any
Indebtedness, the quotient obtained by dividing:
 
(1)           the sum of the products of the numbers of years from the date of
determination to the dates of each successive scheduled principal payment of or
redemption or similar payment with respect to such Indebtedness multiplied by
the amount of such payment by
 
(2)           the sum of all such payments.
 
“Board of Directors” means the Board of Directors of the Company or any
committee thereof duly authorized to act on behalf of such Board.
 
“Business Day” means each day which is not a Legal Holiday.
 
“Capital Lease Obligation” means an obligation that is required to be classified
and accounted for as a capital lease for financial reporting purposes in
accordance with GAAP, and the amount of Indebtedness represented by such
obligation shall be the capitalized amount of such obligation determined in
accordance with GAAP; and the Stated Maturity thereof shall be the date of the
last payment of rent or any other amount due under such lease prior to the first
date upon which such lease may be terminated by the lessee without payment of a
penalty.  For purposes of Section 4.11, a Capital Lease Obligation will be
deemed to be secured by a Lien on the property being leased.
 
“Capital Stock” of any Person means any and all shares, interests, rights to
purchase, warrants, options, participations or other equivalents of or interests
in (however designated) equity of such Person, including any Preferred Stock,
but excluding any debt securities convertible into such equity.
 
“Change of Control” means the occurrence of any of the following events:
 
(1)           any “person” (as such term is used in Sections 13(d) and 14(d) of
the Exchange Act), other than a Permitted Holder, is or becomes the “beneficial
owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act, except that
for purposes of this clause (1) such person shall be deemed to have “beneficial
ownership” of all shares that any such person has the right to acquire, whether
such right is exercisable immediately or only after the passage of time),
directly or indirectly, of more than 50% of the total voting power of the Voting
Stock of the Company;

 
3

--------------------------------------------------------------------------------

 

(2)           individuals who on the Issue Date constituted the Board of
Directors (together with any new directors whose election by such Board of
Directors or whose nomination for election by the shareholders of the Company
was approved by a vote of the majority of the directors of the Company then
still in office who were either directors on the Issue Date or whose election or
nomination for election was previously so approved) cease for any reason to
constitute a majority of the Board of Directors then in office;
 
(3)           the adoption of a plan relating to the liquidation or dissolution
of the Company; or
 
(4)           the merger or consolidation of the Company with or into another
Person (other than a Permitted Holder), or the merger of another Person (other
than a Permitted Holder) with or into the Company, or the sale of all or
substantially all the assets of the Company (determined on a consolidated basis)
to another Person (other than a Permitted Holder), other than a transaction
following which (A) in the case of a merger or consolidation transaction,
holders of securities that represented 100% of the Voting Stock of the Company
immediately prior to such transaction (or other securities into which such
securities are converted as part of such merger or consolidation transaction)
own directly or indirectly at least a majority of the voting power of the Voting
Stock of the surviving Person in such merger or consolidation transaction
immediately after such transaction and in substantially the same proportion as
before the transaction and (B) in the case of a sale of assets transaction, each
transferee becomes an obligor in respect of the Notes and a Subsidiary of the
transferor of such assets.
 
“Code” means the Internal Revenue Code of 1986, as amended.
 
“Collateral” means collateral as such term is defined in the Security Agreement
and all property mortgaged under the Mortgages, whether now owned or hereafter
acquired, upon which a Lien securing the Notes Obligations is granted or
purported to be granted.
 
“Collateral Agent” means U.S. Bank National Association, as collateral agent,
until a successor replaces it and, thereafter, means the successor.
 
“Collateral Agreements” means the Security Agreement and each other instrument
creating Liens in favor of the Collateral Agent as required by this Indenture,
in each case, as the same may be in force from time to time.
 
“Commodity Agreement” means any commodity or raw material futures contract,
commodity or raw materials option, or any other agreement designed to protect
against or manage exposure to fluctuations in commodity or raw material prices,
including silver leasing arrangements entered into for such purposes.
 
“Company” means the party named as such in this Indenture until a successor
replaces it and, thereafter, means the successor and, for purposes of any
provision contained herein and required by the TIA, each other obligor on the
indenture securities.
 
“Consolidated Coverage Ratio” as of any date of determination means the ratio of
(x) the aggregate amount of EBITDA for the period of (i) the most recent four
consecutive fiscal quarters ending at least 45 days prior to the date of such
determination or (ii) if quarterly financial information is available for the
immediately preceding fiscal quarter and such financial information is included
in the reports filed or delivered pursuant to Section 4.02, the most recent four
consecutive fiscal quarters, to (y) Consolidated Interest Expense for such four
fiscal quarters; provided, however, that:

 
4

--------------------------------------------------------------------------------

 
 
(1)           if the Company or any Restricted Subsidiary has incurred any
Indebtedness since the beginning of such period that remains outstanding or if
the transaction giving rise to the need to calculate the Consolidated Coverage
Ratio is an Incurrence of Indebtedness, or both, EBITDA and Consolidated
Interest Expense for such period shall be calculated after giving effect on a
pro forma basis to such Indebtedness as if such Indebtedness had been Incurred
on the first day of such period;
 
(2)           if the Company or any Restricted Subsidiary has repaid,
repurchased, defeased or otherwise discharged any Indebtedness since the
beginning of such period or if any Indebtedness is to be repaid, repurchased,
defeased or otherwise discharged (in each case other than Indebtedness Incurred
under any revolving credit facility unless such Indebtedness has been
permanently repaid and has not been replaced) on the date of the transaction
giving rise to the need to calculate the Consolidated Coverage Ratio, EBITDA and
Consolidated Interest Expense for such period shall be calculated on a pro forma
basis as if such discharge had occurred on the first day of such period and as
if the Company or such Restricted Subsidiary has not earned the interest income
actually earned during such period in respect of cash or Temporary Cash
Investments used to repay, repurchase, defease or otherwise discharge such
Indebtedness;
 
(3)           if since the beginning of such period the Company or any
Restricted Subsidiary shall have made any Asset Disposition, EBITDA for such
period shall be reduced by an amount equal to EBITDA (if positive) directly
attributable to the assets which are the subject of such Asset Disposition for
such period, or increased by an amount equal to EBITDA (if negative), directly
attributable thereto for such period and Consolidated Interest Expense for such
period shall be reduced by an amount equal to the Consolidated Interest Expense
directly attributable to any Indebtedness of the Company or any Restricted
Subsidiary repaid, repurchased, defeased or otherwise discharged with respect to
the Company and its continuing Restricted Subsidiaries in connection with such
Asset Disposition for such period (or, if the Capital Stock of any Restricted
Subsidiary is sold, the Consolidated Interest Expense for such period directly
attributable to the Indebtedness of such Restricted Subsidiary to the extent the
Company and its continuing Restricted Subsidiaries are no longer liable for such
Indebtedness after such sale);
 
(4)           if since the beginning of such period the Company or any
Restricted Subsidiary (by merger or otherwise) shall have made an Investment in
any Restricted Subsidiary (or any person which becomes a Restricted Subsidiary)
or an acquisition of assets, including any acquisition of assets occurring in
connection with a transaction requiring a calculation to be made hereunder,
which constitutes all or substantially all of an operating unit of a business,
EBITDA and Consolidated Interest Expense for such period shall be calculated
after giving pro forma effect thereto (including the Incurrence of any
Indebtedness) as if such Investment or acquisition occurred on the first day of
such period; and

 
5

--------------------------------------------------------------------------------

 
 
(5)           if since the beginning of such period any Person (that
subsequently became a Restricted Subsidiary or was merged with or into the
Company or any Restricted Subsidiary since the beginning of such period) shall
have made any Asset Disposition, any Investment or acquisition of assets that
would have required an adjustment pursuant to clause (3) or (4) above if made by
the Company or a Restricted Subsidiary during such period, EBITDA and
Consolidated Interest Expense for such period shall be calculated after giving
pro forma effect thereto as if such Asset Disposition, Investment or acquisition
occurred on the first day of such period.
 
For purposes of this definition, whenever pro forma effect is to be given to an
acquisition of assets, the amount of income or earnings relating thereto and the
amount of Consolidated Interest Expense associated with any Indebtedness
Incurred in connection therewith, the pro forma calculations shall be determined
in good faith by a responsible financial or accounting Officer of the
Company.  If any Indebtedness bears a floating rate of interest and is being
given pro forma effect, the interest on such Indebtedness shall be calculated as
if the rate in effect on the date of determination had been the applicable rate
for the entire period (taking into account any Interest Rate Agreement
applicable to such Indebtedness if such Interest Rate Agreement has a remaining
term in excess of 12 months or, if less, a remaining term equal to the remaining
term of the Indebtedness).
 
“Consolidated Current Liabilities” as of the date of determination means the
aggregate amount of liabilities of the Company and its consolidated Restricted
Subsidiaries which may properly be classified as current liabilities (including
taxes accrued as estimated), on a consolidated basis, after eliminating:
 
(1)           all intercompany items between the Company and any Restricted
Subsidiary; and
 
(2)           all current maturities of long -term Indebtedness, all as
determined in accordance with GAAP consistently applied.
 
“Consolidated Interest Expense” means, for any period, the total interest
expense of the Company and its consolidated Restricted Subsidiaries, plus, to
the extent not included in such total interest expense, and to the extent
incurred by the Company or its Restricted Subsidiaries, without duplication:
 
(1)           interest expense attributable to capital leases (which interest
shall be deemed to accrue at an interest rate reasonably determined in good
faith by the Company to be the rate of interest implicit in such Capital Lease
Obligation in accordance with GAAP) and the interest expense attributable to
leases constituting part of a Sale/Leaseback Transaction;
 
(2)           amortization of debt discount and debt issuance cost;
 
(3)           capitalized interest;
 
(4)           non-cash interest expense;

 
6

--------------------------------------------------------------------------------

 
 
(5)           commissions, discounts and other fees and charges owed with
respect to letters of credit and bankers’ acceptance financing;
 
(6)           net payments pursuant to obligations under Interest Rate
Agreements and, to the extent Currency Agreements relate to Indebtedness or
Interest Rate Agreements, Currency Agreements;
 
(7)           Preferred Stock dividends in respect of all Preferred Stock held
by Persons other than the Company or a Wholly Owned Subsidiary (other than
dividends payable solely in Capital Stock (other than Disqualified Stock) of the
Company); provided, however, that such dividends will be multiplied by a
fraction the numerator of which is one and the denominator of which is one minus
the effective combined tax rate of the issuer of such Preferred Stock (expressed
as a decimal) for such period (as estimated by the Chief Financial Officer of
the Company in good faith);
 
(8)           interest incurred in connection with Investments in discontinued
operations;
 
(9)           interest accruing on any Indebtedness of any other Person to the
extent such Indebtedness is Guaranteed by (or secured by the assets of) the
Company or any Restricted Subsidiary; and
 
(10)           the cash contributions to any employee stock ownership plan or
similar trust to the extent such contributions are used by such plan or trust to
pay interest or fees to any Person (other than the Company) in connection with
Indebtedness Incurred by such plan or trust.
 
“Consolidated Net Income” means, for any period, the net income of the Company
and its consolidated Subsidiaries; provided, however, that there shall not be
included in such Consolidated Net Income:
 
(1)           any net income of any Person (other than the Company) if such
Person is not a Restricted Subsidiary, except that:
 
(A)           subject to the exclusion contained in clause (4) below, the
Company’s equity in the net income of any such Person for such period shall be
included in such Consolidated Net Income up to the aggregate amount of cash that
could have been distributed by such Person during such period to the Company or
a Restricted Subsidiary as a dividend or other distribution (subject, in the
case of a dividend or other distribution paid to a Restricted Subsidiary, to the
limitations contained in clause (3) below); and
 
(B)           the Company’s equity in a net loss of any such Person for such
period shall be included in determining such Consolidated Net Income;
 
(2)           any net income (or loss) of any Person acquired by the Company or
a Subsidiary in a pooling of interests transaction for any period prior to the
date of such acquisition;

 
7

--------------------------------------------------------------------------------

 
 
(3)           any net income of any Restricted Subsidiary if payment of
dividends or the making of distributions by such Restricted Subsidiary, directly
or indirectly, to the Company is not permitted by the terms of its charter or
by-laws or any other agreement, instrument, judgment, decree, order, statute,
rule or government regulation applicable to such Restricted Subsidiary, except
that:
 
(A)           subject to the exclusion contained in clause (4) below, the
Company’s equity in the net income of any such Restricted Subsidiary for such
period shall be included in such Consolidated Net Income up to the aggregate
amount of cash actually distributed by such Restricted Subsidiary during such
period to the Company or another Restricted Subsidiary as a dividend or other
distribution (subject, in the case of a dividend or other distribution paid to
another Restricted Subsidiary, to the limitation contained in this clause); and
 
(B)           the Company’s equity in a net loss of any such Restricted
Subsidiary for such period shall be included in determining such Consolidated
Net Income;
 
(4)           any gain (or loss) realized upon the sale or other disposition of
any assets of the Company, its consolidated Subsidiaries or any other Person
(including pursuant to any sale-and-leaseback arrangement) which is not sold or
otherwise disposed of in the ordinary course of business and any gain (or loss)
realized upon the sale or other disposition of any Capital Stock of any Person;
 
(5)           extraordinary gains or losses; and
 
(6)           the cumulative effect of a change in accounting principles.
 
Notwithstanding the foregoing, for the purposes of Section 4.04 only, there
shall be excluded from Consolidated Net Income any repurchases, repayments or
redemptions of Investments, proceeds realized on the sale of Investments or
return of capital to the Company or a Restricted Subsidiary to the extent such
repurchases, repayments, redemptions, proceeds or returns increase the amount of
Restricted Payments permitted under Section 4.04 pursuant to clause (a)(3)(D)
thereof.
 
“Consolidated Net Tangible Assets” means as of any particular time the aggregate
amount of assets (less depreciation and valuation reserves and other reserves
and items deductible from gross book value of specific asset accounts under
GAAP) after deducting therefrom:
 
(a)           all current liabilities except for (i) notes and loans payable,
(ii) current maturities of long-term debt, and (iii) current maturities of
obligations under capital leases; and
 
(b)           all deferred debt issuance costs, goodwill, patents, and other
like intangibles all as set forth on the most recent consolidated balance sheet
of the Company and its consolidated Subsidiaries and computed in accordance with
GAAP.


 
8

--------------------------------------------------------------------------------

 
 
“Consolidated Net Worth” means, at any time of determination, the total of the
amounts shown on the balance sheet of the Company and its consolidated
Subsidiaries, determined on a consolidated basis in accordance with GAAP, as of
the end of (i) the most recent fiscal quarter of the Company ending at least 45
days prior to the taking of any action for the purpose of which the
determination is being made or (ii) if quarterly financial information is
available for the immediately preceding fiscal quarter and such financial
information is included in the reports filed or delivered pursuant to
Section 4.02, the most recent fiscal quarter of the Company ending prior to the
taking of any action for the purpose of which the determination is being made,
as the sum of:
 
(1)           the par or stated value of all outstanding Capital Stock of the
Company plus
 
(2)           paid-in capital or capital surplus relating to such Capital Stock
plus
 
(3)           any retained earnings or earned surplus less (A) any accumulated
deficit and (B) any amounts attributable to Disqualified Stock.
 
“Credit Agreement” means a credit, letter of credit and/or commercial paper
facility entered into by and among the Company and certain of its Subsidiaries
with banks or other institutional lenders, together with the related documents
thereto (including the term loans and revolving loans thereunder, any guarantees
and security documents), as amended, extended, renewed, restated, supplemented,
replaced (by one or more credit facilities, debt instruments or related
document) or otherwise modified (in whole or in part, and without limitation as
to amount, terms, conditions, covenants and other provisions) from time to time,
and any agreement (and related document) increasing the amount of, extending the
maturity of or Refinancing such Credit Agreement or a successor Credit
Agreement, whether by the same or any other lender or group of lenders.
 
“Currency Agreement” means any foreign exchange contract, currency swap
agreement or other similar agreement designed to protect against or manage
exposure to fluctuations in currency values.
 
“Default” means any event which is, or after notice or passage of time or both
would be, an Event of Default.
 
“Definitive Note” means a certificated Note registered in the name of the Holder
thereof and issued in accordance with Section 2.06 hereof, substantially in the
form of Exhibit A hereto, except that such Note shall not bear the legend
related to Global Notes and shall not have the “Schedule of Exchanges of
Interests in the Global Note” attached thereto.
 
“Depositary” means, with respect to the Notes issuable or issued in whole or in
part in global form, the Person specified in Section 2.03 hereof as the
Depositary with respect to the Notes, and any and all successors thereto
appointed as depositary hereunder and having become such pursuant to the
applicable provision of this Indenture.

 
9

--------------------------------------------------------------------------------

 
 
“Designated Assets” means the property, plant and equipment constituting the
assets held for sale, as represented on the consolidated balance sheet of the
Company dated as of December 31, 2008.
 
“Disqualified Stock” means, with respect to any Person, any Capital Stock which
by its terms (or by the terms of any security into which it is convertible or
for which it is exchangeable at the option of the holder) or upon the happening
of any event:
 
(1)           matures or is mandatorily redeemable (other than redeemable only
for Capital Stock of such Person which is not itself Disqualified Stock)
pursuant to a sinking fund obligation or otherwise;
 
(2)           is convertible or exchangeable at the option of the holder for
Indebtedness or Disqualified Stock; or
 
(3)           is mandatorily redeemable or must be purchased upon the occurrence
of certain events or otherwise, in whole or in part;
 
in each case on or prior to the first anniversary of the Stated Maturity of the
Notes; provided, however, that any Capital Stock that would not constitute
Disqualified Stock but for provisions thereof giving holders thereof the right
to require such Person to purchase or redeem such Capital Stock upon the
occurrence of an “asset sale” or “change of control” occurring prior to the
first anniversary of the Stated Maturity of the Notes shall not constitute
Disqualified Stock if:
 
(1)           the “asset sale” or “change of control” provisions applicable to
such Capital Stock are not more favorable to the holders of such Capital Stock
than the terms applicable to the Notes pursuant to Sections 4.06 and 4.10; and
 
(2)           any such requirement only becomes operative after compliance with
such terms applicable to the Notes, including the purchase of any Notes tendered
pursuant thereto.
 
The amount of any Disqualified Stock that does not have a fixed redemption,
repayment or repurchase price will be calculated in accordance with the terms of
such Disqualified Stock as if such Disqualified Stock were redeemed, repaid or
repurchased on any date on which the amount of such Disqualified Stock is to be
determined pursuant to this Indenture; provided, however, that if such
Disqualified Stock could not be required to be redeemed, repaid or repurchased
at the time of such determination, the redemption, repayment or repurchase price
will be the book value of such Disqualified Stock as reflected in the most
recent financial statements of such Person.
 
“Domestic Restricted Subsidiary” means any Restricted Subsidiary of the Company
that was formed under the laws of the United States or any state of the United
States or the District of Columbia.

 
10

--------------------------------------------------------------------------------

 
 
“EBITDA” for any period means the sum of Consolidated Net Income, plus the
following to the extent deducted in calculating such Consolidated Net Income:
 
(1)           all income tax expense of the Company and its consolidated
Restricted Subsidiaries;
 
(2)           Consolidated Interest Expense;
 
(3)           depreciation and amortization expense of the Company and its
consolidated Restricted Subsidiaries (excluding amortization expense
attributable to a prepaid operating activity item that was paid in cash in a
prior period); and
 
(4)           all other non-cash charges of the Company and its consolidated
Restricted Subsidiaries (excluding any such non-cash charge to the extent that
it represents an accrual of or reserve for cash expenditures in any future
period);
 
in each case for such period. Notwithstanding the foregoing, the provision for
taxes based on the income or profits of, and the depreciation and amortization
and non-cash charges of, a Restricted Subsidiary shall be added to Consolidated
Net Income to compute EBITDA only to the extent (and in the same proportion,
including by reason of minority interest) that the net income of such Restricted
Subsidiary was included in calculating Consolidated Net Income and only if a
corresponding amount would be permitted at the date of determination to be
dividended to the Company by such Restricted Subsidiary without prior approval
(that has not been obtained), pursuant to the terms of its charter and all
agreements, instruments, judgments, decrees, orders, statutes, rules and
governmental regulations applicable to such Restricted Subsidiary or its
stockholders.
 
“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended.
 
“Fair Market Value” means the value that would be paid by a willing buyer to an
unaffiliated willing seller in a transaction not involving duress or necessity
of either party, determined in good faith by the Board of Directors of the
Company.
 
“Foreign Restricted Subsidiary” means any Restricted Subsidiary not incorporated
or organized under the laws of the United States of America, any State thereof
or the District of Columbia.
 
“GAAP” means generally accepted accounting principles in the United States of
America as in effect as of the Issue Date, including those set forth in:
 
(1)           the opinions and pronouncements of the Accounting Principles Board
of the American Institute of Certified Public Accountants;
 
(2)           statements and pronouncements of the Financial Accounting
Standards Board; and

 
11

--------------------------------------------------------------------------------

 

(3)           the rules and regulations of the SEC governing the inclusion of
financial statements (including pro forma financial statements) in periodic
reports required to be filed pursuant to Section 13 of the Exchange Act,
including opinions and pronouncements in staff accounting bulletins and similar
written statements from the accounting staff of the SEC.
 
“Global Notes” means the Global Note or Global Notes deposited with or on behalf
of and registered in the name of the Depository or its nominee, substantially in
the form of Exhibit A hereto, issued in accordance with Sections 2.01 and 2.06
hereof.
 
“Guarantee” means any obligation, contingent or otherwise, of any Person
directly or indirectly guaranteeing any Indebtedness of any Person and any
obligation, direct or indirect, contingent or otherwise, of such Person:
 
(1)           to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness of such Person (whether arising by virtue of
partnership arrangements, or by agreements to keep-well, to purchase assets,
goods, securities or services, to take-or-pay or to maintain financial statement
conditions or otherwise); or
 
(2)           entered into for the purpose of assuring in any other manner the
obligee of such Indebtedness of the payment thereof or to protect such obligee
against loss in respect thereof (in whole or in part);
 
provided, however, that the term “Guarantee” shall not include endorsements for
collection or deposit in the ordinary course of business.  The term “Guarantee”
used as a verb has a corresponding meaning.
 
“Guaranty Agreement” means a supplemental indenture, in a form satisfactory to
the Trustee, pursuant to which a Subsidiary Guarantor guarantees the Company’s
obligations with respect to the Notes on the terms provided for in this
Indenture.
 
“Hedging Obligations” of any Person means the obligations of such Person
pursuant to any Interest Rate Agreement, Commodity Agreement, Natural Gas
Agreement or Currency Agreement.
 
“Holder” or “Noteholder” means the Person in whose name a Note is registered on
the Registrar’s books.
 
“Incur” means issue, assume, Guarantee, incur or otherwise become liable for;
provided, however, that any Indebtedness or Capital Stock of a Person existing
at the time such Person becomes a Restricted Subsidiary (whether by merger,
consolidation, acquisition or otherwise) shall be deemed to be Incurred by such
Person at the time it becomes a Restricted Subsidiary.  The term “Incurrence”
when used as a noun shall have a correlative meaning.  Solely for purposes of
determining compliance with Section 4.03:
 
(1)           amortization of debt discount or the accretion of principal with
respect to a non-interest bearing or other discount security;
 
(2)           the accrual or capitalization of interest;

 
12

--------------------------------------------------------------------------------

 
 
(3)           the payment of regularly scheduled interest in the form of
additional Indebtedness of the same instrument, or the payment of regularly
scheduled dividends on Capital Stock in the form of additional Capital Stock of
the same class and with the same terms; and
 
(4)           the obligation to pay a premium in respect of indebtedness arising
in connection with the issuance of a notice of redemption or the making of a
mandatory offer to purchase such Indebtedness;
 
will not be deemed to be the Incurrence of Indebtedness.
 
“Indebtedness” means, with respect to any Person on any date of determination
(without duplication):
 
(1)           the principal in respect of (A) indebtedness of such Person for
money borrowed and (B) indebtedness evidenced by notes, debentures, bonds or
other similar instruments for the payment of which such Person is responsible or
liable, including, in each case, any premium on such indebtedness to the extent
such premium has become due and payable;
 
(2)           all Capital Lease Obligations of such Person and all Attributable
Debt in respect of Sale/Leaseback Transactions entered into by such Person;
 
(3)           all obligations of such Person issued or assumed as the deferred
purchase price of property, all conditional sale obligations of such Person and
all obligations of such Person under any title retention agreement (but
excluding trade accounts payable a rising in the ordinary course of business);
 
(4)           all obligations of such Person for the reimbursement of any
obligor on any letter of credit, banker’s acceptance or similar credit
transaction (other than obligations with respect to letters of credit securing
obligations (other than obligations described in clauses (1) through (3) above)
entered into in the ordinary course of business of such Person to the extent
such letters of credit are not drawn upon or, if and to the extent drawn upon,
such drawing is reimbursed no later than the tenth Business Day following
payment on the letter of credit);
 
(5)           the amount of all obligations of such Person with respect to the
redemption, repayment or other repurchase of any Capital Stock of such Person or
any Subsidiary of such Person or that are determined by the value of such
Capital Stock, the principal amount of such Capital Stock to be determined in
accordance with this Indenture;
 
(6)           all obligations of the type referred to in clauses (1) through (5)
of other Persons and all dividends of other Persons for the payment of which, in
either case, such Person is responsible or liable, directly or indirectly, as
obligor, guarantor or otherwise, including by means of any Guarantee;

 
13

--------------------------------------------------------------------------------

 
 
(7)           all obligations of the type referred to in clauses (1) through (6)
of other Persons secured by any Lien on any property or asset of such Person
(whether or not such obligation is assumed by such Person), the amount such
obligation being deemed to be the lesser of the value of such property or assets
and the amount of the obligation so secured; and
 
(8)           to the extent not otherwise included in this definition, Hedging
Obligations of such Person.
 
Notwithstanding the foregoing, (a) in connection with the purchase by the
Company or any Restricted Subsidiary of any business, the term “Indebtedness”
will exclude post-closing payment adjustments to which the seller may become
entitled to the extent such payment is determined by a final closing balance
sheet or such payment depends on the performance of such business after the
closing; provided, however, that, at the time of closing, the amount of any such
payment is not determinable and, to the extent such payment thereafter becomes
fixed and determined, the amount is paid within 60 days thereafter, (b) the
accrual of interest, the accretion or amortization of original issue discount,
the payment of interest on any Indebtedness in the form of additional
Indebtedness with the same terms (including any payment interest on the Notes in
the form of PIK Notes) will not be deemed to be Indebtedness; provided, that the
amount of any such accrual, accretion or payment is included in Consolidated
Interest Expense as accrued.
 
The amount of Indebtedness of any Person at any date shall be (A) the
outstanding balance at such date of all unconditional obligations as described
above, (B) the maximum liability, upon the occurrence of the contingency giving
rise to the obligation, of any contingent obligations at such date, and (C) in
the case of any Indebtedness consisting of Hedging Obligations, the net amount
payable if the related Interest Rate Agreement, Commodity Agreement, Natural Gas
Agreement or Currency Agreement were terminated at that time; provided, however,
that in the case of Indebtedness sold at a discount, the amount of such
Indebtedness at any time will be the accreted value thereof at such time.
 
“Indenture” means this Indenture as amended or supplemented from time to time.
 
“Independent Qualified Party” means an investment banking firm, accounting firm
or appraisal firm of national standing; provided, however, that such firm is not
an Affiliate of the Company.
 
“Indirect Participant” means a Person who holds a beneficial interest in a
Global Note through a Participant.
 
“Initial Notes” means $121,558,000 aggregate principal amount of 15% Senior
Secured Notes due 2012 issued under this Indenture on the Issue Date.
 
“Interest Rate Agreement” means any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement or other financial agreement or
arrangement designed to protect against or manage exposure to fluctuations in
interest rates.

 
14

--------------------------------------------------------------------------------

 
 
“Investment” in any Person means any direct or indirect advance, loan (other
than advances to customers or suppliers in the ordinary course of business that
are recorded as accounts receivable, endorsements for collection or deposits
arising in the ordinary course of business) or other extensions of credit
(including by way of Guarantee or similar arrangement) or capital contribution
to (by means of any transfer of cash or other property to others or any payment
for property or services for the account or use of others), or any purchase or
acquisition of Capital Stock, Indebtedness or other similar instruments issued
by such Person.  Except as otherwise provided for herein, the amount of an
Investment shall be its fair value at the time the Investment is made and
without giving effect to subsequent changes in value.
 
For purposes of the definition of “Unrestricted Subsidiary”, the definition of
“Restricted Payment” and Section 4.04:
 
(1)           “Investment” shall include the portion (proportionate to the
Company’s equity interest in such Subsidiary) of the fair market value of the
net assets of any Subsidiary of the Company at the time that such Subsidiary is
designated an Unrestricted Subsidiary; provided, however, that upon a
redesignation of such Subsidiary as a Restricted Subsidiary, the Company shall
be deemed to continue to have a permanent “Investment” in an Unrestricted
Subsidiary equal to an amount (if positive) equal to (A) the Company’s
“Investment” in such Subsidiary at the time of such redesignation less (B) the
portion (proportionate to the Company’s equity interest in such Subsidiary) of
the fair market value of the net assets of such Subsidiary at the time of such
redesignation; and
 
(2)           any property transferred to or from an Unrestricted Subsidiary
shall be valued at its fair market value at the time of such transfer, in each
case as determined in good faith by the Board of Directors.
 
“Issue Date” means April 28, 2009 (the date on which the Notes are originally
issued under the Indenture).
 
“Legal Holiday” means a Saturday, a Sunday or a day on which banking
institutions are not required to be open in the State of New York.
 
“Lenders” has the meaning specified in the Credit Agreement.
 
“Lien” means any mortgage, pledge, security interest, encumbrance, lien or
charge of any kind (including any conditional sale or other title retention
agreement or lease in the nature thereof).
 
“Mortgages” means the mortgages, deeds of trust, deeds to secure debt or
assignments of the foregoing or other similar documents delivered by the Company
or any Subsidiary Guarantor which create, in favor of the Collateral Agent,
Liens on any fee interest in real property owned by the Company or any
Subsidiary Guarantor, as the case may be.
 
“Natural Gas Agreement” means any natural gas purchase or hedging agreement,
future contract or option, or any other agreement designed to protect against or
manage exposure to fluctuations in natural gas prices.

 
15

--------------------------------------------------------------------------------

 
 
“Net Available Cash” from an Asset Disposition means cash payments received
therefrom (including any cash payments received by way of deferred payment of
principal pursuant to a note or installment receivable or otherwise and proceeds
from the sale or other disposition of any securities received as consideration,
but only as and when received, but excluding any other consideration received in
the form of assumption by the acquiring Person of Indebtedness or other
obligations relating to such properties or assets or received in any other
noncash form), in each case net of:
 
(1)           all legal, title and recording tax expenses, commissions and other
fees and expenses incurred in connection with such Asset Disposition, (including
fees and expenses of counsel, investment bankers, consultants and accountants),
and all Federal, state, provincial, foreign and local taxes required to be
accrued as a liability under GAAP, as a consequence of such Asset Disposition;
 
(2)           all payments made on any Indebtedness which is secured by any
assets subject to such Asset Disposition, in accordance with the terms of any
Lien upon or other security agreement of any kind with respect to such assets,
or which must by its terms, or in order to obtain a necessary consent to such
Asset Disposition, or by applicable law, be repaid out of the proceeds from such
Asset Disposition;
 
(3)           all distributions and other payments required to be made to
minority interest holders in Restricted Subsidiaries as a result of such Asset
Disposition; and
 
(4)           the deduction of appropriate amounts provided by the seller as a
reserve, in accordance with GAAP, against any liabilities associated with the
property or other assets disposed in such Asset Disposition and retained by the
Company or any Restricted Subsidiary after such Asset Disposition, including
pension and other post-employment benefit liabilities, liabilities related to
environmental matters and liabilities under any indemnification obligations
associated with such Asset Disposition.
 
“Net Cash Proceeds”, with respect to any issuance or sale of Capital Stock or
Indebtedness, means the cash proceeds of such issuance or sale net of attorneys’
fees, accountants’ fees, underwriters’ or placement agents’ fees, discounts or
commissions and brokerage, consultant and other fees actually incurred in
connection with such issuance or sale and net of taxes paid or payable as a
result thereof.
 
“Notes” means the Initial Notes and PIK Notes.  The Initial Notes and PIK Notes
shall be treated as a single class for all purposes under this Indenture, and
unless the context otherwise requires, all references to the Notes shall include
the Initial Notes and the PIK Notes.
 
“Officer” means the Chairman of the Board, the President, any Vice President,
the Treasurer or the Secretary of the Company.
 
“Officers’ Certificate” means a certificate signed by two Officers.
 
“Opinion of Counsel” means a written opinion from legal counsel who is
acceptable to the Trustee.  The counsel may be an employee of or counsel to the
Company or the Trustee.

 
16

--------------------------------------------------------------------------------

 
 
“Participant” means, with respect to the Depositary, a Person who has an account
with the Depositary.
 
“Pari Passu Indebtedness” means any Indebtedness of the Company, whether
outstanding on the date on which the Notes are originally issued or thereafter
created, incurred or assumed, unless, in the case of any particular
Indebtedness, the instrument creating or evidencing the same or pursuant to
which the same is outstanding expressly provides that such Indebtedness shall be
subordinated in right of payment to the Notes.
 
“Permitted Holders” means The Alpine Group, Inc., Plainfield Special Situations
Master Fund Limited and their respective Affiliates.
 
“Permitted Investment” means an Investment by the Company or any Restricted
Subsidiary in:
 
(1)           the Company, a Restricted Subsidiary or a Person that will, upon
the making of such Investment, become a Restricted Subsidiary; provided,
however, that the primary business of such Restricted Subsidiary is a Related
Business;
 
(2)           another Person if as a result of such Investment such other Person
is merged or consolidated with or into, or transfers or conveys all or
substantially all its assets to, the Company or a Restricted Subsidiary;
provided, however, that such Person’s primary business is a Related Business;
 
(3)           cash and Temporary Cash Investments;
 
(4)           receivables owing to the Company or any Restricted Subsidiary if
created or acquired in the ordinary course of business and payable or
dischargeable in accordance with customary trade terms; provided, however, that
such trade terms may include such concessionary trade terms as the Company or
any such Restricted Subsidiary deems reasonable under the circumstances;
 
(5)           payroll, travel and similar advances to cover matters that are
expected at the time of such advances ultimately to be treated as expenses for
accounting purposes and that are made in the ordinary course of business;
 
(6)           loans or advances to employees made in the ordinary course of
business of the Company or such Restricted Subsidiary;
 
(7)           stock, obligations or securities received in compromise or
settlement of debts created in the ordinary course of business and owing to the
Company or any Restricted Subsidiary or in satisfaction of judgments;
 
(8)           any Person to the extent such Investment represents the non-cash
portion of the consideration received for an Asset Disposition as permitted
under Section 4.06;

 
17

--------------------------------------------------------------------------------

 

(9)           any Person where such Investment was acquired by the Company or
any of its Restricted Subsidiaries (a) in exchange for any other Investment or
accounts receivable held by the Company or any such Restricted Subsidiary in
connection with or as a result of a bankruptcy, workout, reorganization or
recapitalization of the issuer of such other Investment or accounts receivable
or (b) as a result of a foreclosure by the Company or any of its Restricted
Subsidiaries with respect to any secured Investment or other transfer of title
with respect to any secured Investment in default;
 
(10)           any Person to the extent such Investments consist of prepaid
expenses, negotiable instruments held for collection and lease, utility and
workers’ compensation, performance and other similar deposits made in the
ordinary course of business by the Company or any Restricted Subsidiary;
 
(11)           any Person to the extent such Investments consist of Hedging
Obligations otherwise permitted under Section 4.03;
 
(12)           any Person to the extent such Investments consist of the Company
or a Restricted Subsidiary funding a qualified or non-qualified benefit plan for
employees of the Company and the Restricted Subsidiaries;
 
(13)           Persons to the extent such Investments are in existence on the
Issue Date; and
 
(14)           Unrestricted Subsidiaries and Permitted Joint Ventures (in
addition to Investments permitted by clauses (1) through (13) of this
definition) in an aggregate amount not to exceed $10.0 million at any time.
 
“Permitted Joint Venture” means any joint venture between the Company or any
Restricted Subsidiary and any other Person, regardless of legal form and whether
or not such joint venture is a Subsidiary of the Company or any Restricted
Subsidiary, entered into for the purpose of constructing, acquiring, owning or
operating facilities engaged in a Related Business outside of the United States
of America.
 
“Person” means any individual, corporation, partnership, limited liability
company, joint venture, association, joint-stock company, trust, unincorporated
organization, government or any agency or political subdivision thereof or any
other entity.
 
“PIK Notes” means all Notes issued as interest from time to time in accordance
with the terms of this Indenture and the Notes, including, without limitation,
the provisions of Sections 2.01 and 2.13 hereof.
 
“Preferred Stock”, as applied to the Capital Stock of any Person, means Capital
Stock of any class or classes (however designated) which is preferred as to the
payment of dividends or distributions, or as to the distribution of assets upon
any voluntary or involuntary liquidation or dissolution of such Person, over
shares of Capital Stock of any other class of such Person.
 
“principal” of a Note means the principal of the Note plus the premium, if any,
payable on the Note which is due or overdue or is to become due at the relevant
time.

 
18

--------------------------------------------------------------------------------

 
 
“Public Equity Offering” means an underwritten primary public offering of common
stock of the Company pursuant to an effective registration statement under the
Securities Act.
 
“Refinance” means, in respect of any Indebtedness, to refinance, extend, renew,
refund, repay, prepay, redeem, defease or retire, or to issue other Indebtedness
in exchange or replacement for, such Indebtedness.
 
“Refinanced” and “Refinancing” shall have correlative meanings.
 
“Refinancing Indebtedness” means Indebtedness that Refinances any Indebtedness
of the Company or any Restricted Subsidiary existing on the Issue Date or
Incurred in compliance with this Indenture, including Indebtedness that
Refinances Refinancing Indebtedness; provided, however, that:
 
(1)           such Refinancing Indebtedness has a Stated Maturity no earlier
than the date that is the earlier of the Stated Maturity of the Indebtedness
being Refinanced and the first anniversary of the Stated Maturity of the Notes;
 
(2)           such Refinancing Indebtedness has an Average Life at the time such
Refinancing Indebtedness is Incurred that is equal to or greater than the
Average Life of the Indebtedness being Refinanced; and
 
(3)           such Refinancing Indebtedness has an aggregate principal amount
(or if Incurred with original issue discount, an aggregate issue price) that is
equal to or less than the aggregate principal amount (or if Incurred with
original issue discount, the aggregate accreted value) then outstanding or
committed (plus fees and expenses, including any premium and defeasance costs)
under the Indebtedness being Refinanced;
 
provided further, however, that Refinancing Indebtedness shall not include
(A) Indebtedness of a Subsidiary that Refinances Indebtedness of the Company or
(B) Indebtedness of the Company or a Restricted Subsidiary that Refinances
Indebtedness of an Unrestricted Subsidiary.
 
“Related Business” means any business in which the Company was engaged on the
Issue Date and any business related, ancillary or complementary to any business
of the Company.
 
“Restricted Payment” with respect to any Person means:
 
(1)           the declaration or payment of any dividends or any other
distributions of any sort in respect of its Capital Stock (including any payment
in connection with any merger or consolidation involving such Person) or similar
payment to the direct or indirect holders of its Capital Stock other than
dividends or distributions payable solely in its Capital Stock (other than
Disqualified Stock) and dividends or distributions payable solely to the Company
or a Restricted Subsidiary, and other than pro rata dividends or other
distributions made by a Subsidiary that is not a Wholly Owned Subsidiary to
minority stockholders (or owners of an equivalent interest in the case of a
Subsidiary that is an entity other than a corporation));

 
19

--------------------------------------------------------------------------------

 
 
(2)           the purchase, redemption or other acquisition or retirement for
value of any Capital Stock of the Company held by any Person or of any Capital
Stock of a Restricted Subsidiary held by any Affiliate of the Company other than
a Restricted Subsidiary), including in connection with any merger or
consolidation and including the exercise of any option to exchange any Capital
Stock (other than into Capital Stock of the Company that is not Disqualified
Stock);
 
(3)           the purchase, repurchase, redemption, defeasance or other
acquisition or retirement for value, prior to scheduled maturity, scheduled
repayment or scheduled sinking fund payment of any Subordinated Obligations of
such Person (other than the purchase, repurchase or other acquisition of
Subordinated Obligations purchased in anticipation of satisfying a sinking fund
obligation, principal installment or final maturity, in each case due within one
year of the date of such purchase, repurchase or other acquisition); or
 
(4)           the making of any Investment (other than a Permitted Investment)
in any Person.
 
“Restricted Subsidiary” means any Subsidiary of the Company that is not an
Unrestricted Subsidiary.
 
“Sale/Leaseback Transaction” means any arrangement with any Person providing for
the leasing by the Company or any Restricted Subsidiary of the Company, for a
period of more than three years, of any real or tangible personal property,
which property has been or is to be sold or transferred by the Company or such
Subsidiary to such Person in contemplation of such leasing.
 
“SEC” means the U.S. Securities and Exchange Commission.
 
“Securities Act” means the U.S. Securities Act of 1933, as amended.
 
“Security Agreement” means the Guarantee and Collateral Agreement, dated as of
the Issue Date, made by the Company and the Subsidiary Guarantors in favor of
the Collateral Agent, as amended or supplemented from time to time in accordance
with its terms.
 
“Senior Indebtedness” means with respect to any Person:
 
(1)           Indebtedness of such Person, whether outstanding on the Issue Date
or thereafter Incurred; and
 
(2)           all other Obligations of such Person (including interest accruing
on or after the filing of any petition in bankruptcy or for reorganization
relating to such Person whether or not post-filing interest is allowed in such
proceeding) in respect of Indebtedness described in clause (1) above;
 
unless, in the case of clauses (1) and (2), in the instrument creating or
evidencing the same or pursuant to which the same is outstanding, it is provided
that such Indebtedness or other Obligations are subordinate in right of payment
to the Notes or the Subsidiary Guaranty of such Person, as the case may be;
provided, however, that Senior Indebtedness shall not include:

 
20

--------------------------------------------------------------------------------

 
 
(1)           any obligation of such Person to any Subsidiary;
 
(2)           any liability for Federal, state, local or other taxes owed or
owing by such Person;
 
(3)           any accounts payable or other liability to trade creditors arising
in the ordinary course of business (including guarantees thereof or instruments
evidencing such liabilities);
 
(4)           any Indebtedness or other Obligation of such Person which is
subordinate or junior in any respect to any other Indebtedness or other
Obligation of such Person; or
 
(5)           that portion of any Indebtedness which at the time of Incurrence
is Incurred in violation of this Indenture.
 
“Significant Subsidiary” means any Restricted Subsidiary that would be a
“Significant Subsidiary” of the Company within the meaning of Rule 1-02 under
Regulation S-X promulgated by the SEC.
 
“Stated Maturity” means, with respect to any security, the date specified in
such security as the fixed date on which the final payment of principal of such
security is due and payable, including pursuant to any mandatory redemption
provision (but excluding any provision providing for the repurchase of such
security at the option of the holder thereof upon the happening of any
contingency unless such contingency has occurred).
 
“Subordinated Obligation” means, with respect to a Person, any Indebtedness of
such Person (whether outstanding on the Issue Date or thereafter Incurred) which
is subordinate or junior in right of payment to the Notes or a Subsidiary
Guaranty of such Person, as the case may be, pursuant to a written agreement to
that effect.
 
“Subsidiary” means, with respect to any Person, any corporation, association,
partnership or other business entity of which more than 50% of the total voting
power of shares of Voting Stock is at the time owned or controlled, directly or
indirectly, by:
 
(1)           such Person;
 
(2)           such Person and one or more Subsidiaries of such Person; or
 
(3)           one or more Subsidiaries of such Person
 
“Subsidiary Guarantor” means TF Investor, Inc., Tube Forming, L.P., Wolverine
Finance, LLC, Wolverine PA, LLC, Wolverine Joining Technologies, LLC and Tube
Forming Holdings, Inc. and each other Subsidiary of the Company that guarantees
the Notes pursuant to the terms of this Indenture, in each case until such
Subsidiary Guarantor is released from its Subsidiary Guaranty in accordance with
the terms of this Indenture.
 
“Subsidiary Guaranty” means a Guarantee by a Subsidiary Guarantor of the
Company’s obligations with respect to the Notes.
 
21

--------------------------------------------------------------------------------


 
“Temporary Cash Investments” means any of the following:
 
(1)           any investment in direct obligations of the United States of
America or any agency thereof or obligations guaranteed by the United States of
America or any agency thereof;
 
(2)           investments in demand and time deposit accounts, certificates of
deposit and money market deposits maturing within 1 year of the date of
acquisition thereof and overnight bank deposits, in each case with or issued by
a bank or trust company which is organized under the laws of the United States
of America, any State thereof or any foreign country recognized by the United
States of America, and which bank or trust company has capital, surplus and
undivided profits aggregating in excess of $50.0 million (or the foreign
currency equivalent thereof) and has outstanding debt which is rated “A-2” (or
such similar equivalent rating) or higher by at least one nationally recognized
statistical rating organization (as defined in Rule 436 under the Securities
Act) or any money-market fund sponsored by a registered broker dealer or mutual
fund distributor;
 
(3)           repurchase obligations with a term of not more than 30 days for
underlying securities of the types described in clause (1) above entered into
with a bank meeting the qualifications described in clause (2) above;
 
(4)           investments in commercial paper, maturing not more than one year
after the date of acquisition, issued by a corporation (other than an Affiliate
of the Company) organized and in existence under the laws of the United States
of America or any foreign country recognized by the United States of America
with a rating at the time as of which any investment therein is made of “P-1”
(or higher) according to Moody’s Investors Service, Inc. or “A-1” (or higher)
according to Standard and Poor’s Ratings Group; and
 
(5)           investments in securities with maturities of six months or less
from the date of acquisition issued or fully guaranteed by any state,
commonwealth or territory of the United States of America, or by any political
subdivision taxing authority thereof, and rated at least “A-2” by Standard &
Poor’s Ratings Group or “P-2” by Moody’s Investors Service, Inc.
 
“Trustee” means U.S. Bank National Association, as trustee, until a successor
replaces it and, thereafter, means the successor.
 
“Trust Indenture Act” or “TIA” means the Trust Indenture Act of 1939 (15 U.S.C.
§ 77aaa-77bbbb) as in effect on the Issue Date.
 
“Trust Officer” means the Chairman of the Board, the President or any other
officer or assistant officer of the Trustee assigned by the Trustee to
administer its corporate trust matters.
 
“U.S. Government Obligations” means direct obligations (or certificates
representing an ownership interest in such obligations) of the United States of
America (including any agency or instrumentality thereof) for the payment of
which the full faith and credit of the United States of America is pledged and
which are not callable at the issuer’s option.
 
22

--------------------------------------------------------------------------------


 
“Unrestricted Subsidiary” means
 
(1)           any Subsidiary of the Company that at the time of determination
shall be designated an Unrestricted Subsidiary by the Board of Directors in the
manner provided below; and
 
(2)           any Subsidiary of an Unrestricted Subsidiary.
 
The Board of Directors may designate any Subsidiary of the Company (including
any newly acquired or newly formed Subsidiary) to be an Unrestricted Subsidiary
unless such Subsidiary or any of its Subsidiaries owns any Capital Stock or
Indebtedness of, or holds any Lien on any property of, the Company or any other
Restricted Subsidiary; provided, however, that either (A) the Subsidiary to be
so designated has total assets of $1,000 or less or (B) if such Subsidiary has
assets greater than $1,000, such designation would be permitted under the
covenant described under Section 4.04.
 
The Board of Directors may designate any Unrestricted Subsidiary to be a
Restricted Subsidiary; provided, however, that immediately after giving effect
to such designation (A) the Company could Incur $1.00 of additional Indebtedness
under Section 4.03(A) and (B) no Default shall have occurred and be
continuing.  Any such designation by the Board of Directors shall be evidenced
to the Trustee by promptly filing with the Trustee a copy of the resolution of
the Board of Directors giving effect to such designation and an Officers’
Certificate certifying that such designation complied with the foregoing
provisions.
 
“Voting Stock” of a Person means all classes of Capital Stock or other interests
(including partnership interests) of such Person then outstanding and normally
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers or trustees thereof.
 
“Wholly Owned Subsidiary” means a Restricted Subsidiary all the Capital Stock of
which (other than directors’ qualifying shares) is owned by the Company or one
or more Wholly Owned Subsidiaries.
 
SECTION 1.02.    Other Definitions.
 
Term
 
Defined in Section
“Affiliate Transaction”
 
4.07
“Authentication Order”
 
2.02
“Bankruptcy Law”
 
6.01
“Change of Control Offer”
 
4.10(b)
“covenant defeasance option”
 
8.01(b)
“Custodian”
 
6.01
“Event of Default”
 
6.01
“legal defeasance option”
 
8.01(b)
“Legal Holiday”
 
12.08
“Offer”
 
4.06(b)
“Offer Amount”
 
4.06(c)(2)
“Offer Period”
 
4.06(c)(2)

 
23

--------------------------------------------------------------------------------


 
Term
 
Defined in Section
“Paying Agent”
 
2.03
“Permitted Liens”
 
4.11
“Premises”
 
4.17
“Purchase Date”
 
4.06(c)(1)
“Registrar”
 
2.03
“Notes Obligations”
 
10.01
“Successor Company”
 
5.01

 
SECTION 1.03.           Incorporation by Reference of Trust Indenture Act.  This
Indenture is subject to the mandatory provisions of the TIA which are
incorporated by reference in and made a part of this Indenture.  The following
TIA terms have the following meanings:
 
“Commission” means the SEC;
 
“indenture securities” means the Notes and each Guarantee;
 
“indenture security holder” means a Holder;
 
“indenture to be qualified” means this Indenture;
 
“indenture trustee” or “institutional trustee” means the Trustee; and
 
“obligor” on the indenture securities means the Company, each Subsidiary
Guarantor and any other obligor on the indenture securities
 
All other TIA terms used in this Indenture that are defined by the TIA, defined
by TIA reference to another statute or defined by SEC rule have the meanings
assigned to them by such definitions.
 
SECTION 1.04.           Rules of Construction.  Unless the context otherwise
requires:
 
(1)           a term has the meaning assigned to it;
 
(2)           an accounting term not otherwise defined has the meaning assigned
to it in accordance with GAAP;
 
(3)           “or” is not exclusive;
 
(4)           “including “means including without limitation;
 
(5)           words in the singular include the plural and words in the plural
include the singular;
 
(6)           unsecured Indebtedness shall not be deemed to be subordinate or
junior to secured Indebtedness merely by virtue of its nature as unsecured
Indebtedness;
 
24

--------------------------------------------------------------------------------


 
(7)           the principal amount of any noninterest bearing or other discount
security at any date shall be the principal amount thereof that would be shown
on a balance sheet of the issuer dated such date prepared in accordance with
GAAP; and
 
(8)           the principal amount of any Preferred Stock shall be (i) the
maximum liquidation value of such Preferred Stock or (ii) the maximum mandatory
redemption or mandatory repurchase price with respect to such Preferred Stock,
whichever is greater.
 
ARTICLE 2

 
The Notes
 
SECTION 2.01.           Form and Dating.  The Notes issued in global form and
definitive form, and the Trustee’s certificate of authentication, shall be
substantially in the form of Exhibit A, which is hereby incorporated in and
expressly made a part of this Indenture.  The Notes may have notations, legends
or endorsements required by law, stock exchange rule, agreements to which the
Company is subject, if any, or usage (provided that any such notation, legend or
endorsement is in a form acceptable to the Company).  PIK Notes will be issued
with the designation “PIK” on the face of such PIK Notes.  Each Note shall be
dated the date of its authentication.  Each Global Note will represent such of
the outstanding Notes as will be specified therein and each shall provide that
it represents the aggregate principal amount of the outstanding Notes from time
to time endorsed thereon and that the aggregate principal amount of outstanding
Notes represented thereby may from time to time be reduced or increased, as
appropriate, to reflect any exchanges or redemptions.
 
SECTION 2.02.           Execution and Authentication.  Two Officers shall sign
the Notes for the Company by manual or facsimile signature.  The Company’s seal
shall be impressed, affixed, imprinted or reproduced on the Notes and may be in
facsimile form.
 
If an Officer whose signature is on a Note no longer holds that office at the
time the Trustee authenticates the Note, the Note shall be valid nevertheless.
 
A Note shall not be valid until an authorized signatory of the Trustee manually
signs the certificate of authentication on the Note.  The signature shall be
conclusive evidence that the Note has been authenticated under this Indenture.
 
The Trustee shall authenticate and deliver Notes for original issue in an
aggregate principal amount of $121,558,000 and PIK Notes upon a written order
(an “Authentication Order”) of the Company signed by two Officers or by an
Officer and either an Assistant Treasurer or an Assistant Secretary of the
Company.  Such order shall specify the amount of the Notes to be authenticated
and the date on which the Notes are to be authenticated.   The aggregate
principal amount of Notes outstanding at any time may not exceed the aggregate
principal amount of Notes authorized for issuance by the Company pursuant to one
or more Authentication Orders, except as provided in Section 2.07.
 
The Trustee may appoint an authenticating agent reasonably acceptable to the
Company to authenticate the Notes.  Unless limited by the terms of such
appointment, an authenticating agent may authenticate Notes whenever the Trustee
may do so.  Each reference in this Indenture to authentication by the Trustee
includes authentication by such agent.  An authenticating agent has the same
rights as any Registrar, Paying Agent or agent for service of notices and
demands.
 
25

--------------------------------------------------------------------------------


 
SECTION 2.03.           Registrar and Paying Agent.  The Company shall maintain
an office or agency where Notes may be presented for registration of transfer or
for exchange (the “Registrar”) and an office or agency where Notes may be
presented for payment (the “Paying Agent”).  The Registrar shall keep a register
of the Notes and of their transfer and exchange.  The Company may have one or
more co-registrars and one or more additional paying agents.  The term “Paying
Agent” includes any additional paying agent.
 
The Company shall enter into an appropriate agency agreement with any Registrar,
Paying Agent or co-registrar not a party to this Indenture, which shall
incorporate the terms of the TIA.  The agreement shall implement the provisions
of this Indenture that relate to such agent.  The Company shall notify the
Trustee of the name and address of any such agent.  If the Company fails to
maintain a Registrar or Paying Agent, the Trustee shall act as such and shall be
entitled to appropriate compensation therefor pursuant to Section 7.07.  The
Company or any Wholly Owned Subsidiary incorporated or organized within the
United States of America may act as Paying Agent, Registrar, co-registrar or
transfer agent.
 
The Company initially appoints the Trustee as Registrar and Paying Agent in
connection with the Notes.  If the Trustee is no longer the Registrar and Paying
Agent, the Company shall provide the Trustee with access to inspect the register
of the Notes and shall provide copies of the register of the Notes to the
Trustee upon request.
 
The Company initially appoints The Depository Trust Company to act as Depositary
with respect to the Global Notes.
 
SECTION 2.04.           Paying Agent To Hold Money in Trust.  Prior to each due
date of the principal and interest on any Note, the Company shall deposit with
the Paying Agent a sum sufficient to pay such principal and interest when so
becoming due.  The Company shall require each Paying Agent (other than the
Trustee) to agree in writing that the Paying Agent shall hold in trust for the
benefit of Holders or the Trustee all money held by the Paying Agent for the
payment of principal of or interest on the Notes and shall notify the Trustee of
any default by the Company in making any such payment.  If the Company or a
Subsidiary acts as Paying Agent, it shall segregate the money held by it as
Paying Agent and hold it as a separate trust fund.  The Company at any time may
require a Paying Agent to pay all money held by it to the Trustee and to account
for any funds disbursed by the Paying Agent.  Upon complying with this Section
2.04, the Paying Agent shall have no further liability for the money delivered
to the Trustee.
 
SECTION 2.05.           Holder Lists.  The Trustee shall preserve in as current
a form as is reasonably practicable the most recent list available to it of the
names and addresses of Holders.  If the Trustee is not the Registrar, the
Company shall furnish to the Trustee, in writing at least five Business Days
before each interest payment date and at such other times as the Trustee may
request in writing, a list in such form and as of such date as the Trustee may
reasonably require of the names and addresses of Holders and the principal
amounts and number of Notes held by the Holders.
 
26

--------------------------------------------------------------------------------


 
SECTION 2.06.           Transfer and Exchange.
 
(a)           Transfer and Exchange of Global Notes.  A Global Note may not be
transferred except as a whole by the Depositary to a nominee of the Depositary,
by a nominee of the Depositary to the Depositary or to another nominee of the
Depositary, or by the Depositary or any such nominee to a successor Depositary
or a nominee of such successor Depositary.  All Global Notes will be exchanged
by the Company for Definitive Notes if:
 
(1)  the Company delivers to the Trustee notice from the Depositary that it is
unwilling or unable to continue to act as Depositary or that it is no longer a
clearing agency registered under the Exchange Act and, in either case, a
successor Depositary is not appointed by the Company within 120 days after the
date of such notice from the Depositary; or
 
(2)  the Company in its sole discretion determines that the Global Notes (in
whole but not in part) should be exchanged for Definitive Notes and delivers a
written notice to such effect to the Trustee.
 
Upon the occurrence of either of the preceding events in (1) or (2) above,
Definitive Notes shall be issued in such names as the Depositary shall instruct
the Trustee.  Global Notes also may be exchanged or replaced, in whole or in
part, as provided in Sections 2.07 and 2.09 hereof.  Every Note authenticated
and delivered in exchange for, or in lieu of, a Global Note or any portion
thereof, pursuant to this Section 2.06 or Sections 2.07 or 2.09 hereof, shall be
authenticated and delivered in the form of, and shall be, a Global Note.  A
Global Note may not be exchanged for another Note other than as provided in this
Section 2.06(a), however, beneficial interests in a Global Note may be
transferred and exchanged as provided in Section 2.06(b), or (c).
 
(b)           Transfer and Exchange of Beneficial Interests in the Global
Notes.  The transfer and exchange of beneficial interests in the Global Notes
will be effected through the Depositary, in accordance with the provisions of
this Indenture and the Applicable Procedures.  Transfers of beneficial interests
in the Global Notes also will require compliance with either subparagraph (1) or
(2) below, as applicable:
 
(1)           Beneficial interests in any Global Note may be transferred to
Persons who take delivery thereof in the form of a beneficial interest in a
Global Note.  No written orders or instructions shall be required to be
delivered to the Registrar to effect the transfers described in this Section
2.06(b)(1).
 
(2)           In connection with all transfers and exchanges of beneficial
interests that are not subject to Section 2.06(b)(1) above, the transferor of
such beneficial interest must deliver to the Registrar either:
 
(A)           both:
 
(i)           a written order from a Participant or an Indirect Participant
given to the Depositary in accordance with the Applicable Procedures directing
the Depositary to credit or cause to be credited a beneficial interest in
another Global Note in an amount equal to the beneficial interest to be
transferred or exchanged; and
 
27

--------------------------------------------------------------------------------


 
(ii)           instructions given in accordance with the Applicable Procedures
containing information regarding the Participant account to be credited with
such increase; or
 
(B)           both:
 
(i)           a written order from a Participant or an Indirect Participant
given to the Depositary in accordance with the Applicable Procedures directing
the Depositary to cause to be issued a Definitive Note in an amount equal to the
beneficial interest to be transferred or exchanged; and
 
(ii)           instructions given by the Depositary to the Registrar containing
information regarding the Person in whose name such Definitive Note shall be
registered to effect the transfer or exchange referred to in (1) above;
 
(c)           Transfer or Exchange Beneficial Interests in Global Notes to
Definitive Notes.  If any holder of a beneficial interest in a Global Note
proposes to exchange such beneficial interest for a Definitive Note or to
transfer such beneficial interest to a Person who takes delivery thereof in the
form of a Definitive Note, then, upon satisfaction of the conditions set forth
in Section 2.06(b)(2) hereof, the Trustee will cause the aggregate principal
amount of the applicable Global Note to be reduced accordingly pursuant to
Section 2.06(f) hereof, and the Company will execute and the Trustee will
authenticate and deliver to the Person designated in the instructions a
Definitive Note in the appropriate principal amount.  Any Definitive Note issued
in exchange for a beneficial interest pursuant to this Section 2.06(c) will be
registered in such name or names and in such authorized denomination or
denominations as the holder of such beneficial interest requests through
instructions to the Registrar from or through the Depositary and the Participant
or Indirect Participant.
 
(d)  Transfer and Exchange of Definitive Notes for Beneficial Interests.  A
Holder of a Definitive Note may exchange such Note for a beneficial interest in
a Global Note or transfer such Definitive Notes to a Person who takes delivery
thereof in the form of a beneficial interest in a Global Note at any time.  Upon
receipt of a request for such an exchange or transfer, the Trustee will cancel
the applicable Definitive Note and increase or cause to be increased the
aggregate principal amount of one of the Global Notes.
 
(e)           Transfer and Exchange of Definitive Notes for Definitive Notes.  A
Holder of Definitive Notes may transfer such Notes to a Person who takes
delivery thereof in the form of a Definitive Note.  Upon receipt of a request to
register such a transfer, the Registrar shall register the Definitive Notes
pursuant to the instructions from the Holder thereof.
 
28

--------------------------------------------------------------------------------


 
(f)           Cancellation and/or Adjustment of Global Notes.  At such time as
all beneficial interests in a particular Global Note have been exchanged for
Definitive Notes or a particular Global Note has been redeemed, repurchased or
canceled in whole and not in part, each such Global Note will be returned to or
retained and canceled by the Trustee in accordance with Section 2.10 hereof.  At
any time prior to such cancellation, if any beneficial interest in a Global Note
is exchanged for or transferred to a Person who will take delivery thereof in
the form of a beneficial interest in another Global Note or for Definitive
Notes, the principal amount of Notes represented by such Global Note will be
reduced accordingly and an endorsement will be made on such Global Note by the
Trustee or by the Depositary at the direction of the Trustee to reflect such
reduction; and if the beneficial interest is being exchanged for or transferred
to a Person who will take delivery thereof in the form of a beneficial interest
in another Global Note, such other Global Note will be increased accordingly and
an endorsement will be made on such Global Note by the Trustee or by the
Depositary at the direction of the Trustee to reflect such increase.
 
(g)           General Provisions Relating to Transfers and Exchanges.
 
(1)           To permit registrations of transfers and exchanges, the Company
will execute and the Trustee will authenticate Global Notes and Definitive Notes
upon receipt of an Authentication Order in accordance with Section 2.02 hereof
or at the Registrar’s request.
 
(2)           No service charge will be made to a Holder of a beneficial
interest in a Global Note or to a Holder of a Definitive Note for any
registration of transfer or exchange, but the Company may require payment of a
sum sufficient to cover any transfer tax or similar governmental charge payable
in connection therewith (other than any such transfer taxes or similar
governmental charge payable upon exchange or transfer pursuant to Sections 2.09,
3.06, 4.06, 4.10 and 9.05 hereof).
 
(3)           The Registrar will not be required to register the transfer of or
exchange of any Note selected for redemption in whole or in part, except the
unredeemed portion of any Note being redeemed in part.
 
(4)           All Global Notes and Definitive Notes issued upon any registration
of transfer or exchange of Global Notes or Definitive Notes will be the valid
obligations of the Company, evidencing the same debt, and entitled to the same
benefits under this Indenture, as the Global Notes or Definitive Notes
surrendered upon such registration of transfer or exchange.
 
(5)           Neither the Registrar nor the Company will be required:
 
(A)           to issue, to register the transfer of or to exchange any Notes
during a period beginning at the opening of business 15 days before the day of
any selection of Notes for redemption under Section 3.02 hereof and ending at
the close of business on the day of selection;
 
(B)           to register the transfer of or to exchange any Note selected for
redemption in whole or in part, except the unredeemed portion of any Note being
redeemed in part; or
 
(C)           to register the transfer of or to exchange a Note between a record
date and the next succeeding interest payment date.
 
29

--------------------------------------------------------------------------------


 
(7)           Prior to due presentment for the registration of a transfer of any
Note, the Trustee, any Agent and the Company may deem and treat the Person in
whose name any Note is registered as the absolute owner of such Note for the
purpose of receiving payment of principal of and interest on such Notes and for
all other purposes, and none of the Trustee, the Registrar, the Paying Agent or
the Company shall be affected by notice to the contrary.
 
(8)           The Trustee will authenticate Global Notes and Definitive Notes in
accordance with the provisions of Section 2.02 hereof.
 
SECTION 2.07.           Replacement Notes.  If a mutilated Note is surrendered
to the Registrar or if the Holder of a Note claims that the Note has been lost,
destroyed or wrongfully taken, the Company shall issue and the Trustee shall
authenticate a replacement Note if the requirements of Section 8-405 of the
Uniform Commercial Code are met and the Holder satisfies any other reasonable
requirements of the Trustee.  If required by the Trustee or the Company, such
Holder shall furnish an indemnity bond sufficient in the judgment of the Company
and the Trustee to protect the Company, the Trustee, the Paying Agent, the
Registrar and any co-registrar from any loss which any of them may suffer if a
Note is replaced.  The Company and the Trustee may charge the Holder for their
expenses in replacing a Note.
 
Every replacement note is an additional obligation of the Company.
 
SECTION 2.08.           Outstanding Notes.  Notes outstanding at any time are
all Notes authenticated by the Trustee except for those canceled by it, those
delivered to it for cancellation and those described in this Section as not
outstanding.  A Note does not cease to be outstanding because the Company or an
Affiliate of the Company holds the Note.
 
If a Note is replaced pursuant to Section 2.07, it ceases to be outstanding
unless the Trustee and the Company receive proof satisfactory to them that the
replaced Note is held by a bona fide purchaser.
 
If the Paying Agent segregates and holds in trust, in accordance with this
Indenture, on a redemption date or maturity date money sufficient to pay all
principal and interest payable on that date with respect to the Notes (or
portions thereof) to be redeemed or maturing, as the case may be, then on and
after that date such Notes (or portions thereof) cease to be outstanding and
interest on them ceases to accrue.
 
SECTION 2.09.           Temporary Notes.  Until definitive Notes are ready for
delivery, the Company may prepare and the Trustee shall authenticate temporary
Notes.  Temporary Notes shall be substantially in the form of definitive Notes
but may have variations that the Company considers appropriate for temporary
Notes.  Without unreasonable delay, the Company shall prepare and the Trustee
shall authenticate definitive Notes and deliver them in exchange for temporary
Notes.  Until so exchanged, the temporary Notes shall be entitled to the same
benefits under this Indenture as the definitive Notes.
 
SECTION 2.10.           Cancellation.  The Company at any time may deliver Notes
to the Trustee for cancellation.  The Registrar and the Paying Agent shall
forward to the Trustee any Notes surrendered to them for registration of
transfer, exchange or payment.  The Trustee and no one else shall cancel and
destroy (subject to the record retention requirements of the Exchange Act) all
Notes surrendered for registration of transfer, exchange, payment or
cancellation and deliver a certificate of such destruction to the Company unless
the Company directs the Trustee to deliver canceled Notes to the Company.  The
Company may not issue new Notes to replace Notes it has redeemed, paid or
delivered to the Trustee for cancellation.
 
30

--------------------------------------------------------------------------------


 
SECTION 2.11.           Defaulted Interest.  If the Company defaults in a
payment of interest on the Notes, the Company shall pay defaulted interest (plus
interest on such defaulted interest to the extent lawful) in any lawful manner.
 
The Company may pay the defaulted interest to the persons who are Holders on a
subsequent special record date.  The Company shall fix or cause to be fixed any
such special record date and payment date to the reasonable satisfaction of the
Trustee and shall promptly mail to each Holder a notice that states the special
record date, the payment date and the amount of defaulted interest to be paid.
 
SECTION 2.12.           CUSIP Numbers.  The Company in issuing the Notes may use
“CUSIP” numbers (if then generally in use) and, if so, the Trustee shall use
“CUSIP” numbers in notices of redemption as a convenience to Holders; provided,
however, that any such notice may state that no representation is made as to the
correctness of such “CUSIP” numbers either as printed on the Notes or as
contained in any notice of a redemption and that reliance may be placed only on
the other identification numbers printed on the Notes, and any such redemption
shall not be affected by any defect in or omission of such numbers.
 
SECTION 2.13.           Issuance of PIK Notes.
 
The Company shall pay interest on the Notes in cash and by issuing PIK Notes on
the terms and in the amounts set forth in the Notes.   No later than one
Business Day prior to the relevant interest payment date, the Company shall
deliver an Authentication Order to the Trustee to authenticate and deliver the
PIK Notes.   PIK Notes shall, after being executed and authenticated pursuant to
Section 2.02, be (i) delivered by the Trustee to such Holders as of the relevant
record date at such Holders’ registered address that hold Definitive Notes or
(ii) deposited with or on behalf of the Depositary for the benefit of the
beneficial owners of the Notes as of the relevant record date with respect to
Global Notes.  All PIK Notes will mature on the same date as the Initial Notes
and will be governed by, and subject to the terms, provisions and conditions of,
this Indenture and will have the same rights and benefits as the Initial
Notes.   The payment of accrued interest in connection with any redemption or
repurchase of Notes as described in Section 3.07, 4.06 or 4.10 shall be made
solely in cash.


ARTICLE 3
 
Redemption
 
SECTION 3.01.           Notices to Trustee.  If the Company elects to redeem
Notes pursuant to paragraph 5 of the Note, it shall notify the Trustee in
writing of the redemption date, the principal amount of Notes to be redeemed and
the paragraph of the Note pursuant to which the redemption will occur.
 
31

--------------------------------------------------------------------------------


 
The Company shall give each notice to the Trustee provided for in this Section
3.01 at least 45 days before the redemption date period.  Such notice shall be
accompanied by an Officers’ Certificate and an Opinion of Counsel from the
Company to the effect that such redemption will comply with the conditions
herein.
 
SECTION 3.02.           Selection of Notes To Be Redeemed.  If fewer than all
the Notes are to be redeemed, the Trustee shall select the Notes to be redeemed
pro rata or by lot.  The Trustee shall make the selection from outstanding Notes
not previously called for redemption.  The Trustee may select for redemption
portions of the principal of Notes that have denominations larger than
$1,000.  Notes and portions of them the Trustee selects shall be in principal
amounts of $1,000 or a whole multiple of $1,000.  Provisions of this Indenture
that apply to Notes called for redemption also apply to portions of Notes called
for redemption.  The Trustee shall notify the Company promptly of the Notes or
portions of Notes to be redeemed.
 
SECTION 3.03.           Notice of Redemption.  At least 30 days but not more
than 60 days before a date for redemption of Notes, the Company shall mail a
notice of redemption by first-class mail to each Holder to be redeemed at such
Holder’s registered address.
 
The notice shall identify the Notes to be redeemed and shall state:
 
(1)           the redemption date;
 
(2)           the redemption price;
 
(3)            the name and address of the Paying Agent;
 
(4)           that Notes called for redemption must be surrendered to the Paying
Agent to collect the redemption price;
 
(5)           if fewer than all the outstanding Notes are to be redeemed, the
identification and principal amounts of the particular Notes to be redeemed;
 
(6)           that, unless the Company defaults in making such redemption
payment, interest on Notes (or portion thereof) called for redemption ceases to
accrue on and after the redemption date; and
 
(7)           that no representation is made as to the correctness or accuracy
of the CUSIP number, if any, listed in such notice or printed on the Notes.
 
At the Company’s request, the Trustee shall give the notice of redemption in the
Company’s name and at the Company’s expense.  In such event the Company shall
provide the Trustee with the information required by this Section 3.03.
 
SECTION 3.04.           Effect of Notice of Redemption.  Once notice of
redemption is mailed, Notes called for redemption become due and payable on the
redemption date and at the redemption price stated in the notice.  Upon
surrender to the Paying Agent, such Notes shall be paid at the redemption price
stated in the notice, plus accrued interest to the redemption date (subject to
the right of Holders of record on the relevant record date to receive interest
due on the related interest payment date).  Failure to give notice or any defect
in the notice to any Holder shall not affect the validity of the notice to any
other Holder.
 
32

--------------------------------------------------------------------------------


 
SECTION 3.05.           Deposit of Redemption Price.  Prior to the redemption
date, the Company shall deposit with the Paying Agent (or, if the Company or a
Subsidiary is the Paying Agent, shall segregate and hold in trust) money
sufficient to pay the redemption price of and accrued interest on all Notes to
be redeemed on that date other than Notes or portions of Notes called for
redemption which have been delivered by the Company to the Trustee for
cancellation.
 
SECTION 3.06.           Notes Redeemed in Part.  Upon surrender of a Note that
is redeemed in part, the Company shall execute and the Trustee shall
authenticate for the Holder (at the Company’s expense) a new Note equal in
principal amount to the unredeemed portion of the Note surrendered.
 
SECTION 3.07.           Mandatory Redemption.  The Company shall not be required
to make mandatory redemption or sinking fund payments with respect to the Notes;
provided, however, that if the Company grants any Liens to lenders under a
Credit Agreement, the Company shall issue a notice of redemption in accordance
with Section 3.03 hereof to redeem an amount of Notes equal to 55% of “eligible
NAFTA inventory” and “eligible NAFTA accounts receivable” (in each case as such
terms are defined in the Credit Agreement).  A notice of redemption issued
pursuant to this Section 3.07 shall be delivered immediately prior to or
concurrently with the closing of the Credit Agreement.
 
ARTICLE 4

 
Covenants
 
SECTION 4.01.           Payment of Notes.  The Company shall pay in lawful
currency of the United States of America the principal of and interest on the
Notes on the dates and in the manner provided in the Notes and in this
Indenture.  Principal and interest shall be considered paid on the date due if
on such date the Trustee or the Paying Agent holds in accordance with this
Indenture money sufficient to pay all principal and interest then due.
 
The Company shall pay interest on overdue principal at the rate specified
therefor in the Notes, and it shall pay interest on overdue installments of
interest at the same rate to the extent lawful.
 
SECTION 4.02.           SEC Reports.  Notwithstanding that the Company may not
be subject to the reporting requirements of Section 13 or 15(d) of the Exchange
Act, the Company will file with the SEC (to the extent that the SEC will accept
such filing) and provide the Trustee and Noteholders with such annual reports
and such information, documents and other reports as are specified in Sections
13 and 15(d) of the Exchange Act and applicable to a U.S. corporation subject to
such Sections (commencing with the quarterly report for the fiscal quarter in
which the Issue Date occurs), such information, documents and other reports to
be so filed and provided at the times specified for the filings of such
information, documents and reports under such Sections.
 
33

--------------------------------------------------------------------------------


 
At any time that any of the Company’s Subsidiaries are Unrestricted
Subsidiaries, then the quarterly and annual financial information required by
the preceding paragraph will include a reasonably detailed presentation, either
on the face of the financial statements or in the footnotes thereto, and in
“–Management’s Discussion and Analysis of Financial Condition and Results of
Operations,” of the financial condition and results of operations of the Company
and its Restricted Subsidiaries separate from the financial condition and
results of operations of the Unrestricted Subsidiaries of the Company.
 
In addition, the Company will furnish to the Holders of the Notes and to
prospective investors, upon the requests of such Holders, any information
required to be delivered pursuant to Rule 144A(d)(4) under the Securities Act so
long as the Notes are not freely transferable under the Securities Act.  The
Company also will comply with the other provisions of TIA § 314(a).
 
SECTION 4.03.           Limitation on Indebtedness.  (a)  The Company will not,
and will not permit any Restricted Subsidiary to, Incur, directly or indirectly,
any Indebtedness; provided, however, that the Company and the Subsidiary
Guarantors will be entitled to Incur Indebtedness if, on the date of such
Incurrence and after giving effect thereto on a pro forma basis, no Default has
occurred and is continuing and the Consolidated Coverage Ratio would be greater
than 2.25 to 1.
 
(b)           Notwithstanding the foregoing paragraph (a), the Company and any
Restricted Subsidiary will be entitled to Incur any or all of the following
Indebtedness:
 
(1)           Indebtedness Incurred by the Company or any Restricted Subsidiary
pursuant to a Credit Agreement; provided, however, that, after giving effect to
any such Incurrence, the aggregate principal amount of all Indebtedness Incurred
under this clause (1) and then outstanding does not exceed $85.0 million;
 
(2)           Indebtedness owed to and held by the Company or a Restricted
Subsidiary; provided, however, that (A) any subsequent issuance or transfer of
any Capital Stock which results in any such Restricted Subsidiary ceasing to be
a Restricted Subsidiary or any subsequent transfer of such Indebtedness (other
than to the Company or a Restricted Subsidiary) shall be deemed, in each case,
to constitute the Incurrence of such Indebtedness by the obligor thereon and (B)
if the Company is the obligor on such Indebtedness, such Indebtedness is
expressly subordinated to the prior payment in full in cash of all obligations
with respect to the Notes;
 
(3)           the Notes;
 
(4)           any other Indebtedness outstanding on the Issue Date (other than
Indebtedness described in clause (1), (2) or (3) of this covenant);
 
(5)           Indebtedness of a Restricted Subsidiary Incurred and outstanding
on or prior to the date on which such Subsidiary (or the assets and liabilities
comprising such Subsidiary on such date) was acquired by the Company or any
Restricted Subsidiary (other than Indebtedness Incurred in connection with, or
to provide all or any portion of the funds or credit support utilized to
consummate, the transaction or series of related transactions pursuant to which
such Subsidiary became a Subsidiary or was acquired (or such assets and
liabilities were acquired) by the Company or any Restricted Subsidiary);
provided, however, that on the date of such acquisition and after giving pro
forma effect thereto, the Company would have been able to incur at least $1.00
of additional Indebtedness pursuant to Section 4.03(a);
 
34

--------------------------------------------------------------------------------


 
(6)           Refinancing Indebtedness in respect of Indebtedness Incurred
pursuant to Section 4.03(a) or pursuant to clause (3), (4) or (5) above or this
clause (6);
 
(7)           Hedging Obligations entered into in the ordinary course of
business to hedge risks with respect to the Company’s or a Restricted
Subsidiary’s interest rate, currency, natural gas or commodity exposure and not
for speculative purposes;
 
(8)           Obligations in respect of performance, bid, appeal or surety bonds
and completion guarantees provided by the Company or any Restricted Subsidiary
in the ordinary course of business;
 
(9)           Indebtedness arising from the honoring by a bank or other
financial institution of a check, draft or similar instrument drawn against
insufficient funds in the ordinary course of business; provided, however, that
such Indebtedness is extinguished within two Business Days of its Incurrence;
 
(10)           Guarantees by the Company or any Restricted Subsidiary of any
Indebtedness of the Company or any Restricted Subsidiary permitted to be
Incurred pursuant to Section 4.03(a) or pursuant to this Section 4.03(b);
 
(11)           Indebtedness of Foreign Restricted Subsidiaries in an aggregate
principal amount which, when taken together with all other Indebtedness of
Foreign Restricted Subsidiaries Incurred pursuant to this clause (11) and then
outstanding, does not exceed $10.0 million; and
 
(12)           Indebtedness of the Company or of any of its Restricted
Subsidiaries in an aggregate principal amount which, when taken together with
all other Indebtedness of the Company and its Restricted Subsidiaries
outstanding on the date of such Incurrence (other than Indebtedness permitted by
clauses (1) through (11) of this Section 4.03(b) or Section 4.03(a)) does not
exceed $15.0 million.
 
(c)           Notwithstanding the foregoing, neither the Company nor any
Subsidiary Guarantor will Incur any Indebtedness pursuant to Section 4.03(a) if
the proceeds thereof are used, directly or indirectly, to Refinance any
Subordinated Obligations of the Company or any Subsidiary Guarantor unless such
Indebtedness shall be subordinated to the Notes or the applicable Subsidiary
Guaranty to at least the same extent as such Subordinated Obligations.
 
(d)           For purposes of determining compliance with this Section 4.03:
 
(1)           any indebtedness outstanding under the Credit Agreement after the
application of the net proceeds from the sale of the Notes will be treated as
Incurred on the Issue Date under Section 4.03(b)(1);
 
35

--------------------------------------------------------------------------------


 
(2)           in the event that an item of Indebtedness (or any portion thereof)
meets the criteria of more than one of the types of Indebtedness described
above, the Company, in its sole discretion, will classify such item of
Indebtedness (or any portion thereof) at the time of Incurrence and will only be
required to include the amount and type of such Indebtedness in one of the above
clauses; and
 
(3)           the Company will be entitled to (i) divide and classify an item of
Indebtedness in more than one of the types of Indebtedness described above and
(ii) in the case of Indebtedness incurred pursuant to clause (1), (11) or (12)
of Section 4.03(b), from time to time reclassify items of such Indebtedness;
provided, however, that the amount and type of such reclassified Indebtedness
(or any portion thereof) will be required to be included in one of clauses (1),
(11) or (12) of Section 4.03(b).
 
(e)           Notwithstanding any other provision of this Section 4.03, the
maximum amount of Indebtedness that may be Incurred pursuant to any clause of
Section 4.03 will not be deemed to be exceeded, with respect to any outstanding
Indebtedness, due solely to fluctuations in the exchange rates of currencies.
 
SECTION 4.04.           Limitation on Restricted Payments.  (a) The Company will
not, and will not permit any Restricted Subsidiary, directly or indirectly, to
make a Restricted Payment if at the time the Company or such Restricted
Subsidiary makes such Restricted Payment:
 
(1)           a Default shall have occurred and be continuing (or would result
therefrom);
 
(2)           the Company is not entitled to Incur an additional $1.00 of
Indebtedness pursuant to Section 4.03(a); or
 
(3)           the aggregate amount of such Restricted Payment and all other
Restricted Payments since the Issue Date would exceed the sum of (without
duplication):
 
(A)           50% of the Consolidated Net Income accrued during the period
(treated as one accounting period) from January 1, 2009 to the date of such
Restricted Payment (or, in case such Consolidated Net Income shall be a deficit,
minus 100% of such deficit); plus
 
(B)           100% of the aggregate Net Cash Proceeds received by the Company
from the issuance or sale of its Capital Stock (other than Disqualified Stock)
subsequent to the Issue Date (other than an issuance or sale to a Subsidiary of
the Company and other than an issuance or sale to an employee stock ownership
plan or to a trust established by the Company or any of its Subsidiaries for the
benefit of their employees) and 100% of any cash capital contribution received
by the Company from its shareholders subsequent to the Issue Date; plus
 
36

--------------------------------------------------------------------------------


 
(C)           the amount by which Indebtedness of the Company is reduced on the
Company’s balance sheet upon the conversion or exchange subsequent to the Issue
Date of any Indebtedness of the Company convertible or exchangeable for Capital
Stock (other than Disqualified Stock) of the Company (less the amount of any
cash, or the fair value of any other property, distributed by the Company upon
such conversion or exchange); provided, however, that the foregoing amount shall
not exceed the Net Cash Proceeds received by the Company or any Restricted
Subsidiary from the sale of such Indebtedness (excluding Net Cash Proceeds from
sales to a Subsidiary of the Company or to an employee stock ownership plan or a
trust established by the Company or any of its Subsidiaries for the benefit of
their employees); plus
 
(D)           an amount equal to the sum of (x) the net reduction in the
Investments (other than Permitted Investments) made by the Company or any
Restricted Subsidiary in any Person resulting from repurchases, repayments or
redemptions of such Investments by such Person, proceeds realized on the sale of
such Investment and proceeds representing the return of capital (excluding
dividends and distributions), in each case received by the Company or any
Restricted Subsidiary, and (y) to the extent such Person is an Unrestricted
Subsidiary, the portion (proportionate to the Company’s equity interest in such
Subsidiary) of the fair market value of the net assets of such Unrestricted
Subsidiary at the time such Unrestricted Subsidiary is designated a Restricted
Subsidiary; provided, however, that the foregoing sum shall not exceed, in the
case of any such Person or Unrestricted Subsidiary, the amount of Investments
(excluding Permitted Investments) previously made (and treated as a Restricted
Payment) by the Company or any Restricted Subsidiary in such Person or
Unrestricted Subsidiary.
 
(b)           The preceding provisions will not prohibit:
 
(1)           any Restricted Payment made out of the Net Cash Proceeds of the
substantially concurrent sale of, or made by exchange for, Capital Stock of the
Company (other than Disqualified Stock and other than Capital Stock issued or
sold to a Subsidiary of the Company or an employee stock ownership plan or to a
trust established by the Company or any of its Subsidiaries for the benefit of
their employees) or a substantially concurrent cash capital contribution
received by the Company from its shareholders; provided, however, that (A) such
Restricted Payment shall be excluded in the calculation of the amount of
Restricted Payments and (B) the Net Cash Proceeds from such sale or such cash
capital contribution (to the extent so used for such Restricted Payment) shall
be excluded from the calculation of amounts under clause (3)(B) of paragraph (a)
above;
 
(2)           any purchase, repurchase, redemption, defeasance or other
acquisition or retirement for value of Subordinated Obligations of the Company
or any Subsidiary Guarantor made by exchange for, or out of the proceeds of the
substantially concurrent sale of, Indebtedness which is permitted to be Incurred
pursuant to Section 4.03; provided, however, that such purchase, repurchase,
redemption, defeasance or other acquisition or retirement for value shall be
excluded in the calculation of the amount of Restricted Payments;
 
37

--------------------------------------------------------------------------------


 
(3)           dividends paid within 60 days after the date of declaration
thereof if at such date of declaration such dividend would have complied with
this covenant; provided, however, that such dividend shall be included in the
calculation of the amount of Restricted Payments;
 
(4)           so long as no Default has occurred and is continuing, the
purchase, redemption or other acquisition or retirement for value of Capital
Stock of the Company held by officers, directors or employees or former
officers, directors or employees (or their estates or beneficiaries), upon
death, disability, retirement, severance or termination of employment, or in
order to satisfy tax withholding obligations of such persons upon the exercise
of options or the vesting of performance shares, or pursuant to any agreement
under which such Capital Stock was issued; provided, however, that the aggregate
cash consideration paid therefor does not exceed an aggregate amount of
$1.0 million in any year, with any unused amounts in any year up to a cumulative
maximum amount of $2.0 million being available in any year; provided further,
however, that such purchases will be excluded from the calculation of the amount
of Restricted Payments;
 
(5)           the acquisition in open market purchases of Capital Stock of the
Company for matching contributions to employee stock purchase and deferred
compensation plans in the ordinary course of business; provided, however, that
such purchases, to the extent the related Capital Stock is actually contributed
to such plans, will be excluded in the calculation of the amount of Restricted
Payments;
 
(6)           repurchases by the Company of Capital Stock of the Company deemed
to occur upon the exercise of options or warrants if such Capital Stock
represents all or a portion of the exercise price thereof; provided, however,
that such repurchases will be excluded from the calculation of the amount of
Restricted Payments;
 
(7)           the purchase by the Company of fractional shares arising out of
stock dividends, splits or combinations, or fractional shares arising out of
business combinations; provided, however, that such purchases will be included
in the calculation of the amount of Restricted Payments;
 
(8)           the purchase, redemption or other acquisition or retirement for
value of any Capital Stock of Wolverine Ratcliffs, Inc. not owned by the Company
or any Restricted Subsidiary as of the Issue Date; provided, however, that the
amount of such purchase, redemption or other acquisition or retirement
individually or in the aggregate, that exceeds CDN$2.0 million shall be deemed
to be prohibited by paragraph (a) above; provided further, however, that such
repurchase, redemption, acquisition or retirement will be excluded from the
calculation of the amount of Restricted Payments;
 
(9)           payments made by the Company as a result of dissenters’ rights
related to a merger involving the Company; provided, however, that as a result
of such merger the Company has made a Change of Control Offer under Section 4.10
to the extent required by, and in accordance with, the provisions of such
covenant and any Notes tendered in connection therewith have been purchased;
provided further, however, that any such payments will be excluded from the
calculation of the amount of such Restricted Payments; and
 
38

--------------------------------------------------------------------------------


 
(10)           other Restricted Payments subsequent to the Issue Date in an
aggregate amount not to exceed $5.0 million; provided, however, that such
Restricted Payments will be excluded from the calculation of the amount of
Restricted Payments.
 
Notwithstanding the foregoing, the payment of interest on any Indebtedness in
the form of additional Indebtedness with the same terms will not be deemed to be
a Restricted Payment.
 
SECTION 4.05.           Limitation on Restrictions on Distributions from
Restricted Subsidiaries.  The Company will not, and will not permit any
Restricted Subsidiary to, create or otherwise cause or permit to exist or become
effective any consensual encumbrance or restriction on the ability of any
Restricted Subsidiary to (a) pay dividends or make any other distributions on
its Capital Stock to the Company or a Restricted Subsidiary or pay any
Indebtedness owed to the Company, (b) make any loans or advances to the Company
or (c) transfer any of its property or assets to the Company, except:
 
(1)           any encumbrance or restriction existing on the Issue Date;
 
(2)           any encumbrance or restriction contained in the Credit Agreement;
 
(3)           any encumbrance or restriction with respect to any Person existing
on or prior to the date on which such Person was acquired by the Company or any
Restricted Subsidiary (other than Indebtedness Incurred as consideration in, or
to provide all or any portion of the funds or credit support utilized to
consummate, the transaction or series of related transactions pursuant to which
such Person became a Restricted Subsidiary or was acquired by the Company or any
Restricted Subsidiary) and outstanding on such date;
 
(4)           any encumbrance or restriction that extends, renews, refinances or
replaces any encumbrances or restrictions referred to in clause (1), (2) or (3)
of this Section 4.05 or this clause (4); provided, however, that the
encumbrances and restrictions in such extensions, renewals, refinancings or
replacements are no less favorable, taken as a whole, to the Noteholders than
the encumbrances and restrictions being extended, renewed, refinanced or
replaced;
 
(5)           any encumbrance or restriction imposed pursuant to an agreement
entered into for the sale or disposition of assets permitted by Section 4.06;
provided, however, that such encumbrance or restriction applies only to the
assets that are the subject of such agreement;
 
(6)           provisions in agreements for Permitted Joint Ventures with respect
to the disposition or distribution of assets or property of such Permitted Joint
Venture;
 
(7)           any encumbrance or restriction consisting of customary
nonassignment provisions in leases governing leasehold interests to the extent
such provisions restrict the transfer of the lease or the property leased
thereunder;
 
39

--------------------------------------------------------------------------------


 
(8)           any encumbrance or restriction existing under or by reason of
applicable law;
 
(9)           any encumbrance or restriction contained in security agreements or
mortgages securing Indebtedness of a Restricted Subsidiary to the extent such
encumbrance or restriction restricts the transfer of the property subject to
such security agreements or mortgages; and
 
(10)           any Liens securing Indebtedness otherwise permitted to be
Incurred under Section 4.11 that limit the right of the debtor to dispose of the
assets subject to such Liens.
 
SECTION 4.06.           Limitation on Sales of Assets and Subsidiary Stock.  (a)
The Company will not, and will not permit any Restricted Subsidiary to, directly
or indirectly, consummate any Asset Disposition unless:
 
(1)           the Company or such Restricted Subsidiary receives consideration
at least equal to the fair market value, of the shares and assets subject to
such Asset Disposition;
 
(2)           other than with respect to Designated Assets, at least 80% of the
consideration thereof received by the Company or such Restricted Subsidiary is
in the form of cash or Temporary Cash Investments; and
 
(3)           an amount equal to 100% of the Net Available Cash from such Asset
Disposition is applied by the Company (or such Restricted Subsidiary, as the
case may be).
 
(A)           first, to the extent the Company elects (or is required by the
terms of any Indebtedness), to prepay, repay, redeem or purchase Senior
Indebtedness of the Company or Indebtedness (other than any Disqualified Stock)
of a Restricted Subsidiary (in each case other than Indebtedness owed to the
Company or an Affiliate of the Company) within one year from the later of the
date of such Asset Disposition or the receipt of such Net Available Cash;
provided, however, that to the extent that the assets that are the subject of
such Asset Disposition comprise Collateral, the Company may only elect to
prepay, repay, redeem or purchase Notes in reliance on this clause (A);
 
(B)           second, to the extent of the balance of such Net Available Cash
after application in accordance with clause (A), to the extent the Company
elects, to acquire, construct or invest in, or improve or repair (but only to
the extent that such improvement or repair has a fair market value equal to or
greater than $500,000 and is accounted for in the Company’s balance sheet under
the caption “property, plant and equipment”) Additional Assets that will
constitute part of or be used in the business of the Company or a Restricted
Subsidiary within one year from the later of the date of such Asset Disposition
or the receipt of such Net Available Cash; and
 
40

--------------------------------------------------------------------------------


 
(C)           third, to the extent of the balance of such Net Available Cash
after application in accordance with clauses (A) and (B), to make an offer to
the holders of the Notes (and to holders of other Senior Indebtedness of the
Company designated by the Company) to purchase Notes (and such other Senior
Indebtedness of the Company) pursuant to and subject to the conditions contained
in this Indenture;
 
provided, however, that in connection with any prepayment, repayment or purchase
of Indebtedness pursuant to clause (A) or (C) above, the Company or such
Restricted Subsidiary shall permanently retire such Indebtedness and, in respect
of Indebtedness other than Indebtedness Incurred pursuant to Section 4.03(b)(1),
shall cause the related loan commitment (if any) to be permanently reduced in an
amount equal to the principal amount so prepaid, repaid or purchased.
 
Notwithstanding the foregoing provisions of this covenant, the Company and the
Restricted Subsidiaries will not be required to apply any Net Available Cash in
accordance with this covenant except to the extent that the aggregate Net
Available Cash from all Asset Dispositions which is not applied in accordance
with this covenant exceeds $7.5 million.  Pending application of Net Available
Cash pursuant to this covenant, such Net Available Cash shall be invested in
Temporary Cash Investments or applied to temporarily reduce revolving credit
indebtedness.  For the purposes of Section 4.06(a)(2), the following are deemed
to be cash or Temporary Cash Investments:
 
(1)           the assumption of Indebtedness of the Company or any Restricted
Subsidiary and the release of the Company or such Restricted Subsidiary from all
liability on such Indebtedness in connection with such Asset Disposition; and
 
(2)           securities, notes or other obligations received by the Company or
any Restricted Subsidiary from the transferee to the extent converted within 90
days by the Company or such Restricted Subsidiary into cash or Temporary Cash
Investments.
 
(b)           In the event of an Asset Disposition that requires the purchase of
Notes (and other Senior Indebtedness of the Company) pursuant to clause
(a)(3)(C) above, the Company will purchase Notes tendered pursuant to an offer
(an “Offer”) by the Company for the Notes (and such other Senior Indebtedness)
at a purchase price of 100% of their principal amount (or, in the event such
other Senior Indebtedness of the Company was issued with significant original
issue discount, 100% of the accreted value thereof) without premium, plus
accrued but unpaid interest (or, in respect of such other Senior Indebtedness of
the Company, such lesser price, if any, as may be provided for by the terms of
such Senior Indebtedness) in accordance with the procedures (including prorating
in the event of oversubscription) set forth in this Indenture.  If the aggregate
purchase price of the securities tendered exceeds the Net Available Cash
allotted to their purchase, the Company will select the securities to be
purchased on a pro rata basis but in round denominations, which in the case of
the Notes will be denominations of $1,000 principal amount or multiples
thereof.  The Company shall not be required to make such an offer to purchase
Notes (and other Senior Indebtedness of the Company) pursuant to this covenant
until the 45th day after the first day of a calendar month in which the Net
Available Cash available therefor totals at least $5.0 million (with lesser
amounts being carried forward for purposes of determining whether such an offer
is required with respect to the Net Available Cash from any subsequent Asset
Disposition.  Upon completion of such an offer to purchase, Net Available Cash
will be deemed to be reduced by the Offer Amount (as defined below).
 
41

--------------------------------------------------------------------------------


 
(c)           (1)           Promptly, and in any event within 10 days after the
Company becomes obligated to make an Offer, the Company shall deliver to the
Trustee and send, by first-class mail to each Holder, a written notice stating
that the Holder may elect to have his Notes purchased by the Company either in
whole or in part (subject to prorating as described in Section 4.06(b) in the
event the Offer is oversubscribed) in integral multiples of $1,000 of principal
amount, at the applicable purchase price.  The notice shall specify a purchase
date not less than 30 days nor more than 60 days after the date of such notice
(the “Purchase Date”) and shall contain such information concerning the business
of the Company which the Company in good faith believes will enable such Holders
to make an informed decision and all instructions and materials necessary to
tender Notes pursuant to the Offer, together with the information contained in
clause (3).
 
(2)           Not later than the date upon which written notice of an Offer is
delivered to the Trustee as provided below, the Company shall deliver to the
Trustee an Officers’ Certificate as to (A) the amount of the Offer (the “Offer
Amount”), including information as to any other Senior Indebtedness included in
the Offer, (B) the allocation of the Net Available Cash from the Asset
Dispositions pursuant to which such Offer is being made and (C) the compliance
of such allocation with the provisions of Section 4.06(a) and (b).  On such
date, the Company shall also irrevocably deposit with the Trustee or with a
Paying Agent (or, if the Company is acting as its own Paying Agent, segregate
and hold in trust) in Temporary Cash Investments, maturing on the last day prior
to the Purchase Date or on the Purchase Date if funds are immediately available
by open of business, an amount equal to the Offer Amount to be held for payment
in accordance with the provisions of this Section 4.06.  If the Offer includes
other Senior Indebtedness, the deposit described in the preceding sentence may
be made with any other paying agent pursuant to arrangements satisfactory to the
Trustee.  Upon the expiration of the period for which the Offer remains open
(the “Offer Period”), the Company shall deliver to the Trustee for cancellation
the Notes or portions thereof which have been properly tendered to and are to be
accepted by the Company.  The Trustee shall, on the Purchase Date, mail or
deliver payment (or cause the delivery of payment) to each tendering Holder in
the amount of the purchase price.  In the event that the aggregate purchase
price of the Notes delivered by the Company to the Trustee is less than the
Offer Amount applicable to the Notes, the Trustee shall deliver the excess to
the Company immediately after the expiration of the Offer Period.
 
(3)           Holders electing to have a Note purchased shall be required to
surrender the Note, with an appropriate form duly completed, to the Company at
the address specified in the notice at least three Business Days prior to the
Purchase Date.  Holders shall be entitled to withdraw their election if the
Trustee or the Company receives not later than one Business Day prior to the
Purchase Date, a facsimile transmission or letter setting forth the name of the
Holder, the principal amount of the Note which was delivered for purchase by the
Holder and a statement that such Holder is withdrawing his election to have such
Note purchased.  Holders whose Notes are purchased only in part shall be issued
new Notes equal in principal amount to the unpurchased portion of the Notes
surrendered.
 
42

--------------------------------------------------------------------------------


 
(4)           At the time the Company delivers Notes to the Trustee which are to
be accepted for purchase, the Company shall also deliver an Officers’
Certificate stating that such Notes are to be accepted by the Company pursuant
to and in accordance with the terms of this Section 4.06.  A Note shall be
deemed to have been accepted for purchase at the time the Trustee, directly or
through an agent, mails or delivers payment therefor to the surrendering Holder.
 
(d)           The Company will comply, to the extent applicable, with the
requirements of Section 14(e) of the Exchange Act and any other securities laws
or regulations in connection with the repurchase of Notes pursuant to this
Section 4.06.  To the extent that the provisions of any securities laws or
regulations conflict with provisions of this Section 4.06, the Company will
comply with the applicable securities laws and regulations and will not be
deemed to have breached its obligations under this Section 4.06 by virtue of its
compliance with such securities laws or regulations.
 
SECTION 4.07.           Limitation on Affiliate Transactions.  (a) The Company
will not, and will not permit any Restricted Subsidiary to, enter into or permit
to exist any transaction (including the purchase, sale, lease or exchange of any
property, employee compensation arrangements or the rendering of any service)
with, or for the benefit of, any Affiliate of the Company (an “Affiliate
Transaction”) unless:
 
(1)           the terms of the Affiliate Transaction are no less favorable to
the Company or such Restricted Subsidiary than those that could be obtained at
the time of the Affiliate Transaction in arm’s-length dealings with a Person who
is not an Affiliate;
 
(2)           if such Affiliate Transaction involves an amount in excess of $2.0
million, the terms of the Affiliate Transaction are set forth in writing and a
majority of the directors of the Company disinterested with respect to such
Affiliate Transaction have determined in good faith that the criteria set forth
in clause (1) are satisfied and have approved the relevant Affiliate Transaction
as evidenced by a resolution of the Board of Directors; and
 
(3)           if such Affiliate Transaction involves an amount in excess of $7.5
million, the Board of Directors shall also have received a written opinion from
an Independent Qualified Party to the effect that such Affiliate Transaction (i)
is fair, from a financial standpoint, to the Company and its Restricted
Subsidiaries or (ii) is not less favorable to the Company and its Restricted
Subsidiaries than could reasonably be expected to be obtained at the time in an
arm’s-length transaction with a Person who was not an Affiliate.
 
(b)           The provisions of the preceding paragraph (a) will not prohibit:
 
(1)           any Investment (other than a Permitted Investment) or other
Restricted Payment, in each case permitted to be made pursuant to Section 4.04;
 
43

--------------------------------------------------------------------------------


 
(2)           any issuance of securities, or other payments, awards or grants in
cash, securities or otherwise pursuant to, or the funding of, employment
arrangements, stock options and stock ownership plans approved by the Board of
Directors;
 
(3)           loans or advances to employees but in any event not to exceed
$2.0 million in the aggregate outstanding at any one time;
 
(4)           the payment of reasonable and customary directors’ fees,
indemnification and similar arrangements, employee salaries, bonuses or
employment agreements, compensation or employee benefit arrangements and
incentive arrangements with any officer, director or employee of the Company or
any Restricted Subsidiary entered into in the ordinary course of business;
 
(5)           any transaction with a Restricted Subsidiary or joint venture or
similar entity which would constitute an Affiliate Transaction solely because
the Company or a Restricted Subsidiary owns an equity interest in or otherwise
controls such Restricted Subsidiary, joint venture or similar entity; and
 
(6)           the issuance or sale of any Capital Stock (other than Disqualified
Stock) of the Company.
 
SECTION 4.08.           Limitation on Line of Business.  The Company will not,
and will not permit any Restricted Subsidiary, to engage in any business other
than a Related Business.
 
SECTION 4.09.           Limitation on the Sale or Issuance of Capital Stock of
Restricted Subsidiaries.  The Company:
 
(1)           will not, and will not permit any Restricted Subsidiary to, sell,
lease, transfer or otherwise dispose of any Capital Stock of any Restricted
Subsidiary to any Person (other than the Company or a Wholly Owned Subsidiary),
and
 
(2)           will not permit any Restricted Subsidiary to issue any of its
Capital Stock (other than, if necessary, shares of its Capital Stock
constituting directors’ or other legally required qualifying shares) to any
Person (other than to the Company or a Wholly Owned Subsidiary), unless
 
(A)           immediately after giving effect to such issuance, sale or other
disposition, neither the Company nor any of its Subsidiaries own any Capital
Stock of such Restricted Subsidiary;
 
(B)           immediately after giving effect to such issuance, sale or other
disposition, such Restricted Subsidiary would no longer constitute a Restricted
Subsidiary and any Investment in such Person remaining after giving effect
thereto is treated as a new Investment by the Company and such Investment would
be permitted to be made under Section 4.04 if made on the date of such issuance,
sale or other disposition; or
 
44

--------------------------------------------------------------------------------


 
(C)           in the case of a Restricted Subsidiary created or acquired by the
Company or any Restricted Subsidiary after the Issue Date, immediately after
giving effect to such issuance, sale or other disposition of Capital Stock, such
Restricted Subsidiary would continue to be a Restricted Subsidiary; provided,
however, that for purposes of this clause (C), a Restricted Subsidiary will not
be deemed to have been created or acquired after the Issue Date if, as of the
date of such issuance, sale or other disposition, such Restricted Subsidiary
owns all, or any substantial portion, of the assets (other than cash and
Temporary Cash Investments) owned on the Issue Date by one or more Restricted
Subsidiaries.
 
SECTION 4.10.           Change of Control.  (a) Upon the occurrence of a Change
of Control, each Holder shall have the right to require that the Company
repurchase such Holder’s Notes at a purchase price in cash equal to 101% of the
principal amount thereof on the date of purchase plus accrued and unpaid
interest, if any, to the date of purchase (subject to the right of holders of
record on the relevant record date to receive interest due on the relevant
interest payment date), in accordance with the terms contemplated in Section
4.10(b).
 
(b)           Within 30 days following any Change of Control, the Company will
mail a notice to each Holder with a copy to the Trustee (the “Change of Control
Offer”) stating:
 
(1)           that a Change of Control has occurred and that such Holder has the
right to require the Company to purchase such Holder’s Notes at a purchase price
in cash equal to 101% of the principal amount thereof on the date of purchase,
plus accrued and unpaid interest, if any, to the date of purchase (subject to
the right of Holders of record on the relevant record date to receive interest
on the relevant interest payment date);
 
(2)           the circumstances and relevant facts regarding such Change of
Control;
 
(3)           the purchase date (which shall be no earlier than 30 days nor
later than 60 days from the date such notice is mailed); and
 
(4)           the instructions, as determined by the Company, consistent with
the covenant described hereunder, that a Holder must follow in order to have its
Notes purchased.
 
(c)           Holders electing to have a Note purchased will be required to
surrender the Note, with an appropriate form duly completed, to the Company at
the address specified in the notice at least three Business Days prior to the
purchase date.  Holders will be entitled to withdraw their election if the
Trustee or the Company receives not later than one Business Day prior to the
purchase date, a telegram, telex, facsimile transmission or letter setting forth
the name of the Holder, the principal amount of the Note which was delivered for
purchase by the Holder and a statement that such Holder is withdrawing his
election to have such Note purchased.
 
(d)           On the purchase date, all Notes purchased by the Company under
this Section 4.10 shall be delivered by the Company to the Trustee for
cancellation, and the Company shall pay the purchase price plus accrued and
unpaid interest, if any, to the Holders entitled thereto.
 
45

--------------------------------------------------------------------------------


 
(e)           Notwithstanding the foregoing provisions of this Section 4.10, the
Company shall not be required to make a Change of Control Offer upon a Change of
Control if a third party makes the Change of Control Offer in the manner, at the
times and otherwise in compliance with the requirements set forth in this
Section 4.10 applicable to a Change of Control Offer made by the Company and
purchases all Notes validly tendered and not withdrawn under such Change of
Control Offer.
 
(f)           The Company will comply, to the extent applicable, with the
requirements of Section 14(e) of the Exchange Act and any other securities laws
or regulations in connection with the repurchase of Notes pursuant to this
Section 4.10.  To the extent that the provisions of any securities laws or
regulations conflict with the provisions of this Section 4.10, the Company will
comply with the applicable securities laws and regulations and shall not be
deemed to have breached its obligations under this Section 4.10 by virtue of its
compliance with such securities laws or regulations.
 
SECTION 4.11.    Limitation on Liens.  The Company will not, and will not permit
any Restricted Subsidiary to, issue, assume or guarantee any Indebtedness for
borrowed money secured by any Lien on any property or asset now owned or
hereafter acquired by the Company or such Subsidiary.
 
The foregoing restriction does not, however, apply to (collectively the
“Permitted Liens”):
 
(a)           Liens existing on the date on which the Notes are originally
issued or provided for under the terms of agreements existing on such date;
 
(b)           Liens to secure the Company’s and the Subsidiary Guarantors’
obligations under the Indenture, the Notes and the Guarantees of the Notes;
 
(c)           Liens on property securing (i) all or any portion of the cost of
acquiring, constructing, altering, improving or repairing any property or
assets, real or personal, or improvements used or to be used in connection with
such property or (ii) Indebtedness incurred by the Company or any Subsidiary
Guarantor prior to or within one year after the later of the acquisition, the
completion of construction, alteration, improvement or repair or the
commencement of commercial operation of such property, which Indebtedness is
incurred for the purpose of financing all or any part of the purchase price
thereof or construction or improvements thereon;
 
(d)           Liens securing Indebtedness owed by a Subsidiary Guarantor to the
Company or to any other Subsidiary Guarantor;
 
(e)           Liens on the property of any Subsidiary Guarantor existing at the
time such Person becomes a Subsidiary and not incurred as result of (or in
connection with or in anticipation of) such Person becoming a Subsidiary;
provided, however, that such Liens do not extend to or cover any property or
assets of the Company or any of the Restricted Subsidiaries other than the
property encumbered at the time such Person becomes a Subsidiary and do not
secure Indebtedness with a principal amount in excess of the principal amount
outstanding at such time;

 
46

--------------------------------------------------------------------------------

 

(f)           Liens on any property securing (i) Indebtedness incurred in
connection with the construction, installation of financing of pollution control
or abatement facilities or other forms of industrial revenue bond financing or
(ii) Indebtedness issued or guaranteed by the United States or any State thereof
or any department, agency or instrumentality of either;
 
(g)           Liens on any property of the Company or any Subsidiary Guarantor
in favor of governmental bodies;
 
(h)           Liens to secure taxes not yet due or which are being contested in
good faith by the Company or a Subsidiary Guarantor;
 
(i)           Liens extending, renewing, refinancing or replacing (or successive
extensions, renewals, refinancing or replacements of) any Lien, in whole or in
part, of any type permitted under the foregoing clauses (a) through (h) above,
provided that such Lien extends to or covers only the property that is subject
to the Lien being extended, renewed, refinanced or replaced and that the
principal amount of the Indebtedness secured thereby shall not exceed the
principal amount of Indebtedness so secured at the time of such extension,
renewal, refinancing or replacement; or
 
(j)           Liens (exclusive of any Lien of any type otherwise permitted under
clauses (a) through (i) above) securing Indebtedness for borrowed money of the
Company or any Subsidiary Guarantor in an aggregate principal amount which,
together with the aggregate amount of Attributable Indebtedness deemed to be
outstanding in respect of all Sale/Leaseback Transactions entered into pursuant
to Section 4.12(a) (exclusive of any such Sale/Leaseback Transactions otherwise
permitted under clauses (a) through (h) above), does not at the time such
Indebtedness is incurred exceed the greater of $85.0 million and 10% of
Consolidated Net Tangible Assets, as determined based on the consolidated
balance sheet of the Company as of the end of the most recent fiscal quarter
ending at least 45 days prior thereto.
 
SECTION 4.12.    Limitation on Sale/Leaseback Transactions.  The Company will
not, and will not permit any Restricted Subsidiary to, enter into any
Sale/Leaseback Transaction with any Person (other than the Company or a
Subsidiary Guarantor) unless:
 
(a)           the Company or such Subsidiary would be entitled to incur
Indebtedness, in a principal amount equal to the Attributable Indebtedness with
respect to such Sale/Leaseback Transaction, secured by a Lien on the property
subject to such Sale/Leaseback Transaction pursuant Section 4.11 above without
equally and ratably securing the Notes pursuant to such covenant;
 
(b)           after the date on which the Notes are originally issued and within
a period commencing six months prior to the consummation of such Sale/Leaseback
Transaction and ending six months after the consummation thereof, the Company or
such Subsidiary shall have expended for property used or to be used in the
ordinary course of business of the Company and its Subsidiary Guarantors an
amount equal to all or a portion of the net proceeds of such Sale/Leaseback
Transaction and the Company shall have elected to designate such amount as a
credit against such Sale/Leaseback Transaction (with any such amount not being
so designated to be applied as set forth in clause (c) below); or

 
47

--------------------------------------------------------------------------------

 

(c)           the Company, during the 12-month period after the effective date
of such Sale/Leaseback Transaction, shall have applied to the voluntary
defeasance or retirement of Notes or any Pari Passu Indebtedness an amount equal
to
 
(i)           the greater of the net proceeds of the sale or transfer of the
property leased in such Sale/Leaseback Transaction and the fair value, as
determined by the Board of Directors of the Company, of such property at the
time of entering into such Sale/Leaseback Transaction (in either case adjusted
to reflect the remaining term of the lease and any amount expended by the
Company as set forth in clause (b) above), less
 
(ii)           an amount equal to the principal amount of Notes and Pari Passu
Indebtedness voluntarily defeased or retired by the Company within such 12-month
period and not designated as a credit against any other Sale/Leaseback
Transaction entered into by the Company or any Subsidiary during such period.
 
SECTION 4.13.    Future Guarantors.  The Company will cause each Domestic
Restricted Subsidiary that Incurs any Indebtedness in an aggregate principal
amount equal to or greater than $250,000 or that Incurs any Indebtedness
consisting of a Guarantee of Indebtedness with respect to the Credit Agreement
to, at the same time, execute and deliver to the Trustee a Guaranty Agreement
pursuant to which such Restricted Subsidiary will Guarantee payment of the Notes
on the same terms and conditions as those set forth in Article 10 of this
Indenture.
 
SECTION 4.14.    Compliance Certificate.  The Company shall deliver to the
Trustee within 120 days after the end of each fiscal year of the Company an
Officers’ Certificate stating that in the course of the performance by the
signers of their duties as Officers of the Company they would normally have
knowledge of any Default and whether or not the signers know of any Default that
occurred during such period.  If they do, the certificate shall describe the
Default, its status and what action the Company is taking or proposes to take
with respect thereto.  The Company also shall comply with TIA § 314(a)(4).
 
SECTION 4.15.    Impairment of Security Interests.
 
(a)           Neither the Company nor any of its Restricted Subsidiaries will
take or omit to take any action which would adversely affect or impair in any
material respect the Liens in favor of the Collateral Agent with respect to the
Collateral, except as otherwise permitted or required by the Collateral
Agreements or this Indenture.  Neither the Company nor any of its Restricted
Subsidiaries will enter into any agreement that requires the proceeds received
from any sale of Collateral to be applied to repay, redeem, defease or otherwise
acquire or retire any Indebtedness of any Person, other than the Company’s and
the Subsidiary Guarantors’ obligations under this Indenture, the Notes and the
Guarantees of the Notes, unless such agreement permits the Company or such
Restricted Subsidiary to first repay, or offer to repay, the Company’s and the
Subsidiary Guarantors’ obligations under this Indenture, the Notes and the
Guarantees of the Notes.

 
48

--------------------------------------------------------------------------------

 

(b)           The Company shall, and shall cause each Subsidiary Guarantor to,
at its sole cost and expense, execute and deliver all such agreements and
instruments as the Collateral Agent or the Trustee shall reasonably request to
more fully or accurately describe the property intended to be Collateral or the
obligations intended to be secured by the Collateral Agreements.  The Company
shall, and shall cause each Subsidiary Guarantor to, at its sole cost and
expense, file any such notice filings or other agreements or instruments as may
be reasonably necessary or desirable under applicable law to perfect the Liens
created by the Collateral Agreements.
 
SECTION 4.16.    Further Instruments and Acts.  Upon request of the Trustee, the
Company will execute and deliver such further instruments and do such further
acts as may be reasonably necessary or proper to carry out more effectively the
purpose of this Indenture.
 
SECTION 4.17.    Real Estate Mortgages and Filings.
 
With respect to any real property mortgaged under the Mortgages (individually
and collectively, the “Premises”) owned by the Company or a Domestic Restricted
Subsidiary on the Issue Date with a Fair Market Value of greater than $2.5
million and with respect to any such property to be acquired by the Company or a
Domestic Restricted Subsidiary after the Issue Date with a purchase price of
greater than $2.5 million (within 90 days of the acquisition thereof):


(1)               The Company shall deliver to the Collateral Agent, as
mortgagee, fully executed counterparts of Mortgages, duly executed by the
Company or the applicable Domestic Restricted Subsidiary, together with evidence
of the completion (or satisfactory arrangements for the completion) of all
recordings and filings of such Mortgage as may be necessary to create a valid,
perfected Lien, subject to Permitted Liens, against the properties purported to
be covered thereby; and
 
(2)               The Company shall deliver to the Collateral Agent an opinion
from local counsel in each state where a Premises is located in form and
substance reasonably satisfactory to the Collateral Agent and covering such
matters as Collateral Agent may reasonably request, including without
limitation, the enforceability of the relevant Mortgages.
 
ARTICLE 5

 
Successors
 
SECTION 5.01.    When Company May Merge or Transfer Assets.  The Company will
not consolidate with or merge with or into, or convey, transfer or lease, in one
transaction or a series of transactions, directly or indirectly, all or
substantially all its assets to, any Person, unless:
 
(1)           the resulting, surviving or transferee Person (the “Successor
Company”) shall be a Person organized and existing under the laws of the United
States of America, any State thereof or the District of Columbia and the
Successor Company (if not the Company) shall expressly assume, by an indenture
supplemental thereto, executed and delivered to the Trustee, all the obligations
of the Company under the Notes and this Indenture;

 
49

--------------------------------------------------------------------------------

 

(2)           immediately after giving pro forma effect to such transaction (and
treating any Indebtedness which becomes an obligation of the Successor Company
or any Subsidiary as a result of such transaction as having been Incurred by
such Successor Company or such Subsidiary at the time of such transaction), no
Default shall have occurred and be continuing;
 
(3)           immediately after giving pro forma effect to such transaction, the
Successor Company would be able to Incur an additional $1.00 of Indebtedness
pursuant to Section 4.03(a);
 
(4)           immediately after giving pro forma effect to such transaction, the
Successor Company shall have Consolidated Net Worth in an amount that is not
less than the Consolidated Net Worth of the Company immediately prior to such
transaction; and
 
(5)           the Company shall have delivered to the Trustee an Officers’
Certificate and an Opinion of Counsel, each stating that such consolidation,
merger or transfer and such supplemental indenture (if any) comply with this
Indenture;
 
provided, however, that clauses (3) and (4) will not be applicable to (A) a
Restricted Subsidiary consolidating with, merging into or transferring all or
part of its properties and assets to the Company or (B) the Company merging with
an Affiliate of the Company principally for the purpose and with the principal
effect of reincorporating the Company in another jurisdiction and not for
evading the foregoing limitations.
 
For purposes of this Section 5.01, the sale, lease, conveyance, assignment,
transfer or other disposition of all or substantially all of the properties and
assets of one or more Subsidiaries of the Company, which properties and assets,
if held by the Company instead of such Subsidiaries, would constitute all or
substantially all of the properties and assets of the Company on a consolidated
basis, shall be deemed to be the transfer of all or substantially all of the
properties and assets of the Company.
 
The Successor Company shall be the successor to the Company and shall succeed
to, and be substituted for, and may exercise every right and power of, the
Company under this Indenture, and the predecessor Company, except in the case of
a lease, shall be released from the obligation to pay the principal of and
interest on the Notes.
 
SECTION 5.02.    When Subsidiary Guarantor May Merge or Transfer Assets.  The
Company will not permit any Subsidiary Guarantor to consolidate with or merge
with or into, or convey, transfer or lease, in one transaction or a series of
transactions, all or substantially all of its assets to any Person unless:
 
(1)           except in the case of a Subsidiary Guarantor that has been
disposed of in its entirety to another Person (other than to the Company or an
Affiliate of the Company), whether through a merger, consolidation or sale of
Capital Stock or assets, if in connection therewith the Company provides an
Officers’ Certificate to the Trustee to the effect that the Company will comply
with its obligations under Section 4.06 in respect of such disposition, the
resulting, surviving or transferee Person (if not such Subsidiary) shall be a
Person organized and existing under the laws of the jurisdiction under which
such Subsidiary was organized or under the laws of the United States of America,
or any State thereof or the District of Columbia, and such Person shall
expressly assume, by a Guaranty Agreement all the obligations of such
Subsidiary, if any, under its Subsidiary Guaranty;
 

 
50

--------------------------------------------------------------------------------

 

(2)           immediately after giving effect to such transaction or
transactions on a pro forma basis (and treating any Indebtedness which becomes
an obligation of the resulting, surviving or transferee Person as a result of
such transaction as having been issued by such Person at the time of such
transaction), no Default shall have occurred and be continuing; and
 
(3)           the Company delivers to the Trustee an Officers’ Certificate and
an Opinion of Counsel, each stating that such consolidation, merger or transfer
and such Guaranty Agreement, if any, complies with this Indenture.
 
ARTICLE 6

 
Defaults and Remedies
 
SECTION 6.01.    Events of Default.  An “Event of Default” occurs if:
 
(1)           the Company defaults in any payment of interest on any Note when
the same becomes due and payable, and such default continues for a period of 30
days;
 
(2)           the Company (i) defaults in the payment of the principal of any
Note when the same becomes due and payable at its Stated Maturity, upon optional
redemption, upon declaration or otherwise, or (ii) fails to purchase Notes when
required pursuant to this Indenture or the Notes;
 
(3)           the Company fails to comply with Section 5.01 or 5.02;
 
(4)           the Company fails to comply with Section 4.02, 4.03, 4.04, 4.05,
4.06, 4.07, 4.08, 4.09, 4.10, 4.11, 4.12 or 4.13 (other than a failure to
purchase Notes when required under Section 4.06 or 4.10) and such failure
continues for 30 days after the notice specified below;
 
(5)           the Company fails to comply with any of its agreements in the
Notes or this Indenture (other than those referred to in clause (1), (2), (3) or
(4) above) and such failure continues for 60 days after the notice specified
below;
 
(6)           a default occurs which results in the acceleration of the maturity
of any Indebtedness of the Company or any Significant Subsidiary having an
outstanding principal amount of $10 million or more individually or, taken
together with all such other Indebtedness that has been so accelerated, in the
aggregate; or a default occurs in the payment of principal or interest in
respect of any Indebtedness of the Company or any Significant Subsidiary having
an outstanding principal amount of $10 million or more individually or, taken
together with other such Indebtedness with respect to which any such payment has
not been made, in the aggregate and such default continues for 30 days without
cure;

 
51

--------------------------------------------------------------------------------

 

(7)           the Company or any Significant Subsidiary pursuant to or within
the meaning of any Bankruptcy Law:
 
(A)           commences a voluntary case;
 
(B)           consents to the entry of an order for relief against it in an
involuntary case;
 
(C)           consents to the appointment of a Custodian of it or for all or
substantially all of its property; or
 
(D)           makes a general assignment for the benefit of its creditors,
 
or takes any comparable action under any foreign laws relating to insolvency;
 
(8)           a court of competent jurisdiction enters an order or decree under
any Bankruptcy Law that:
 
(A)           is for relief against the Company or any Significant Subsidiary in
an involuntary case;
 
(B)           appoints a Custodian of the Company or any Significant Subsidiary
or for all or substantially all of the property of any of them; or
 
(C)           orders the winding up or liquidation of the Company or any
Significant Subsidiary;
 
or any similar relief is granted under any foreign laws and the order or decree
remains unstayed and in effect for 60 days;
 
(9)           a judgment or order is rendered against the Company or any
Significant Subsidiary, which requires the payment in money by the Company or
any Significant Subsidiary either individually or in the aggregate, of an amount
(to the extent not covered by insurance) in excess of $10.0 million and such
judgment or order remains unsatisfied, undischarged, unvacated, unbonded and
unstayed for 30 days (the “judgment default provision”);
 
(10)           a Subsidiary Guaranty ceases to be in full force and effect
(other than in accordance with the terms of such Subsidiary Guaranty) or a
Subsidiary Guarantor denies or disaffirms its obligations under its Subsidiary
Guaranty;
 
(11)           any Collateral Agreement at any time for any reason shall cease
to be in full force and effect in all material respects, or ceases to give the
Collateral Agent the Liens, rights, powers and privileges purported to be
created thereby, superior to and prior to the rights of all third Persons and
subject to no other Liens except as expressly permitted by the applicable
Collateral Agreement or this Indenture; or

 
52

--------------------------------------------------------------------------------

 

(12)           the Company or any of the Subsidiary Guarantors, directly or
indirectly, contest in any manner the effectiveness, validity, binding nature or
enforceability of any Collateral Agreement.
 
The foregoing will constitute Events of Default whatever the reason for any such
Event of Default and whether it is voluntary or involuntary or is effected by
operation of law or pursuant to any judgment, decree or order of any court or
any order, rule or regulation of any administrative or governmental body.
 
The term “Bankruptcy Law” means Title 11, United States Code, or any similar
Federal or state law for the relief of debtors.  The term “Custodian” means any
receiver, trustee, assignee, liquidator, custodian or similar official under any
Bankruptcy Law.
 
A Default under clauses (4) or (5) is not an Event of Default until the Trustee
or the holders of at least 25% in principal amount of the outstanding Notes
notify the Company of the Default and the Company does not cure such Default
within the time specified after receipt of such notice.  Such notice must
specify the Default, demand that it be remedied and state that such notice is a
“Notice of Default”.
 
The Company shall deliver to the Trustee, within 30 days after the occurrence
thereof, written notice in the form of an Officers’ Certificate of any Event of
Default and any event which with the giving of notice or the lapse of time would
become an Event of Default under clause (4) or (5) or (9), its status and what
action the Company is taking or proposes to take with respect thereto.
 
SECTION 6.02.    Acceleration.  If an Event of Default (other than an Event of
Default specified in Section 6.01(7) or (8) with respect to the Company) occurs
and is continuing, the Trustee by notice to the Company, or the Holders of at
least 25% in principal amount of the Notes by notice to the Company and the
Trustee, may declare the principal of and accrued but unpaid interest on all the
Notes to be due and payable.  Upon such a declaration, such principal and
interest shall be due and payable immediately.  If an Event of Default specified
in Section 6.01(7) or (8) with respect to the Company occurs, the principal of
and interest on all the Notes shall ipso facto become and be immediately due and
payable without any declaration or other act on the part of the Trustee or any
Holders.  The Holders of a majority in principal amount of the Notes by notice
to the Trustee may rescind an acceleration and its consequences if the
rescission would not conflict with any judgment or decree and if all existing
Events of Default have been cured or waived except nonpayment of principal or
interest that has become due solely because of acceleration.  No such rescission
shall affect any subsequent Default or impair any right consequent thereto.
 
SECTION 6.03.    Other Remedies.  If an Event of Default occurs and is
continuing, the Trustee may pursue any available remedy to collect the payment
of principal of or interest on the Notes or to enforce the performance of any
provision of the Notes or this Indenture.

 
53

--------------------------------------------------------------------------------

 

The Trustee may maintain a proceeding even if it does not possess any of the
Notes or does not produce any of them in the proceeding.  A delay or omission by
the Trustee or any Holder in exercising any right or remedy accruing upon an
Event of Default shall not impair the right or remedy or constitute a waiver of
or acquiescence in the Event of Default.  No remedy is exclusive of any other
remedy.  All available remedies are cumulative.
 
SECTION 6.04.    Waiver of Past Defaults.  The Holders of a majority in
principal amount of the Notes by notice to the Trustee may waive an existing
Default and its consequences except (i) a Default in the payment of the
principal of or interest on a Note (ii) a Default arising from the failure to
redeem or purchase any Note when required pursuant to this Indenture or (iii) a
Default in respect of a provision that under Section 9.02 cannot be amended
without the consent of each Holder affected.  When a Default is waived, it is
deemed cured, but no such waiver shall extend to any subsequent or other Default
or impair any consequent right.
 
SECTION 6.05.    Control by Majority.  The Holders of a majority in principal
amount of the Notes may direct the time, method and place of conducting any
proceeding for any remedy available to the Trustee or of exercising any trust or
power conferred on the Trustee.  However, the Trustee may refuse to follow any
direction that conflicts with law or this Indenture or, subject to Section 7.01,
that the Trustee determines is unduly prejudicial to the rights of other Holders
or would involve the Trustee in personal liability; provided, however, that the
Trustee may take any other action deemed proper by the Trustee that is not
inconsistent with such direction.  Prior to taking any action hereunder, the
Trustee shall be entitled to indemnification satisfactory to it in its sole
discretion against all losses and expenses caused by taking or not taking such
action.
 
SECTION 6.06.    Limitation on Suits.  Except to enforce the right to receive
payment of principal, premium (if any) or interest when due, no Holder may
pursue any remedy with respect to this Indenture or the Notes unless:
 
(1)           the Holder gives to the Trustee written notice stating that an
Event of Default is continuing;
 
(2)           the Holders of at least 25% in principal amount of the Notes make
a written request to the Trustee to pursue the remedy;
 
(3)           such Holder or Holders offer to the Trustee reasonable security or
indemnity against any loss, liability or expense;
 
(4)           the Trustee does not comply with the request within 60 days after
receipt of the request and the offer of security or indemnity; and
 
(5)           the Holders of a majority in principal amount of the Notes do not
give the Trustee a direction inconsistent with the request during such 60-day
period.
 
A Holder may not use this Indenture to prejudice the rights of another Holder or
to obtain a preference or priority over another Holder.

 
54

--------------------------------------------------------------------------------

 

SECTION 6.07.    Rights of Holders to Receive Payment.  Notwithstanding any
other provision of this Indenture, the right of any Holder to receive payment of
principal of and interest on the Notes held by such Holder, on or after the
respective due dates expressed in the Notes, or to bring suit for the
enforcement of any such payment on or after such respective dates, shall not be
impaired or affected without the consent of such Holder.
 
SECTION 6.08.    Collection Suit by Trustee.  If an Event of Default specified
in Section 6.01(1) or (2) occurs and is continuing, the Trustee may recover
judgment in its own name and as trustee of an express trust against the Company
for the whole amount then due and owing (together with interest on any unpaid
interest to the extent lawful) and the amounts provided for in Section 7.07.
 
SECTION 6.09.    Trustee May File Proofs of Claim.  The Trustee may file such
proofs of claim and other papers or documents as may be necessary or advisable
in order to have the claims of the Trustee and the Holders allowed in any
judicial proceedings relative to the Company, its creditors or its property and,
unless prohibited by law or applicable regulations, may vote on behalf of the
Holders in any election of a trustee in bankruptcy or other Person performing
similar functions, and any Custodian in any such judicial proceeding is hereby
authorized by each Holder to make payments to the Trustee and, in the event that
the Trustee shall consent to the making of such payments directly to the
Holders, to pay to the Trustee any amount due it for the reasonable
compensation, expenses, disbursements and advances of the Trustee, its agents
and its counsel, and any other amounts due the Trustee under Section 7.07.
 
SECTION 6.10.    Priorities.  If the Trustee collects any money or property
pursuant to this Article 6, it shall pay out the money or property in the
following order:
 
FIRST:  to the Trustee for amounts due under Section 7.07;
 
SECOND:  to Holders for amounts due and unpaid on the Notes for principal and
interest, ratably, without preference or priority of any kind, according to the
amounts due and payable on the Notes for principal and interest, respectively;
and
 
THIRD:  to the Company.
 
The Trustee may fix a record date and payment date for any payment to Holders
pursuant to this Section 6.10.  At least 15 days before such record date, the
Company shall mail to each Holder and the Trustee a notice that states the
record date, the payment date and amount to be paid.
 
SECTION 6.11.    Undertaking for Costs.  In any suit for the enforcement of any
right or remedy under this Indenture or in any suit against the Trustee for any
action taken or omitted by it as Trustee, a court in its discretion may require
the filing by any party litigant in the suit of an undertaking to pay the costs
of the suit, and the court in its discretion may assess reasonable costs,
including reasonable attorneys’ fees, against any party litigant in the suit,
having due regard to the merits and good faith of the claims or defenses made by
the party litigant.  This Section 6.11 does not apply to a suit by the Trustee,
a suit by a Holder pursuant to Section 6.07 or a suit by Holders of more than
10% in principal amount of the Notes.

 
55

--------------------------------------------------------------------------------

 

SECTION 6.12.    Waiver of Stay or Extension Laws.  The Company (to the extent
it may lawfully do so) shall not at any time insist upon, or plead, or in any
manner whatsoever claim or take the benefit or advantage of, any stay or
extension law wherever enacted, now or at any time hereafter in force, which may
affect the covenants or the performance of this Indenture; and the Company (to
the extent that it may lawfully do so) hereby expressly waives all benefit or
advantage of any such law, and shall not hinder, delay or impede the execution
of any power herein granted to the Trustee, but shall suffer and permit the
execution of every such power as though no such law had been enacted.
 
ARTICLE 7
 
Trustee
 
SECTION 7.01.    Duties of Trustee
 
(a)           If an Event of Default has occurred and is continuing and the
Trustee has actual knowledge of such Event of Default, the Trustee shall
exercise the rights and powers vested in it by this Indenture and use the same
degree of care and skill in their exercise as a prudent Person would exercise or
use under the circumstances in the conduct of such Person’s own affairs.
 
(b)           Except during the continuance of an Event of Default:
 
(1)           the Trustee undertakes to perform such duties and only such duties
as are specifically set forth in this Indenture and no implied covenants or
obligations shall be read into this Indenture against the Trustee; and
 
(2)           in the absence of bad faith on its part, the Trustee may
conclusively rely, as to the truth of the statements and the correctness of the
opinions expressed therein, upon certificates or opinions furnished to the
Trustee and conforming to the requirements of this Indenture.  However, the
Trustee shall examine the certificates and opinions to determine whether or not
they conform to the requirements of this Indenture.
 
(c)           The Trustee may not be relieved from liability for its own
negligent action, its own negligent failure to act or its own willful
misconduct, except that:
 
(1)           this paragraph does not limit the effect of paragraph (b) of this
Section 7.01;
 
(2)           the Trustee shall not be liable for any error of judgment made in
good faith by a Trust Officer unless it is proved that the Trustee was negligent
in ascertaining the pertinent facts;
 
(3)           the Trustee shall not be liable with respect to any action it
takes or omits to take in good faith in accordance with a direction received by
it pursuant to Section 6.05; and

 
56

--------------------------------------------------------------------------------

 

(4)            the Trustee shall not be liable to the Holders of Notes for any
action taken or omitted by it at the direction of the Company or the Holders
under circumstances in which such direction is required or permitted by the
terms of this Indenture.
 
(d)           Every provision of this Indenture that in any way relates to the
Trustee is subject to paragraphs (a), (b) and (c) of this Section 7.01.
 
(e)           The Trustee shall not be liable for interest on any money received
by it except as the Trustee may agree in writing with the Company.
 
(f)           Money held in trust by the Trustee need not be segregated from
other funds except to the extent required by law.
 
(g)           No provision of this Indenture shall require the Trustee to expend
or risk its own funds or otherwise incur financial liability in the performance
of any of its duties hereunder or in the exercise of any of its rights or
powers, if it shall have reasonable grounds to believe that repayment of such
funds or adequate indemnity against such risk or liability is not reasonably
assured to it.
 
(h)           Every provision of this Indenture relating to the conduct or
affecting the liability of or affording protection to the Trustee shall be
subject to the provisions of this Section 7.01 and to the provisions of the TIA.
 
SECTION 7.02.    Rights of Trustee.
 
(a)           The Trustee may conclusively rely on any document believed by it
to be genuine and to have been signed or presented by the proper person.  The
Trustee need not investigate any fact or matter stated in the document.
 
(b)           Before the Trustee acts or refrains from acting, it may require an
Officers’ Certificate or an Opinion of Counsel.  The Trustee shall not be liable
for any action it takes or omits to take in good faith in reliance on the
Officers’ Certificate or Opinion of Counsel.  The Trustee may consult with
counsel and the written advice of such counsel or any Opinion of Counsel shall
be full and complete authorization and protection from liability in respect of
any action taken, suffered or omitted by it hereunder in good faith and in
reliance thereon.
 
(c)           The Trustee may act through agents and shall not be responsible
for the misconduct or negligence of any agent appointed with due care.
 
(d)           The Trustee shall not be liable for any action it takes or omits
to take in good faith which it believes to be authorized or within its rights or
powers; provided, however, that the Trustee’s conduct does not constitute wilful
misconduct or negligence.
 
(e)           The Trustee may consult with counsel, and the advice or opinion of
counsel with respect to legal matters relating to this Indenture and the Notes
shall be full and complete authorization and protection from liability in
respect to any action taken, omitted or suffered by it hereunder in good faith
and in accordance with the advice or opinion of such counsel.

 
57

--------------------------------------------------------------------------------

 

(f)           Unless otherwise specifically provided in this Indenture, any
demand, request, direction or notices from the Company shall be sufficient if
signed by an Officer of the Company.
 
(g)           the Trustee shall be under no obligation to exercise any of the
rights or powers vested in it by this Indenture at the request or direction of
any of the Holders unless such Holder shall have offered to the Trustee security
or indemnity satisfactory to the Trustee against the costs, expenses and
liabilities that might be incurred by it in compliance with such request or
direction.
 
(h)           The Trustee shall have no duty to inquire as to the performance of
the Company’s covenants in Article 4 hereof.  In addition, the Trustee shall not
be deemed to have knowledge of any Default or Event of Default except:  (i) any
Event of Default occurring pursuant to Section 6.01(1) or 6.01(2) hereof; or
(ii) any Default or Event of Default of which a Trust Officer shall have
received written notification or obtained actual knowledge.
 
(i)           The permissive right of the Trustee to act hereunder shall not be
construed as a duty.
 
(j)           The rights, privileges, protections, immunities, and benefits
given to the Trustee, including, without limitation, its right to be
indemnified, are extended to, and shall be enforceable by, the Trustee in each
of its capacities hereunder and in its capacity as Trustee under any other
agreement executed in connection with this Indenture to which the Trustee is a
party.
 
SECTION 7.03.    Individual Rights of Trustee.  The Trustee in its individual or
any other capacity may become the owner or pledgee of Notes and may otherwise
deal with the Company or its Affiliates with the same rights it would have if it
were not Trustee.  Any Paying Agent, Registrar, co-registrar or co-paying agent
may do the same with like rights.  However, the Trustee must comply with
Sections 7.10 and 7.11.
 
SECTION 7.04.    Trustee’s Disclaimer.  The Trustee shall not be responsible for
and makes no representation as to the validity or adequacy of this Indenture or
the Notes, it shall not be accountable for the Company’s use of the proceeds
from the Notes, and it shall not be responsible for any statement of the Company
in this Indenture or in any document issued in connection with the sale of the
Notes or in the Notes other than the Trustee’s certificate of authentication.
 
SECTION 7.05.    Notice of Defaults.  If a Default occurs and is continuing and
if it is known to the Trustee, the Trustee shall mail to each Holder notice of
the Default within 90 days after it occurs.  Except in the case of a Default in
payment of principal of or interest on any Note (including payments pursuant to
the mandatory redemption provisions of such Note, if any), the Trustee may
withhold the notice if and so long as a committee of its Trust Officers in good
faith determines that withholding the notice is in the interests of Holders.  In
addition, the Collateral Agent shall promptly deliver material notices or other
communications to the Trustee in accordance with Section 3.05 of the Security
Agreement, who shall mail such notices or communications to each Holder within
90 days after receipt of such notice or communications.

 
58

--------------------------------------------------------------------------------

 

SECTION 7.06.    Reports by Trustee to Holders.  As promptly as practicable
after each April 1 beginning with the April 1 following the date of this
Indenture, and in any event prior to June 1 in each year, the Trustee shall mail
to each Holder a brief report dated as of April 1 that complies with TIA §
313(a).  The Trustee also shall comply with TIA §§ 313(b).
 
A copy of each report at the time of its mailing to Holders shall be filed with
the SEC and each stock exchange (if any) on which the Notes are listed.  The
Company agrees to notify promptly the Trustee whenever the Notes become listed
on any stock exchange and of any delisting thereof.
 
SECTION 7.07.    Compensation and Indemnity.  The Company shall pay to the
Trustee from time to time reasonable compensation for its services.  The
Trustee’s compensation shall not be limited by any law on compensation of a
trustee of an express trust.  The Company shall reimburse the Trustee upon
request for all reasonable out-of-pocket expenses incurred or made by it,
including costs of collection, in addition to the compensation for its
services.  Such expenses shall include the reasonable compensation and expenses,
disbursements and advances of the Trustee’s agents, counsel, accountants and
experts.  The Company shall indemnify the Trustee against any and all loss,
liability or expense (including reasonable attorneys’ fees) incurred by it in
connection with the administration of this trust and the performance of its
duties hereunder.  The Trustee shall notify the Company promptly of any claim
for which it may seek indemnity.  Failure by the Trustee to so notify the
Company shall not relieve the Company of its obligations hereunder.  The Company
shall defend the claim and the Trustee may have separate counsel and the Company
shall pay the reasonable fees and expenses of such counsel.  The Company need
not reimburse any expense or indemnify against any loss, liability or expense
incurred by the Trustee through the Trustee’s own willful misconduct, negligence
or bad faith.
 
To secure the Company’s payment obligations in this Section 7.07, the Trustee
shall have a lien prior to the Notes on all money or property held or collected
by the Trustee other than money or property held in trust to pay principal of
and interest on particular Notes.
 
The Company’s payment obligations pursuant to this Section 7.07 shall survive
the discharge of this Indenture.  When the Trustee incurs expenses after the
occurrence of a Default specified in Section 6.01(7) or (8) with respect to the
Company, the expenses are intended to constitute expenses of administration
under the Bankruptcy Law.
 
SECTION 7.08.    Replacement of Trustee.  The Trustee may resign at any time by
so notifying the Company.  The Holders of a majority in principal amount of the
Notes may remove the Trustee by so notifying the Trustee and may appoint a
successor Trustee.  The Company shall remove the Trustee if:
 
(1)           the Trustee fails to comply with Section 7.10;
 
(2)           the Trustee is adjudged bankrupt or insolvent;

 
59

--------------------------------------------------------------------------------

 

(3)           a receiver or other public officer takes charge of the Trustee or
its property; or
 
(4)           the Trustee otherwise becomes incapable of acting.
 
If the Trustee resigns, is removed by the Company or by the Holders of a
majority in principal amount of the Notes and such Holders do not reasonably
promptly appoint a successor Trustee, or if a vacancy exists in the office of
Trustee for any reason (the Trustee in such event being referred to herein as
the retiring Trustee), the Company shall promptly appoint a successor Trustee.
 
A successor Trustee shall deliver a written acceptance of its appointment to the
retiring Trustee and to the Company.  Thereupon the resignation or removal of
the retiring Trustee shall become effective, and the successor Trustee shall
have all the rights, powers and duties of the Trustee under this Indenture.  The
successor Trustee shall mail a notice of its succession to Holders.  The
retiring Trustee shall promptly transfer all property held by it as Trustee to
the successor Trustee, subject to the lien provided for in Section 7.07.
 
If a successor Trustee does not take office within 60 days after the retiring
Trustee resigns or is removed, the retiring Trustee or the Holders of 10% in
principal amount of the Notes may petition any court of competent jurisdiction
for the appointment of a successor Trustee.
 
If the Trustee fails to comply with Section 7.10, any Holder may petition any
court of competent jurisdiction for the removal of the Trustee and the
appointment of a successor Trustee.
 
Notwithstanding the replacement of the Trustee pursuant to this Section 7.09,
the Company’s obligations under Section 7.07 shall continue for the benefit of
the retiring Trustee.
 
SECTION 7.09.    Successor Trustee by Merger.  If the Trustee consolidates with,
merges or converts into, or transfers all or substantially all its corporate
trust business or assets to, another corporation or banking association, the
resulting, surviving or transferee corporation without any further act shall be
the successor Trustee.
 
In case at the time such successor or successors by merger, conversion or
consolidation to the Trustee shall succeed to the trusts created by this
Indenture any of the Notes shall have been authenticated but not delivered, any
such successor to the Trustee may adopt the certificate of authentication of any
predecessor trustee, and deliver such Notes so authenticated; and in case at
that time any of the Notes shall not have been authenticated, any successor to
the Trustee may authenticate such Notes either in the name of any predecessor
hereunder or in the name of the successor to the Trustee; and in all such cases
such certificates shall have the full force which it is anywhere in the Notes or
in this Indenture provided that the certificate of the Trustee shall have.
 
SECTION 7.10.    Eligibility; Disqualification.  The Trustee shall at all times
satisfy the requirements of TIA § 310(a).  The Trustee shall have a combined
capital and surplus of at least $50,000,000 as set forth in its most recent
published annual report of condition.  The Trustee shall comply with TIA §
310(b); provided, however, that there shall be excluded from the operation of
TIA § 310(b)(1) any indenture or indentures under which other securities or
certificates of interest or participation in other securities of the Company are
outstanding if the requirements for such exclusion set forth in TIA § 310(b)(1)
are met.

 
60

--------------------------------------------------------------------------------

 

SECTION 7.11.    Preferential Collection of Claims Against Company.  The Trustee
shall comply with TIA § 311(a), excluding any creditor relationship listed in
TIA § 311(b).  A Trustee who has resigned or been removed shall be subject to
TIA § 311(a) to the extent indicated.
 
ARTICLE 8
 
Discharge of Indenture; Defeasance
 
SECTION 8.01.    Discharge of Liability on Notes; Defeasance.
 
(a)           When (1) the Company delivers to the Trustee all outstanding Notes
(other than Notes replaced pursuant to Section 2.07) for cancellation or (2) all
outstanding Notes have become due and payable, whether at maturity or on a
redemption date as a result of the mailing of a notice of redemption pursuant to
Article 3 hereof and the Company irrevocably deposits with the Trustee funds
sufficient to pay at maturity or upon redemption all outstanding Notes,
including interest thereon to maturity or such redemption date (other than Notes
replaced pursuant to Section 2.07), and if in either case the Company pays all
other sums payable hereunder by the Company, then this Indenture shall, subject
to Section 8.01(c), cease to be of further effect.  The Trustee shall
acknowledge satisfaction and discharge of this Indenture on demand of the
Company accompanied by an Officers’ Certificate and an Opinion of Counsel and at
the cost and expense of the Company.
 
(b)           Subject to Sections 8.01(c) and 8.02, the Company at any time may
terminate (1) all its obligations under the Notes and this Indenture (“legal
defeasance option”) or (2) its obligations under Sections 4.02, 4.03, 4.04,
4.05, 4.06, 4.07, 4.08, 4.09, 4.10, 4.11, 4.12, 4.13, 4.15, 4.17 and 5.02 and
the operation of Sections 6.01(4), 6.01(6), 6.01(7), 6.01(8) and 6.01(9) (but,
in the case of Sections 6.01(7) and (8), with respect only to Significant
Subsidiaries) and the limitations contained in Sections 5.01(3) and (4)
(“covenant defeasance option”).  The Company may exercise its legal defeasance
option notwithstanding its prior exercise of its covenant defeasance option.
 
If the Company exercises its legal defeasance option, payment of the Notes may
not be accelerated because of an Event of Default with respect thereto.  If the
Company exercises its covenant defeasance option, payment of the Notes may not
be accelerated because of an Event of Default specified in Sections 6.01(4),
6.01(6), 6.01(7), 6.01(8) and 6.01(9) (but, in the case of Sections 6.01(7) and
(8), with respect only to Significant Subsidiaries) or because of the failure of
the Company to comply with Section 5.01(3) or (4) or Section 5.02.  If the
Company exercises its legal defeasance option or its covenant defeasance option,
each Subsidiary Guarantor, if any, shall be released from all its obligations
with respect to its Subsidiary Guaranty.

 
61

--------------------------------------------------------------------------------

 

Upon satisfaction of the conditions set forth herein and upon request of the
Company, the Trustee shall acknowledge in writing the discharge of those
obligations that the Company terminates.
 
(c)           Notwithstanding clauses (a) and (b) above, the Company’s
obligations in Sections 2.03, 2.04, 2.05, 2.06, 2.07, 2.08, 7.07 and 7.08 and in
this Article 8 shall survive until the Notes have been paid in
full.  Thereafter, the Company’s obligations in Sections 7.07, 8.04 and 8.05
shall survive.
 
SECTION 8.02.    Conditions to Defeasance.  The Company may exercise its legal
defeasance option or its covenant defeasance option only if:
 
(1)           the Company irrevocably deposits in trust with the Trustee money
or U.S. Government Obligations for the payment of principal of and interest on
the Notes to maturity or redemption, as the case may be;
 
(2)           the Company delivers to the Trustee a certificate from a
nationally recognized firm of independent accountants expressing their opinion
that the payments of principal and interest when due and without reinvestment on
the deposited U.S. Government Obligations plus any deposited money without
investment will provide cash at such times and in such amounts as will be
sufficient to pay principal and interest when due on all the Notes to maturity
or redemption, as the case may be;
 
(3)           123 days pass after the deposit is made and during the 123-day
period no Default specified in Sections 6.01(7) or (8) with respect to the
Company occurs which is continuing at the end of the period;
 
(4)           the deposit does not constitute a default under any other
agreement binding on the Company;
 
(5)           the Company delivers to the Trustee an Opinion of Counsel to the
effect that the trust resulting from the deposit does not constitute, or is
qualified as, a regulated investment company under the Investment Company Act of
1940;
 
(6)           in the case of the legal defeasance option, the Company shall have
delivered to the Trustee an Opinion of Counsel stating that (A) the Company has
received from, or there has been published by, the Internal Revenue Service a
ruling, or (B) since the date of this Indenture there has been a change in the
applicable Federal income tax law, in either case to the effect that, and based
thereon such Opinion of Counsel shall confirm that, the Holders will not
recognize income, gain or loss for Federal income tax purposes as a result of
such defeasance and will be subject to Federal income tax on the same amounts,
in the same manner and at the same times as would have been the case if such
defeasance had not occurred;
 
(7)           in the case of the covenant defeasance option, the Company shall
have delivered to the Trustee an Opinion of Counsel to the effect that the
Holders will not recognize income, gain or loss for Federal income tax purposes
as a result of such covenant defeasance and will be subject to Federal income
tax on the same amounts, in the same manner and at the same times as would have
been the case if such covenant defeasance had not occurred; and

 
62

--------------------------------------------------------------------------------

 

(8)           the Company delivers to the Trustee an Officers’ Certificate and
an Opinion of Counsel, each stating that all conditions precedent to the
defeasance and discharge of the Notes as contemplated by this Article 8 have
been complied with.
 
Before or after a deposit, the Company may make arrangements satisfactory to the
Trustee for the redemption of Notes at a future date in accordance with Article
3.
 
SECTION 8.03.    Application of Trust Money.  The Trustee shall hold in trust
money or U.S. Government Obligations deposited with it pursuant to this Article
8.  It shall apply the deposited money and the money from U.S. Government
Obligations through the Paying Agent and in accordance with this Indenture to
the payment of principal of and interest on the Notes.
 
SECTION 8.04.    Repayment to Company.  The Trustee and the Paying Agent shall
promptly turn over to the Company upon request any excess money or securities
held by them at any time.
 
Subject to any applicable abandoned property law, the Trustee and the Paying
Agent shall pay to the Company upon request any money held by them for the
payment of principal or interest that remains unclaimed for two years, and,
thereafter, Holders entitled to the money must look to the Company for payment
as general creditors.
 
SECTION 8.05.    Indemnity for Government Obligations.  The Company shall pay
and shall indemnify the Trustee against any tax, fee or other charge imposed on
or assessed against deposited U.S. Government Obligations or the principal and
interest received on such U.S. Government Obligations.
 
SECTION 8.06.    Reinstatement.  If the Trustee or Paying Agent is unable to
apply any money or U.S. Government Obligations in accordance with this Article 8
by reason of any legal proceeding or by reason of any order or judgment of any
court or governmental authority enjoining, restraining or otherwise prohibiting
such application, the Company’s obligations under this Indenture and the Notes
shall be revived and reinstated as though no deposit had occurred pursuant to
this Article 8 until such time as the Trustee or Paying Agent is permitted to
apply all such money or U.S. Government Obligations in accordance with this
Article 8; provided, however, that, if the Company has made any payment of
interest on or principal of any Notes because of the reinstatement of its
obligations, the Company shall be subrogated to the rights of the Holders of
such Notes to receive such payment from the money or U.S. Government Obligations
held by the Trustee or Paying Agent.

 
63

--------------------------------------------------------------------------------

 

ARTICLE 9
 
Amendments
 
SECTION 9.01.    Without Consent of Holders.  The Company, the Subsidiary
Guarantors, the Trustee and the Collateral Agent may amend this Indenture, the
Notes or the Collateral Agreements without notice to or consent of any Holder:
 
(1)           to cure any ambiguity, omission, defect or inconsistency;
 
(2)           to comply with Article 5;
 
(3)           to provide for uncertificated Notes in addition to or in place of
certificated Notes; provided, however, that the uncertificated Notes are issued
in registered form for purposes of Section 163(f) of the Code or in a manner
such that the uncertificated Notes are described in Section 163(f)(2)(B) of the
Code;
 
(4)           to add guarantees with respect to the Notes, including any
Subsidiary Guaranties, or to secure the Notes;
 
(5)           to add to the covenants of the Company or a Subsidiary Guarantor
for the benefit of the Holders or to surrender any right or power herein
conferred upon the Company or a Subsidiary Guarantor;
 
(6)           to comply with any requirements of the SEC in connection with
qualifying, or maintaining the qualification of, this Indenture under the TIA;
or
 
(7)           to make any change that does not adversely affect the rights of
any Holder.
 
After an amendment under this Section 9.01 becomes effective, the Company shall
mail to Holders a notice briefly describing such amendment.  The failure to give
such notice to all Holders, or any defect therein, shall not impair or affect
the validity of an amendment under this Section 9.01.
 
SECTION 9.02.    With Consent of Holders.  The Company, the Subsidiary
Guarantors, the Trustee and the Collateral Agent may amend this Indenture, the
Notes or the Collateral Agreements without notice to any Holder but with the
consent of the Holders of at least a majority in principal amount of the Notes
then outstanding (including consents obtained in connection with a tender offer
or exchange for the Notes).  However, without the consent of each Holder
affected thereby, an amendment may not:
 
(1)           reduce the amount of Notes whose Holders must consent to an
amendment;
 
(2)           reduce the rate of or extend the time for payment of interest on
any Note;
 
(3)           reduce the principal amount of or extend the Stated Maturity of
any Note;

 
64

--------------------------------------------------------------------------------

 

(4)           reduce the amount payable upon the redemption of any Note or
change the time at which any Note may be redeemed in accordance with Article 3;
 
(5)           make any Note payable in money other than that stated in the Note;
 
(6)           make any changes in the ranking or priority of any Note that would
adversely affect the Holders;
 
(7)           make any change in Section 6.04 or 6.07 or the second sentence of
this Section 9.02; or
 
(8)           make any change in any Subsidiary Guaranty that would adversely
affect the Noteholders.
 
Notwithstanding the foregoing, the Indenture, the Notes and the Collateral
Agreements can be amended to release all or substantially all of the Collateral,
otherwise than in accordance with the terms of this Indenture and the Collateral
Agreements, with the consent of Holders holding at least 66⅔% in aggregate
principal amount of the then outstanding Notes.  In addition, the consent of
Holders holding at least 66⅔% in aggregate principal amount of the then
outstanding Notes shall be required to grant Liens on the Collateral to lenders
under a Credit Agreement.
 
It shall not be necessary for the consent of the Holders under this Section 9.02
to approve the particular form of any proposed amendment, but it shall be
sufficient if such consent approves the substance thereof.
 
After an amendment under this Section 9.02 becomes effective, the Company shall
mail to Noteholders a notice briefly describing such amendment.  The failure to
give such notice to all Noteholders, or any defect therein, shall not impair or
affect the validity of an amendment under this Section 9.02.
 
SECTION 9.03.    Compliance with Trust Indenture Act.  Every amendment to this
Indenture or the Notes shall comply with the TIA as then in effect.
 
SECTION 9.04.    Revocation and Effect of Consents and Waivers.  A consent to an
amendment or a waiver by a Holder of Notes shall bind the Holder and every
subsequent Holder of such Notes or portion of the Notes that evidences the same
debt as the consenting Holder’s Notes, even if notation of the consent or waiver
is not made on the Notes.  However, any such Holder or subsequent Holder may
revoke the consent or waiver as to such Holder’s Notes or portion of the Notes
if the Trustee receives the notice of revocation before the date the amendment
or waiver becomes effective.  After an amendment or waiver becomes effective, it
shall bind every Holder.  An amendment or waiver becomes effective upon the
execution of such amendment or waiver by the Trustee.
 
The Company may, but shall not be obligated to, fix a record date for the
purpose of determining the Holders entitled to give their consent or take any
other action described above or required or permitted to be taken pursuant to
this Indenture.  If a record date is fixed, then notwithstanding the immediately
preceding paragraph, those Persons who were Holders at such record date (or
their duly designated proxies), and only those Persons, shall be entitled to
give such consent or to revoke any consent previously given or to take any such
action, whether or not such Persons continue to be Holders after such record
date.  No such consent shall be valid or effective for more than 120 days after
such record date.

 
65

--------------------------------------------------------------------------------

 

SECTION 9.05.    Notation on or Exchange of Notes.  If an amendment changes the
terms of the Note, the Trustee may require the Holder of the Note to deliver it
to the Trustee.  The Trustee may place an appropriate notation on the Note
regarding the changed terms and return it to the Holder.  Alternatively, if the
Company or the Trustee so determines, the Company in exchange for the Note shall
issue and the Trustee shall authenticate a new Note that reflects the changed
terms.  Failure to make the appropriate notation or to issue a new Note shall
not affect the validity of such amendment.
 
SECTION 9.06.    Trustee To Sign Amendments.  The Trustee shall sign any
amendment authorized pursuant to this Article 9 if the amendment does not
adversely affect the rights, duties, liabilities or immunities of the
Trustee.  If it does, the Trustee may but need not sign it.  In signing such
amendment the Trustee shall be entitled to receive indemnity reasonably
satisfactory to it and to receive, and (subject to Section 7.01) shall be fully
protected in relying upon, an Officers’ Certificate and an Opinion of Counsel
stating that such amendment is authorized or permitted by this Indenture and
that all conditions precedent are satisfied.
 
SECTION 9.07.    Payment for Consent.  Neither the Company nor any Affiliate of
the Company shall, directly or indirectly, pay or cause to be paid any
consideration, whether by way of interest, fee or otherwise, to any Holder for
or as an inducement to any consent, waiver or amendment of any of the terms or
provisions of this Indenture or the Notes unless such consideration is offered
to be paid to all Holders that so consent, waive or agree to amend in the time
frame set forth in solicitation documents relating to such consent, waiver or
agreement.
 
ARTICLE 10

 
Subsidiary Guaranties
 
SECTION 10.01.    Guaranties.  Each Subsidiary Guarantor hereby unconditionally
and irrevocably guarantees, jointly and severally, to each Holder and to the
Trustee and its successors and assigns (a) the full and punctual payment of
principal of and interest on the Notes when due, whether at maturity, by
acceleration, by redemption or otherwise, and all other monetary obligations of
the Company under this Indenture and the Notes and (b) the full and punctual
performance within applicable grace periods of all other obligations of the
Company under this Indenture and the Notes (all the foregoing being hereinafter
collectively called the “Notes Obligations”).  Each Subsidiary Guarantor further
agrees that the Notes Obligations may be extended or renewed, in whole or in
part, without notice or further assent from such Subsidiary Guarantor and that
such Subsidiary Guarantor will remain bound under this Article 10
notwithstanding any extension or renewal of any Notes Obligation.

 
66

--------------------------------------------------------------------------------

 

Each Subsidiary Guarantor waives presentation to, demand of, payment from and
protest to the Company of any of the Notes Obligations and also waives notice of
protest for nonpayment.  Each Subsidiary Guarantor waives notice of any default
under the Notes or the Notes Obligations.  The obligations of each Subsidiary
Guarantor hereunder shall not be affected by (a) the failure of any Holder or
the Trustee to assert any claim or demand or to enforce any right or remedy
against the Company or any other Person under this Indenture, the Notes or any
other agreement or otherwise; (b) any extension or renewal of any thereof;
(c) any rescission, waiver, amendment or modification of any of the terms or
provisions of this Indenture, the Notes or any other agreement; (d) the release
of any security held by any Holder or the Trustee for the Notes Obligations or
any of them; (e) the failure of any Holder or the Trustee to exercise any right
or remedy against any other guarantor of the Notes Obligations; or (f) except as
set forth in Section 10.06, any change in the ownership of such Subsidiary
Guarantor.
 
Each Subsidiary Guarantor further agrees that its Subsidiary Guaranty herein
constitutes a guarantee of payment, performance and compliance when due (and not
a guarantee of collection) and waives any right to require that any resort be
had by any Holder or the Trustee to any security held for payment of the Notes
Obligations.
 
Except as expressly set forth in Sections 8.01(b), 10.02 and 10.06, the
obligations of each Subsidiary Guarantor hereunder shall not be subject to any
reduction, limitation, impairment or termination for any reason, including any
claim of waiver, release, surrender, alteration or compromise, and shall not be
subject to any defense of setoff, counterclaim, recoupment or termination
whatsoever or by reason of the invalidity, illegality or unenforceability of the
Notes Obligations or otherwise.  Without limiting the generality of the
foregoing, the obligations of each Subsidiary Guarantor herein shall not be
discharged or impaired or otherwise affected by the failure of any Holder or the
Trustee to assert any claim or demand or to enforce any remedy under this
Indenture, the Notes or any other agreement, by any waiver or modification of
any thereof, by any default, failure or delay, willful or otherwise, in the
performance of the obligations, or by any other act or thing or omission or
delay to do any other act or thing which may or might in any manner or to any
extent vary the risk of such Subsidiary Guarantor or would otherwise operate as
a discharge of such Subsidiary Guarantor as a matter of law or equity.
 
Each Subsidiary Guarantor further agrees that its Guarantee herein shall
continue to be effective or be reinstated, as the case may be, if at any time
payment, or any part thereof, of principal of or interest on any Notes
Obligation is rescinded or must otherwise be restored by any Holder or the
Trustee upon the bankruptcy or reorganization of the Company or otherwise.
 
In furtherance of the foregoing and not in limitation of any other right which
any Holder or the Trustee has at law or in equity against any Subsidiary
Guarantor by virtue hereof, upon the failure of the Company to pay the principal
of or interest on any Notes Obligation when and as the same shall become due,
whether at maturity, by acceleration, by redemption or otherwise, or to perform
or comply with any other Notes Obligation, each Subsidiary Guarantor hereby
promises to and shall, upon receipt of written demand by the Trustee, forthwith
pay, or cause to be paid, in cash, to the Holders or the Trustee an amount equal
to the sum of (1) the unpaid amount of such Notes Obligations, (2) accrued and
unpaid interest on such Notes Obligations (but only to the extent not prohibited
by law) and (3) all other monetary Notes Obligations of the Company to the
Holders and the Trustee.

 
67

--------------------------------------------------------------------------------

 

Each Subsidiary Guarantor further agrees that, as between it, on the one hand,
and the Holders and the Trustee, on the other hand, (x) the maturity of the
Notes Obligations guaranteed hereby may be accelerated as provided in Article 6
for the purposes of such Subsidiary Guarantor’s Subsidiary Guaranty herein,
notwithstanding any stay, injunction or other prohibition preventing such
acceleration in respect of the Notes Obligations guaranteed hereby, and (y) in
the event of any declaration of acceleration of such Notes Obligations as
provided in Article 6, such Notes Obligations (whether or not due and payable)
shall forthwith become due and payable by such Subsidiary Guarantor for the
purposes of this Section 10.01.
 
Each Subsidiary Guarantor also agrees to pay any and all costs and expenses
(including reasonable attorneys’ fees) incurred by the Trustee or any Holder in
enforcing any rights under this Section 10.01.
 
SECTION 10.02.    Limitation on Liability.  Any term or provision of this
Indenture to the contrary notwithstanding, the maximum aggregate amount of the
Notes Obligations guaranteed hereunder by any Subsidiary Guarantor shall not
exceed the maximum amount that can be hereby guaranteed without rendering this
Indenture, as it relates to such Subsidiary Guarantor, voidable under applicable
law relating to fraudulent conveyance or fraudulent transfer or similar laws
affecting the rights of creditors generally.
 
SECTION 10.03.    Successors and Assigns.  This Article 10 shall be binding upon
each Subsidiary Guarantor and its successors and assigns and shall enure to the
benefit of the successors and assigns of the Trustee and the Holders and, in the
event of any transfer or assignment of rights by any Holder or the Trustee, the
rights and privileges conferred upon that party in this Indenture and in the
Notes shall automatically extend to and be vested in such transferee or
assignee, all subject to the terms and conditions of this Indenture.
 
SECTION 10.04.    No Waiver.  Neither a failure nor a delay on the part of
either the Trustee or the Holders in exercising any right, power or privilege
under this Article 10 shall operate as a waiver thereof, nor shall a single or
partial exercise thereof preclude any other or further exercise of any right,
power or privilege.  The rights, remedies and benefits of the Trustee and the
Holders herein expressly specified are cumulative and not exclusive of any other
rights, remedies or benefits which either may have under this Article 10 at law,
in equity, by statute or otherwise.
 
SECTION 10.05.    Modification.  No modification, amendment or waiver of any
provision of this Article 10, nor the consent to any departure by any Subsidiary
Guarantor therefrom, shall in any event be effective unless the same shall be in
writing and signed by the Trustee, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.  No
notice to or demand on any Subsidiary Guarantor in any case shall entitle such
Subsidiary Guarantor to any other or further notice or demand in the same,
similar or other circumstances.

 
68

--------------------------------------------------------------------------------

 

SECTION 10.06.    Release of Subsidiary Guarantor.  Upon (i) the sale (including
any sale upon a foreclosure or exercise of security interests) or other
disposition (including by way of consolidation or merger) of a Subsidiary
Guarantor, (ii) the sale or disposition of all or substantially all the assets
of such Subsidiary Guarantor or upon the designation of such Subsidiary as an
Unrestricted Subsidiary, in each case in accordance with the provisions of this
Indenture and, in the case of (i) and (ii) above, other than a sale or
disposition to the Company or an Affiliate of the Company, such Subsidiary
Guarantor shall be deemed released from all obligations under this Article 10
without any further action required on the part of the Trustee or any
Holder.  At the request of the Company, the Trustee shall execute and deliver an
appropriate instrument evidencing such release.
 
ARTICLE 11
 
Collateral
 
SECTION 11.01.    Grant of Security Interest.
 
The due and punctual payment of the principal of and interest, if any, on the
Notes when and as the same shall be due and payable, whether on an interest
payment date, at maturity, by acceleration, repurchase, redemption or otherwise,
and interest on the overdue principal of and interest (to the extent permitted
by law), if any, on the Notes and performance of all other obligations of the
Company to the Holders or the Trustee under this Indenture and the Notes,
according to the terms hereunder or thereunder, are secured as provided in the
Collateral Agreements which the Company has entered into simultaneously with the
execution of this Indenture.  Each Holder, by its acceptance of Notes, consents
and agrees to the terms of the Collateral Agreements (including, without
limitation, the provisions providing for foreclosure and release of Collateral)
as the same may be in effect or may be amended from time to time in accordance
with its terms and authorizes and directs the Collateral Agent to enter into the
Collateral Agreements and to perform its obligations and exercise its rights
thereunder in accordance therewith.  The Company will deliver to the Trustee
copies of all documents delivered to the Collateral Agent pursuant to the
Collateral Agreements, and will do or cause to be done all such acts and things
as may be necessary or proper, or as may be required by the provisions of the
Collateral Agreements, to assure and confirm to the Trustee and the Collateral
Agent the security interest in the Collateral contemplated hereby, by the
Collateral Agreements or any part thereof, as from time to time constituted, so
as to render the same available for the security and benefit of this Indenture
and of the Notes secured hereby, according to the intent and purposes herein
expressed.  The Company will take, and will cause its Subsidiaries to take,
including without limitation upon request of the Trustee, any and all actions
reasonably required to cause the Collateral Agreements to create and maintain,
as security for the Obligations of the Company hereunder, a valid and
enforceable perfected Lien in and on all the Collateral, in favor of the
Collateral Agent for the benefit of the Holders, superior to and prior to the
rights of all third Persons and subject to no other Liens except as expressly
permitted by the applicable Collateral Agreement or this Indenture.  The
Collateral Agent may open and maintain one or more accounts to hold the
Collateral and the Collateral Agreements from time to time, it being understood
that such accounts shall not in any way expand or otherwise affect the
Collateral Agent’s duties under the Indenture and the Collateral Agreements.

 
69

--------------------------------------------------------------------------------

 

SECTION 11.02.    Recording and Opinions.
 
(a)  The Company will furnish to the Trustee (and the Collateral Agent if the
Trustee and Collateral Agent are not the same Person) simultaneously with the
execution and delivery of this Indenture an Opinion of Counsel (subject to
customary assumptions and qualifications) either:
 
(i)             stating that, in the opinion of such counsel, all action has
been taken with respect to the recording, registering and filing of this
Indenture, financing statements or other instruments necessary to make effective
the Lien intended to be created by the Collateral Agreements, and reciting with
respect to the security interests in the Collateral, the details of such action;
or
 
(ii)             stating that, in the opinion of such counsel, no such action is
necessary to make such Lien effective.
 
(b)  The Company will furnish to the Collateral Agent and the Trustee on or
within one month of April 15 in each year beginning with April 15, 2010, an
Opinion of Counsel (subject to customary assumptions and qualifications) either:
 
(A) stating that, in the opinion of such counsel, action has been taken with
respect to the recording, registering, filing, re-recording, re-registering and
re-filing of all supplemental indentures, financing statements, continuation
statements or other instruments of further assurance as is necessary to maintain
the Lien of the Collateral Agreements and reciting with respect to the security
interests in the Collateral the details of such action or referring to prior
Opinions of Counsel in which such details are given, and (B) stating that, in
the opinion of such counsel, based on relevant laws as in effect on the date of
such Opinion of Counsel, all financing statements and continuation statements
have been executed and filed that are necessary as of such date and during the
succeeding 12 months fully to preserve and protect, to the extent such
protection and preservation are possible by filing, the rights of the Holders of
Notes and the Collateral Agent and the Trustee hereunder and under the
Collateral Agreements with respect to the security interests in the Collateral;
or
 
(B)  stating that, in the opinion of such counsel, no such action is necessary
to maintain such Lien and assignment.
 
SECTION 11.03.    Release of Collateral.
 
(a)  Subject to subsections (b), (c) and (d) of this Section 11.03, Collateral
may be released from the Lien and security interest created by the Collateral
Agreements at any time or from time to time in accordance with the provisions of
the Collateral Agreements or as provided hereby, which request by the Company
shall be made pursuant to an Officers’ Certificate certifying that all
conditions precedent hereunder have been met, and without the consent of any
Holder, the Company and the Subsidiary Guarantors will be entitled to releases
of assets included in the Collateral from the Liens securing the obligations
under the Collateral Agreements under one or more of the following
circumstances:

 
70

--------------------------------------------------------------------------------

 

(1)  to enable the Company and its Restricted Subsidiaries to enter into a
Credit Agreement, provided that (A) the incurrence of Indebtedness and the
granting of Liens in favor of the lenders under such Credit Agreement are
permitted by Section 4.03 and Section 4.11, respectively, (B) the only
Collateral that may be released from the Lien and security interest created by
the Collateral Agreements in reliance on this Section 11.03(a)(1) shall be
current assets (including cash, cash equivalents, inventory and accounts
receivable) and such other assets as customarily are pledged to revolving credit
lenders in similar transactions (including guarantees by domestic Subsidiaries
and a pledge of the stock thereof), as certified by the Company and set forth in
an Officers’ Certificate, and (C) the Company shall have delivered to the
Trustee a notice of redemption pursuant to Section 3.01 to redeem a principal
amount of Notes at least equal to 55% of “eligible NAFTA inventory” and
“eligible NAFTA accounts receivable,” in each case as defined in the Credit
Agreement;
 
(2)  to enable the Company or a Subsidiary Guarantor to consummate asset sales
and dispositions permitted or not prohibited under Section 4.06, in each case to
a Person other than the Company or a Subsidiary Guarantor; provided that, if
such sale, conveyance or disposition constitutes an Asset Disposition, the
Company will apply the Net Available Cash in accordance with Section 4.06;
 
(3)  to enable the Company to make a Restricted Payment permitted or not
prohibited under Section 4.04 or a Permitted Investment other than any such
Restricted Payment or Permitted Investment made to or in the Company or a
Restricted Subsidiary;
 
(4) if any Subsidiary that is a Subsidiary Guarantor is released from its
Guarantee, such Subsidiary’s assets will also be released from the Liens
securing the Notes and the Guarantee;
 
(5)  as set forth, and subject to the conditions stated, in Sections 8.02, 9.01
and 9.02; or
 
(6)  if required in accordance with the terms of the Security Agreement.
 
Upon receipt of such Officers’ Certificate, the Collateral Agent shall execute,
deliver or acknowledge any reasonably necessary or proper instruments of
termination, satisfaction or release to evidence the release of any Collateral
permitted to be released pursuant to this Indenture or the Collateral
Agreements.
 
(b)  No Collateral may be released from the Lien and security interest created
by the Collateral Agreements pursuant to the provisions of the Collateral
Agreements unless the Officer’s Certificate required by this Section 11.03 has
been delivered to the Collateral Agent.
 
(c)  At any time when a Default or Event of Default has occurred and is
continuing and the maturity of the Notes has been accelerated (whether by
declaration or otherwise) and the Trustee has delivered a notice of acceleration
to the Collateral Agent, no release of Collateral pursuant to the provisions of
the Collateral Agreements will be effective as against the Holders.

 
71

--------------------------------------------------------------------------------

 

(d)  The release of any Collateral from the terms of this Indenture and the
Collateral Agreements will not be deemed to impair the security under this
Indenture in contravention of the provisions hereof if and to the extent the
Collateral is released pursuant to the terms hereof.  To the extent applicable,
the Company will cause TIA § 313(b), relating to reports, and TIA § 314(d),
relating to the release of property or securities from the Lien and security
interest of the Security Agreement and relating to the substitution therefor of
any property or securities to be subjected to the Lien and security interest of
the Security Agreement, to be complied with.  Any certificate or opinion
required by TIA § 314(d) may be made by an Officer of the Company except in
cases where TIA § 314(d) requires that such certificate or opinion be made by an
independent Person, which Person will be an independent engineer, appraiser or
other expert selected or approved by the Company and the Collateral Agent in the
exercise of reasonable care.  Fees, charges and expenses incurred by the Trustee
or the Collateral Agent in connection herewith, including the fees and
reasonable expenses of any such engineer, appraiser or other expert shall be
reimbursed to the Trustee or the Collateral Agent (as applicable).
 
SECTION 11.04.    Certificates of the Company.
 
The Company will furnish to the Trustee and the Collateral Agent, prior to each
proposed release of Collateral pursuant to the Collateral Agreements:
 
(1)  all documents required by TIA §314(d); and
 
(2)  an Opinion of Counsel, which may be rendered by internal counsel to the
Company, to the effect that such accompanying documents constitute all documents
required by TIA §314(d).
 
The Trustee may, to the extent permitted by Sections 7.01 and 7.02 hereof,
accept as conclusive evidence of compliance with the foregoing provisions the
appropriate statements contained in such documents and such Opinion of Counsel.
 
SECTION 11.05.    Certificates of the Trustee.
 
In the event that the Company wishes to release Collateral in accordance with
the Collateral Agreements and has delivered to the Trustee the certificates and
documents required by Sections 11.03 and 11.04 hereof, the Trustee shall deliver
a certificate to the Collateral Agent indicating that it has received all such
certificates and documents.
 
SECTION 11.06.    Authorization of Actions to Be Taken by the Collateral Agent
Under the Collateral Agreements.
 
Subject to the provisions of Section 7.01 and 7.02 hereof, the Trustee may, in
its sole discretion and without the consent of the Holders, and shall, upon
written request of any Holder, direct, on behalf of the Holders, the Collateral
Agent to, take all actions it deems necessary or appropriate in order to:
 
(1)  enforce any of the terms of the Collateral Agreements; and
 
(2)  collect and receive any and all amounts payable in respect of the
Obligations of the Company hereunder.

 
72

--------------------------------------------------------------------------------

 

The Trustee will have power to institute and maintain such suits and proceedings
as it may deem expedient to prevent any impairment of the Collateral by any acts
that may be unlawful or in violation of the Collateral Agreements or this
Indenture, and such suits and proceedings as the Trustee may deem expedient to
preserve or protect its interests and the interests of the Holders in the
Collateral (including power to institute and maintain suits or proceedings to
restrain the enforcement of or compliance with any legislative or other
governmental enactment, rule or order that may be unconstitutional or otherwise
invalid if the enforcement of, or compliance with, such enactment, rule or order
would impair the security interest hereunder or be prejudicial to the interests
of the Holders or of the Trustee).
 
SECTION 11.07.    Authorization of Receipt of Funds by the Trustee Under the
Collateral Agreements.
 
The Trustee is authorized to receive any funds for the benefit of the Holders
distributed under the Collateral Agreements, and to make further distributions
of such funds to the Holders according to the provisions of this Indenture.
 
SECTION 11.08.    Termination of Security Interest.
 
Upon the payment in full of all obligations of the Company under this Indenture
and the Notes, or upon legal defeasance or covenant defeasance in accordance
with Section 8.01, the Trustee will, at the request of the Company, deliver a
certificate to the Collateral Agent stating that such obligations have been paid
in full, and instruct the Collateral Agent to release the Liens pursuant to this
Indenture and the Collateral Agreements.
 
ARTICLE 12
 
Miscellaneous
 
SECTION 12.01.    Trust Indenture Act Controls.  If any provision of this
Indenture limits, qualifies or conflicts with another provision which is
required to be included in this Indenture by the TIA, the required provision
shall control.
 
SECTION 12.02.    Notices.  Any notice or communication shall be in writing and
delivered in person or mailed by first-class mail addressed as follows:
 
if to the Company or any Subsidiary Guarantor:
 
Wolverine Tube, Inc.
200 Clinton Avenue West
Suite 1000
Huntsville, AL 35801
Attention of:  Chief Financial Officer
 
if to the Trustee or the Collateral Agent:
 
U.S. Bank National Association
Corporate Trust Services
1349 W. Peachtree Street, NW
Suite 1050
Two Midtown Plaza
Atlanta, Georgia 30309

 
73

--------------------------------------------------------------------------------

 

The Company, any Subsidiary Guarantor, the Trustee or the Collateral Agent by
notice to the other may designate additional or different addresses for
subsequent notices or communications.
 
Any notice or communication mailed to a Holder shall be mailed to the Holder at
the Holder’s address as it appears on the registration books of the Registrar
and shall be sufficiently given if so mailed within the time prescribed.
 
Failure to mail a notice or communication to a Holder or any defect in it shall
not affect its sufficiency with respect to other Holders.  If a notice or
communication is mailed in the manner provided above, it is duly given, whether
or not the addressee receives it.
 
SECTION 12.03.    Communication by Holders with Other Holders.  Holders may
communicate pursuant to TIA § 312(b) with other Holders with respect to their
rights under this Indenture or the Notes.  The Company, any Subsidiary
Guarantor, the Trustee, the Collateral Agent, the Registrar and anyone else
shall have the protection of TIA § 312(c).
 
SECTION 12.04.    Certificate and Opinion as to Conditions Precedent.  Upon any
request or application by the Company to the Trustee to take or refrain from
taking any action under this Indenture, the Company shall furnish to the
Trustee:
 
(1)           an Officers’ Certificate in form and substance reasonably
satisfactory to the Trustee stating that, in the opinion of the signers, all
conditions precedent, if any, provided for in this Indenture relating to the
proposed action have been complied with; and
 
(2)           an Opinion of Counsel in form and substance reasonably
satisfactory to the Trustee stating that, in the opinion of such counsel, all
such conditions precedent have been complied with and that the action is
permitted by this Indenture.
 
SECTION 12.05.    Statements Required in Certificate or Opinion.  Each
certificate or opinion with respect to compliance with a covenant or condition
provided for in this Indenture shall include:
 
(1)           a statement that the individual making such certificate or opinion
has read such covenant or condition;
 
(2)           a brief statement as to the nature and scope of the examination or
investigation upon which the statements or opinions contained in such
certificate or opinion are based;
 
(3)           a statement that, in the opinion of such individual, he has made
such examination or investigation as is necessary to enable him to express an
informed opinion as to whether or not such covenant or condition has been
complied with; and

 
74

--------------------------------------------------------------------------------

 

(4)           a statement as to whether or not, in the opinion of such
individual, such covenant or condition has been complied with.
 
SECTION 12.06.    When Notes Disregarded.  To the extent required by the TIA, in
determining whether the Holders of the required principal amount of Notes have
concurred in any direction, waiver or consent, Notes owned by the Company or by
any Person directly or indirectly controlling or controlled by or under direct
or indirect common control with the Company shall be disregarded and deemed not
to be outstanding, except that, for the purpose of determining whether the
Trustee shall be protected in relying on any such direction, waiver or consent,
only Notes which the Trustee knows are so owned shall be so disregarded.  Also,
subject to the foregoing, only Notes outstanding at the time shall be considered
in any such determination.
 
SECTION 12.07.    Rules by Trustee, Paying Agent and Registrar.  The Trustee may
make reasonable rules for action by or a meeting of Holders.  The Registrar and
the Paying Agent may make reasonable rules for their functions.
 
SECTION 12.08.    Legal Holidays.  If a payment date is a Legal Holiday, payment
shall be made on the next succeeding day that is not a Legal Holiday, and no
interest shall accrue for the intervening period.  If a regular record date is a
Legal Holiday, the record date shall not be affected.
 
SECTION 12.09.    Governing Law.  This Indenture and the Notes shall be governed
by, and construed in accordance with, the laws of the State of New York but
without giving effect to applicable principles of conflicts of law to the extent
that the application of the laws of another jurisdiction would be required
thereby.
 
SECTION 12.10.    No Recourse Against Others.  A director, officer, employee or
stockholder, as such, of the Company or any Subsidiary Guarantor shall not have
any liability for any obligations of the Company under the Notes or this
Indenture or of such Subsidiary Guarantor under its Subsidiary Guaranty or this
Indenture or for any claim based on, in respect of or by reason of such
obligations or their creation.  By accepting the Notes, each Holder shall waive
and release all such liability.  The waiver and release shall be part of the
consideration for the issue of the Notes.
 
SECTION 12.11.    Successors.  All agreements of the Company in this Indenture
and the Notes shall bind its successors.  All agreements of the Trustee in this
Indenture shall bind its successors.
 
SECTION 12.12.    Multiple Originals.  The parties may sign any number of copies
of this Indenture.  Each signed copy shall be an original, but all of them
together represent the same agreement.  One signed copy is enough to prove this
Indenture.
 
SECTION 12.13.    Table of Contents; Headings.  The table of contents,
cross-reference sheet and headings of the Articles and Sections of this
Indenture have been inserted for convenience of reference only, are not intended
to be considered a part hereof and shall not modify or restrict any of the terms
or provisions hereof.
 
 
75

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties have caused this Indenture to be duly executed
as of the date first written above.
 
THE COMPANY
 
WOLVERINE TUBE, INC.
   
By:
/s/  Harold M. Karp
Name: 
Harold M. Karp
Title:
President and Chief Operating Officer



 
76

--------------------------------------------------------------------------------

 


SUBSIDIARY GUARANTORS
 
TF INVESTOR, INC.
       
By:
/s/  Harold M. Karp
 
Name: 
Harold M. Karp
 
Title:
President

 
TUBE FORMING, L.P.
By: Wolverine Tube, Inc. as General Partner
     
By:
/s/  Harold M. Karp
  Name: Harold M. Karp   Title:   President and Chief Operating Officer

 
TUBE FORMING HOLDINGS, INC.
       
By:
/s/  Harold M. Karp
 
Name: 
Harold M. Karp
 
Title:
President
 
WOLVERINE FINANCE, LLC
       
By: 
/s/  Harold M. Karp
 
Name:
Harold M. Karp
 
Title:
Chief Manager
 
WOLVERINE PA, LLC
       
By:
/s/  Harold M. Karp
 
Name:
Harold M. Karp
 
Title:
President
 
WOLVERINE JOINING TECHNOLOGIES, LLC
       
By:
/s/  Harold M. Karp
 
Name:
Harold M. Karp
 
Title:
President

 
 
77

--------------------------------------------------------------------------------

 


TRUSTEE AND COLLATERAL AGENT
 
U.S. BANK NATIONAL ASSOCIATION, a
national banking association, as Trustee and Collateral Agent
       
By:
/s/  Paul L. Henderson     
Name:
Paul L. Henderson     
Title:
Assistant Vice President 



 
78

--------------------------------------------------------------------------------

 


EXHIBIT A
 
[FORM OF FACE OF NOTE]
 
[Global Notes Legend]
 
UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), NEW YORK, NEW YORK, TO
THE COMPANY OR ITS AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND
ANY CERTIFICATE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR SUCH OTHER
NAME AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS
MADE TO CEDE & CO., OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC) ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER
HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.  TRANSFERS OF THIS GLOBAL NOTE SHALL
BE LIMITED TO TRANSFERS IN WHOLE, BUT NOT IN PART, TO NOMINEES OF DTC OR TO A
SUCCESSOR THEREOF OR SUCH SUCCESSOR’S NOMINEE AND TRANSFERS OF PORTIONS OF THIS
GLOBAL NOTE SHALL BE LIMITED TO TRANSFERS MADE IN ACCORDANCE WITH THE
RESTRICTIONS SET FORTH IN THE INDENTURE REFERRED TO ON THE REVERSE HEREOF.
 


 
 

--------------------------------------------------------------------------------

 


THIS NOTE WAS ISSUED WITH ORIGINAL ISSUE DISCOUNT FOR PURPOSES OF SECTIONS 1272,
1273 AND 1275 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED.  WITH RESPECT TO
THE NOTES, WOLVERINE TUBE, INC. AGREES TO PROVIDE TO HOLDERS OF NOTES, UPON
WRITTEN REQUEST, THE ISSUE PRICE, AMOUNT OF ORIGINAL ISSUE DISCOUNT, ISSUE DATE
AND YIELD TO MATURITY.  ANY SUCH WRITTEN REQUEST SHOULD BE SENT TO THE CHIEF
FINANCIAL OFFICER OF WOLVERINE TUBE, INC. AT THE FOLLOWING ADDRESS: WOLVERINE
TUBE, INC., 200 CLINTON AVENUE WEST, SUITE 1000, HUNTSVILLE, AL 35801.
 
CUSIP/CINS________
 
15% Senior Secured Notes Due 2012
 
No.____                                                         $____________
 
Wolverine Tube, Inc., a Delaware corporation, promises to pay to
_______________, or registered assigns, the principal sum of ____________
Dollars on March 31, 2012.
 
Interest Payment Dates:    March 31 and September 30.
 
Record Dates:  March 15 and September 15.
 
Dated:  _________, 20__
 
Reference is made to the further provisions of this Note contained on the
reverse side of this Note, which will for all purposes have the same effect as
if set forth at this place.
 
[Signature page follows.]


 
2

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Company has caused this Note to be signed manually or by
facsimile by its duly authorized officer as of the date above.
 
WOLVERINE TUBE, INC.,
a Delaware corporation
   
By:
 
 
Name:
 
Title:



This is one of the 15% Senior Secured Notes due 2012 referred to in the
within-mentioned Indenture.
 
U.S. BANK NATIONAL ASSOCIATION,
a national banking association, as Trustee
   
By:
 
 
Name:
 
Title:



 
3

--------------------------------------------------------------------------------

 


[FORM OF REVERSE SIDE OF NOTE]
 
15% Senior Secured Note due 2012
 
1.           Interest.
 
Wolverine Tube, Inc., a Delaware corporation (the “Company”), promises to pay
interest on the principal amount of this Note at the rate per annum equal to 15%
from_______, 20__ until maturity, of which 10% is payable in cash and 5% is
payable by issuing additional Notes (“PIK Notes”); provided, that (a) if the
outstanding principal amount of Notes at the close of business on March 31, 2010
exceeds $90 million, the interest rate will increase to 16%, of which 10% will
be payable in cash and 6% will be payable in PIK Notes, and (b) if the
outstanding principal amount of Notes at the close of business on March 31, 2011
exceeds $60 million, the interest rate will increase to 17%, of which 10% will
be payable in cash and 7% will be payable in PIK Notes.  The Company will pay
interest semiannually on March 31 and September 30 of each year, commencing
September 30, 2009.  Interest on the Notes will accrue from the most recent date
to which interest has been paid or, if no interest has been paid, from _______,
20__.  Interest will be computed on the basis of a 360-day year of twelve 30-day
months.  The Company will pay interest on overdue principal at the above rate
and will pay interest on overdue installments of interest at such rate to the
extent lawful.
 
2.           Method of Payment.
 
The Company will pay interest on the Notes (except defaulted interest) to the
Persons who are registered holders of Notes at the close of business on the
September 15 or March 15 next preceding the interest payment date even if the
Notes are cancelled after the record date and on or before the interest payment
date.  Holders must surrender their Notes to a Paying Agent to collect principal
payments.  The Company will pay principal and the cash interest in money of the
United States that at the time of payment is legal tender for payment of public
and private debts.  Payments in respect of the Notes represented by a Global
Note (including principal, premium, if any, and interest) will be made by wire
transfer of immediately available funds to the accounts specified by The
Depository Trust Company.  The Company will make all payments in respect of a
certificated Note (including principal, premium, if any, and interest) by
mailing a check to the registered address of each Holder thereof; provided,
however, that payments on a certificated Note will be made by wire transfer to a
U.S. dollar account maintained by the payee with a bank in the United States if
such Holder elects payment by wire transfer by giving written notice to the
Trustee or the Paying Agent to such effect designating such account no later
than 30 days immediately preceding the relevant due date for payment (or such
other date as the Trustee may accept in its discretion).
 
3.           Paying Agent and Registrar.
 
Initially, U.S. Bank National Association, a national banking association, the
Trustee and Collateral Agent under the Indenture, will act as Paying Agent and
Registrar.  The Company may appoint and change any Paying Agent, Registrar or
co-registrar without notice.  The Company or any of its domestically
incorporated Wholly Owned Subsidiaries may act as Paying Agent, Registrar or
co-registrar.
 
4.           Indenture.
 
The Company issued the Notes under an Indenture dated as of April 28, 2009
(“Indenture”), among the Company, the Subsidiary Guarantors and the Trustee and
the Collateral Agent.  The terms of the Notes include those stated in the
Indenture and those made part of the Indenture by reference to the Trust
Indenture Act of 1939 (15 U.S.C. § 77aaa-77bbbb) as in effect on the date of the
Indenture (the “Act”).  Terms used and not defined herein have the meanings
ascribed to such terms in the Indenture.  The Notes are subject to all such
terms, and Holders are referred to the Indenture and the Act for a statement of
those terms.


 
4

--------------------------------------------------------------------------------

 


The Notes are secured obligations of the Company.  The Indenture contains
covenants that limit the ability of the Company and its subsidiaries to incur
additional indebtedness; pay dividends or distributions on, or redeem or
repurchase capital stock; make investments; issue or sell capital stock of
subsidiaries; engage in transactions with affiliates; create liens on assets;
transfer or sell assets; guarantee indebtedness; restrict dividends or other
payments of subsidiaries; consolidate, merge or transfer all or substantially
all of its assets and the assets of its subsidiaries; and engage in
sale/leaseback transactions.  These covenants are subject to important
exceptions and qualifications.
 
5.           Optional Redemption.
 
At any time and from time to time, the Company may redeem all or a part of the
Notes upon not less than 30 nor more than 60 days’ notice, at a redemption price
equal to 100% of the principal amount thereof, plus accrued and unpaid interest,
if any, on the Notes redeemed to the applicable redemption date, subject to the
rights of Holders on the relevant record date to receive interest on the
relevant interest payment date.  Unless the Company defaults in the payment of
the redemption price, interest will cease to accrue on the Notes or portions
thereof called for redemption on the applicable redemption date.
 
6.           Mandatory Redemption.
 
The Company shall not be required to make mandatory redemption or sinking fund
payments with respect to the Notes; provided, however, that if the Company
grants any Liens to lenders under a Credit Agreement, the Company shall issue a
notice of redemption in accordance with Section 3.03 of the Indenture to redeem
an amount of Notes equal to 55% of “eligible NAFTA inventory” and “eligible
NAFTA accounts receivable” (in each case as such terms are defined in the Credit
Agreement).  A notice of redemption issued pursuant to Section 3.07 of the
Indenture shall be delivered immediately prior to or concurrently with the
closing of the Credit Agreement.
 
7.           Notice of Redemption.
 
Notice of redemption will be mailed at least 30 days but not more than 60 days
before the redemption date to each Holder of Notes to be redeemed at its
registered address.  Notes in denominations larger than $1,000 principal amount
may be redeemed in part but only in whole multiples of $1,000.  If money
sufficient to pay the redemption price of and accrued interest on all Notes (or
portions thereof) to be redeemed on the redemption date is deposited with the
Paying Agent on or before the redemption date and certain other conditions are
satisfied, on and after such date interest ceases to accrue on such Notes (or
such portions thereof) called for redemption.
 
8.           Put Provisions.
 
Upon a Change of Control, any Holder of Notes will have the right to cause the
Company to repurchase all or any part of the Notes of such Holder at a
repurchase price equal to 101% of the principal amount of the Notes to be
repurchased plus accrued interest, if any, to the date of repurchase (subject to
the right of holders of record on the relevant record date to receive interest
due on the related interest payment date) as provided in, and subject to the
terms of, the Indenture.
 
Under certain circumstances as set forth in the Indenture, the Company will be
required to offer to purchase Notes with the Net Available Cash from Asset
Dispositions.


 
5

--------------------------------------------------------------------------------

 


9.           Guaranty.
 
The payment by the Company of the principal of, and premium and interest on, the
Notes is guaranteed by the Subsidiary Guarantors on a joint and several basis,
on the terms set forth in the Indenture.
 
10.           Denominations; Transfer; Exchange.
 
The Notes are in registered form without coupons in denominations of $1,000
principal amount and whole multiples of $1,000.  A Holder may transfer or
exchange Notes in accordance with the Indenture.  The Registrar may require a
Holder, among other things, to furnish appropriate endorsements or transfer
documents and to pay any taxes and fees required by law or permitted by the
Indenture.  The Registrar need not register the transfer of or exchange any
Notes selected for redemption (except, in the case of a Note to be redeemed in
part, the portion of the Note not to be redeemed) or any Notes for a period of
15 days before a selection of Notes to be redeemed or 15 days before an interest
payment date.
 
11.           Persons Deemed Owners.
 
The registered Holder of this Note may be treated as the owner of it for all
purposes.
 
12.           Unclaimed Money.
 
If money for the payment of principal or interest remains unclaimed for two
years, the Trustee or Paying Agent shall pay the money back to the Company at
its request unless an abandoned property law designates another Person.  After
any such payment, Holders entitled to the money must look only to the Company
and not to the Trustee for payment.
 
13.           Discharge and Defeasance.
 
Subject to certain conditions, the Company at any time shall be entitled to
terminate some or all of its obligations under the Notes and the Indenture if
the Company deposits with the Trustee money or U.S. Government Obligations for
the payment of principal and interest on the Notes to redemption or maturity, as
the case may be.
 
14.           Amendment, Waiver.
 
Subject to certain exceptions set forth in the Indenture, (i) the Indenture and
the Notes may be amended with the written consent of the Holders of at least a
majority in principal amount outstanding of the Notes and (ii) any default or
noncompliance with any provision may be waived with the written consent of the
Holders of a majority in principal amount outstanding of the Notes.  Subject to
certain exceptions set forth in the Indenture, without the consent of any
Holder, the Company, the Subsidiary Guarantors and the Trustee shall be entitled
to amend the Indenture, the Collateral Agreements or the Notes to cure any
ambiguity, omission, defect or inconsistency, or to comply with Article 5 of the
Indenture, or to provide for uncertificated Notes in addition to or in place of
certificated Notes, or to add guarantees with respect to the Notes, including
Subsidiary Guaranties, or to secure the Notes, or to add additional covenants or
surrender rights and powers conferred on the Company or the Subsidiary
Guarantors, or to comply with any request of the SEC in connection with
qualifying the Indenture under the Act, or to make any change that does not
adversely affect the rights of any Holder of Notes.  The consent of at least
66⅔% in aggregate principal amount of then outstanding Notes shall be required
to (a) release all or substantially all of the Collateral otherwise than in
accordance with the terms of the Indenture and the Collateral Agreements or (b)
grant Liens on the Collateral to lenders under a new revolving credit facility.


 
6

--------------------------------------------------------------------------------

 


15.           Defaults and Remedies.
 
The Events of Default are defined in Section 6.01 of the Indenture.  If an Event
of Default occurs and is continuing, the Trustee or the Holders of at least 25%
in principal amount of the Notes may declare all the Notes to be due and payable
immediately.  Certain events of bankruptcy or insolvency are Events of Default
which will result in the Notes being due and payable immediately upon the
occurrence of such Events of Default.
 
Holders may not enforce the Indenture or the Notes except as provided in the
Indenture.  The Trustee may refuse to enforce the Indenture or the Notes unless
it receives indemnity or security satisfactory to it.  Subject to certain
limitations, Holders of a majority in principal amount of the Notes may direct
the Trustee in its exercise of any trust or power.  The Trustee may withhold
from Holders notice of any continuing Default (except a Default in payment of
principal or interest) if it determines that withholding notice is not opposed
to the interest of the Holders.
 
16.           Trustee Dealings with the Company.
 
Subject to certain limitations imposed by the Act, the Trustee under the
Indenture, in its individual or any other capacity, may become the owner or
pledgee of Notes and may otherwise deal with and collect obligations owed to it
by the Company or its Affiliates and may otherwise deal with the Company or its
Affiliates with the same rights it would have if it were not Trustee.
 
17.           No Recourse Against Others.
 
A director, officer, employee or stockholder, as such, of the Company or the
Trustee shall not have any liability for any obligations of the Company under
the Notes or the Indenture or for any claim based on, in respect of or by reason
of such obligations or their creation.  By accepting a Note, each Holder of
Notes waives and releases all such liability.  The waiver and release are part
of the consideration for the issue of the Notes.
 
18.           Authentication.
 
This Note shall not be valid until an authorized signatory of the Trustee (or an
authenticating agent) manually signs the certificate of authentication on the
other side of this Note.
 
19.           Abbreviations.
 
Customary abbreviations may be used in the name of a Holder of Notes or an
assignee, such as TEN COM (=tenants in common), TEN ENT (=tenants by the
entireties), JT TEN (=joint tenants with rights of survivorship and not as
tenants in common), CUST (=custodian), and U/G/M/A (=Uniform Gift to Minors
Act).
 
20.           CUSIP Numbers.
 
Pursuant to a recommendation promulgated by the Committee on Uniform Security
Identification Procedures the Company has caused CUSIP numbers to be printed on
the Notes and has directed the Trustee to use CUSIP numbers in notices of
redemption as a convenience to Holders of Notes.  No representation is made as
to the accuracy of such numbers either as printed on the Notes or as contained
in any notice of redemption and reliance may be placed only on the other
identification numbers placed thereon.


 
7

--------------------------------------------------------------------------------

 


21.           Governing Law.
 
THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO APPLICABLE PRINCIPLES OF
CONFLICTS OF LAW TO THE EXTENT THAT THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION WOULD BE REQUIRED THEREBY.
 
The Company will furnish to any Holder of Notes upon written request and without
charge to the Holder of Notes a copy of the Indenture which has in it the text
of this Note in larger type.  Requests may be made to:
 
Wolverine Tube Inc.
200 Clinton Avenue West
Suite 1000
Huntsville, Alabama 35801
Attention:  Secretary


 
8

--------------------------------------------------------------------------------

 


[TO BE ATTACHED TO GLOBAL NOTES]
 
SCHEDULE OF EXCHANGES OF INTERESTS IN THE GLOBAL NOTE
 
The following increases or decreases in this Global Note have been made:
 
Date of
Exchange
 
Amount of
decrease
in Principal
amount of this
Global Note
 
Amount of
increase in
Principal
amount of this
Global Note
 
Principal amount
of this Global
Note
following
such decrease
or increase)
 
Signature of
authorized
officer of
Trustee or
Custodian
                                                     


 
9

--------------------------------------------------------------------------------

 

OPTION OF HOLDER TO ELECT PURCHASE
 
If you want to elect to have this Note purchased by the Company pursuant to
Section 4.06 or 4.10 of the Indenture, check the box:
 
¨  Section 4.06                       ¨  Section 4.10
 
If you want to elect to have only part of this Note purchased by the Company
pursuant to Section 4.06 or 4.10 of the Indenture, state the amount in principal
amount:
 
$____________
(multiple of $1,000)
 
Date:                                            ,
Your
Signature:                                                                   
     
(Sign exactly as your name appears
 
on the other side of this Note.)
     
Tax Identification No:                                            

Signature Guarantee:
 

--------------------------------------------------------------------------------

(Signature must be guaranteed)
 
Signatures must be guaranteed by an “eligible guarantor institution” meeting the
requirements of the Registrar, which requirements include membership or
participation in the Security Transfer Agent Medallion Program (“STAMP”) or such
other “signature guarantee program” as may be determined by the Registrar in
addition to, or in substitution for, STAMP, all in accordance with the
Securities Exchange Act of 1934, as amended.


 
10

--------------------------------------------------------------------------------

 
 